Ministerio de
Recursos Naturales
No Renovables

GOBIERNO NACIONAL DE
LA REPÚBLICA DEL ECUADOR

MEMORANDO No.195-SH-CJR.2011

PARA SECRETARIO DE HIDROCARBUROS

DE LIDER DEL PROCESO DE REGISTRO DE HIDROCARUROS
DE LA SECRETARIA DE HIDROCARBUROS

FECHA QUITO, D.M., a 22 DE FEBRERO DE 2011

ASUNTO INSCRIPCIÓN DE DOCUMENTO EN EL REGISTRO DE
HIDROCARBUROS

REF.GD- 2011-03215

Remito a usted, el Contrato Modificatorio a Contrato de Prestación de Servicios
para la Exploración y Explotación de Hidrocarburos (PETROLEO CRUDO), en
el Bloque GUSTAVO GALINDO VELASCO de la Península de Santa Elena,
suscrito el 22 de enero del 2011 entre el Estado ecuatoriano a través de la
Secretaría de Hidrocarburos y las Compañías SMC ECUADOR INC.,
PETROLEOS DEL PACIFICO S.A., (PACIFPETROL), PETROLEOS ANDINOS
S.A., (ANDIPETROLEOS) y SANTA ELENA OIL 8 GAS CORP., a fin de que
sea legalizada con su firma en la última foja del referido instrumento, con el
objeto de inscribirlo en el Registro de Hidrocarburos a folios 2057 al 2540 y
cumplir con lo dispuesto en el Art. 12 de la Ley de Hidrocarburos

Atentamente,

A
EXISTE

Dr. Víctor M Zurita V.
LIDER DEL PROCESO DE REGISTRO DE HIDROCARBUROS
DE LA SECRETARÍA DE HIDROCARBUROS
nd

=
ASOCIACIÓN SMC ECUADOR INC. - PACIFPETROL
ANDIPETROLEOS S.A. — SANTA ELENA OIL 8 GAS CORP.

No. ASO-UIO-LEG-0021-2011

Quito, a 18 de febrero de 2011 No-SAD-4

1 Ministerio de Recur
paa
4
>|

Señor

Ing. Ramiro Cazar

SECRETARIO DE HIDROCARBUROS
Ciudad.-

REF: Inscripción del Contrato Modificatorio a Contrato de Prestación de
Servicios para la Exploración y Explotación de Hidrocarburos (Petróleo Crudo),
en el Bloque Gustavo Galindo Velasco.

Señor Secretario:

Ing. Raúl Alfredo Dubié, en mi calidad de Gerente General de la compañía
PACIFPETROL S.A., operadora de la ASOCIACIÓN SMC ECUADOR INC.
PACIFPETROL ANDIPETROLEOS SANTA ELENA OIL 8 GAS CORP., con el
objeto de dar cumplimiento a lo establecido en el Art. 12, literal c) de la Ley de
Hidrocarburos; Art. 35 del Reglamento de Aplicación de la Ley Reformatoria a
la Ley de Hidrocarburos, así como lo determinado en la cláusula 8.2.13 del
Contrato Modificatorio a Contrato de Prestación de Servicios para la
Exploración y Explotación de Hidrocarburos (Petróleo Crudo), en el Bloque
Gustavo Galindo Velasco, solicito a usted, se sirva inscribir el contrato de la
referencia, para lo cual adjunto doce (12) copias certificadas del Contrato
Modificatorio y el pago de USD 10.000,00 correspondiente a la tasa.

Notificaciones correspondientes las recibiré en el domicilio de mi representada,
ubicado en la Avenida Amazonas N44-105 y Río Coca, Edificio Eteco, piso 2.

Por la atención prestada a la presente, anticipo mi agradecimiento.
At
|

ta il
ng. Raúl Alfredo Dubié
Gerente General
BANCO PICHINCHA

Depósito

SECTOR PUBLICO

Cuenta. ..: BP-SP 3245195104

Ñombre.....: HINISTERIO DE RECURSOS NATURAL

E
Documento: Prat
Cheques. .: 10,000.00
Total. : 10:00:00

Moneda USD

Oficin a - eE LA Y
Cajero

Fecha NV EO/11 10928
Contro Sec-81, En Línea

Sub] ínea Valor
190499 10,000.00

ORIGINAL

ANCO PICHINCHA

dl apósito
so ¿CTOR PUBLICO
nta. ..: BP-SP 3245195104

mbre...: MINISTERIO DE RECURSOS NAT
icumento: 40379909

edues . ,: 10,000.00

tal. 10,000.00

neda UsÓ

icina..: 97 - AG. LA Y

jero JSANCHEU

cha....: 2011/feb/11 10926

ntrol..: Sec-61, En Línea

blínea Valor
0499 10,000.00

URTGINAL
>)

NOTARIA DECIMO SEGUNDA

DEL'CANTON QUITO
NOVENA.

TESTIMONIO DE a ESCRITURA

“DE , CONTRATO MODIFICA TORIO

1

OTORGADO POR SECRETARÍA DE o eo

=

7 a ej T, Ni r y
AFAVOR DE SMC ECUADOR INC Y OTROS

CUANTI A INDETERMINADA

ANTE EL NOTARIO

DR. JAIME PATRICIO NOLIVOS M.

Uno 7 Se Enero ES 2011

. í %
EDIFICIO BANCO DE PRESTAMOS, PATRIA No. 850 Y AV. 10 DE AGOSTO - OF. 701 - 7M0 PISO
TELEFONOS OFICINA: 2521 993 - 2542220 - FAX: 2521 993
QUITO - ECUADOR

pa

ra

2057

CONTRATO MODIFICATORIO A CONTRA
TO DE PRESTACIÓN DE SERVICIOS PA-
RA LA EXPLORACIÓN Y EXPLOTACIÓN
DE HIDROCARBUROS (PETRÓLEO
CRUDO), EN EL BLOQUE GUSTAVO

GALINDO VELASCO.
OTORGADO POR:

SECRETARÍA DE HIDROCARBUROS

A FAVOR DE:
SMC ECUADOR INC. o .
PETROLEOS DEL PACIFICOS:A. Ñ
PACIFPETROL
PETROLEOS ANDINOS S.A.
ANDIPETROLEOS
SANTA ELENA OIL 8 GAS CORP.
CUANTIA:
INDETERMINADA
M.C.
Di. e
8238888:88:8:8:888:8:88888

En la ciudad de San Francisco de Quito, Distrito Metropolitano,
capital de la República del Ecuador, a veinte y dos de enero

7
2058

del dos mil once, ante mí el Notario Décimo Segundo del
cantón Quito, doctor Jaime Nolivos Maldonado, comparecen:
Por una parte, el Estado Ecuatoriano por intermedio de la
Secretaría de Hidrocarburos, en adelante la “Secretaría”,
representada por el Ingeniero Ramiro Cazar Ayala, según se
desprende del nombramiento constante en el Acuerdo
Ministerial número doscientos siete publicado en el Registro
Oficial doscientos cincuenta y ocho de diez y siete de agosto
de dos mil diez.- Por otra parte, la Compañía SMC ECUADOR
INC, debidamente representada por el Ingeniero Jorge
Eduardo Brito, en su calidad de apoderado según consta del
poder que se agrega.- La compañía PETRÓLEOS DEL
Ñ PACÍFICO S.A. PACIFPETROL, debidamente representada
por-su Gerente General el Ingeniero Raúl Alfredo Dubié, según
consta del nombramiento 'que se agrega.- La compañía
PETRÓLEOS ' ANDINOS. SA. — ANDIPETROLEOS,
debidamente representada” por su Gerente General el
Ingeniero Raúl Alfredo Dubié, según nombramiento que se
agrega.- Y la compañía SANTA ELENA OIL £ GAS CORP,
debidamente representada el Ingeniero Raúl Alfredo Dubié, en
su calidad de apoderado según consta del: poder que se
agrega.- Los comparecientes son de nacionalidad ecuatoriana,
a excepción del Ingeniero Raúl Alfredo Dubié que es de
nacionalidad argentina, domiciliados en este cantón y ciudad
de- Quito, mayores de edad, legalmente capaces, a quienes
conozco de que doy fe, ya que me presentan sus documentos
de identidad, para que eleve a escritura pública la siguiente
minuta cuyo tenor literal a continuación transcribo: SEÑOR

¡0

2059

NOTARIO: Sírvase incorporar en el protocolo de. escrituras
públicas a su cargo, una que contenga el siguiente Contrato
Modificatorio a Contrato de Prestación de Servicios para la
exploración y explotación de hidrocarburos (Petróleo Crudo),
en el Bloque Gustavo Galindo Velasco, contenido en las
siguientes cláusulas: COMPARECIENTES.- Para la
suscripción de este Contrato Modificatorio comparecen: por
una parte el Estado ecuatoriano por intermedio de la
Secretaría de Hidrocarburos, en adelante la “Secretaría”,
representada por el Ing. Ramiro Cazar Ayala, de conformidad
con el nombramiento constante en el Acuerdo Ministerial

número doscientos siete publicado en el Registro Ofiéial ..'+*

doscientos cincuenta y ocho de diecisiete de agosto de dos Mi
diez, y, por otra, la compañía SMC Ecuador inc. debidarienté .
representada por el ingeniero Jorge -Eduardo Brito, de :
nacionalidad ecuatoriana, según se desprende del poder que ]
se agrega como habilitante; Petróleos del Pacifico “S:A.
Pacifpetro!, debidamente representada por su Gerente
General, el ingeniero Raúl Alfredo Dubié; Petróleos Andinos
S.A. Andipetroleos, representada por su Gerente General,
ingeniero Raúl Alfredo Dubié; y, Santa Elena Oil 8 Gas Corp.
Representada por su Apoderado, el ingeniero Raúl Alfredo
Dubié, Contratista de los campos de la Península de Santa
Elena, de conformidad con el poder que se incorporan como
habilitantes. CLÁUSULA PRIMERA.- ANTECEDENTES.- UNO
PUNTO UNO.- El Acuerdo Ministerial Número dos mil ciento
ochenta y seis de once de octubre de mil noveceitnos noventa
y cuatro estableció los términos de referencia para el Contrato

7

2060

de Servicios Especificos para la Producción de Hidrocarburos
de los Campos de la Península de Santa Elena denominados
Gustavo Galindo Velasco entre Petroproducción y. la ESPOL.
UNO PUNTO DOS.- Mediante escritura pública celebrada
ante el Notario Vigésimo Séptimo del cantón Guayaquil, de
veinte y siete de diciembre de mil novecientos noventa y
cuatro, se suscribió el Contrato de Servicios Específicos
Número nueve cinco cero dos tres (95023) cuyo objeto es la
"realización de las respectivas actividades hidrocarburiferas
para la producción y exploración de hidrocarburos en el Área
del Contrato", entre PETROPRODUCCION y la ESPOL. UNO

PUNTO , TRES.- Mediante Acuerdo Ministerial Número.

trescientos veinte y nueve del veinte y tres de Abril de mil
novecientos -noventa y- seis, el Ministro de Energía y Minas
dispone en su Artículo uno.- "Aprobar a la Compañía Genera!
“de Combustible Sociedad Anónima seleccionada por la
Escuela Superior Politécnica del Litoral, ESPOL, para que
suscriba con esta el Contrato de Consorcio para la ejecución
del Contrato de Servicios Específicos celebrado entre
PETROPRODUCCIÓN y la ESPOL”,, determinando en el
Artículo dos.- que "El Contrato a celebrarse entre la ESPOL y
la Compañía General de Combustible Sociedad Anónima será
de estricta responsabilidad de la ESPOL". UNO PUNTO
CUATRO.- El seis de.mayo de mil novecientos noventa y seis
se suscribió el Contrato de Consorcio entre la ESPOL y la
Compañía General de Combustibles, cuyo objeto "es la
realización de las respectivas actividades de operación para la
producción y exploración de hidrocarburos en el Área del

2061.

contrato. Para el efecto la contratista operadora proveerá de
los capitales de inversión necesarios y prestará los servicios
técnicos convenidos en este contrato... ". UNO PUNTO
CINCO.- El siete de octubre de mil novecientos noventa y seis
Petroproducción y ESPOL suscribieron un Contrato
Modificatorio, mediante el cual modificaron la cláusula novena
del contrato suscrito entre las partes. UNO PUNTO SEIS.- El
quince de mayo de mil novecientos noventa y siete, la
Compañía General de Combustibles y ESPOL suscribieron un
Contrato Modificatorio al Contrato de Servicios Específicos,
mediante el cual se modificó la cláusula veinte y cuatro punto
uno del contrato en mención. UNO PUNTO SIETE.- El quince -
de octubre de mil novecientos noventa y siete, la Compañí
General de Combustibles y ESPOL suscribieron un' Cohtrat
Modificatorio al Contrato de Servicios Específicos, mediante el er
cual se modificó la cláusula vigésima novena del contrato A

suscrito. UNO PUNTO OCHO.- El diez y siete de agosto de **

mil novecientos noventa y ocho, la Compañía General de
Combustibles firmó un convenio de cesión de derechos y
obligaciones respecto de su participación en el Contrato de
Consorcio, suscrito con la ESPOL, cediendo los siguientes
porcentajes: a favor de Santa Elena Oil and Gas Corp. (veinte
y ocho por ciento); Petróleos del Pacífico S.A. Pacifpetrol
Sociedad Anónima veinte y cuatro por ciento; Petróleos
Andinos S.A. Andipetróleos diez y seis por ciento y SMC
ECUADOR INC diez por ciento, inscrita en DNH el treinta de
septiembre de mil novecientos noventa y ocho. UNO PUNTO
NUEVE.- El diez y siete de mayo de mil novecientos noventa

2062

y nueve, la Compañía General de Combustibles; SMC
Ecuador Inc.; Pacifpetrol Sociedad Anónima, Andipetroleos
Sociedad Anónima; Santa Elena Oil £ Gas Corp.; y, ESPOL
suscribieron un contrato modificatorio, mediante el cual
modificaron el anexo número tres del contrato de consorcio
para la ejecución del contrato de servicios específicos en los
campos de la Península de Santa Elena, es decir la memoria
descriptiva y los planes quinquenales de las inversiones de
producción y de exploración y desarrollo, También se modificó
la cláusula décima sexta, numeral dieciséis uno. UNO PUNTO
DIEZ.- El diez y nueve de mayo de mil novecientos noventa. y
nueve, las compañías que formaban parte del Consorcio
designaron como representante a Compañía General de
Combustibles. UNO PUNTO ONCE.- El diez. y ocho de
. diciembre del dos mil uno, la Compañía General de
Combustibles cedió totalmente sus derechos a
PACIFPETROL, que actualmente es la Operadora del
Consorcio, de conformidad a lo establecido en el Contrato
Modificatorio de veinte y seis de noviembre del dos mil uno.-
UNO PUNTO DOCE.- De conformidad ¿con lo dispuesto en la
Disposición Transitoria Primera de la Ley Reformatoria a la
Ley de Hidrocarburos y Ley de Régimen Tributario Interno,
publicada en el Registro Oficial Suplemento Número
doscientos cuarenta y cuatro de veinte y siete de julio de dos
mil diez, los contratos para la exploración y explotación de
hidrocarburos suscritos bajo distintas modalidades
contractuales deben modificarse para adoptar el modelo
reformado de contrato de prestación de servicios para

2063

exploración y explotación de hidrocarburos contemplado en el
artículo diez y seis de la Ley de Hidrocarburos. Para el caso
específico de los Campos Gustavo Galindo Velasco, la Ley
Reformatoria referida en su Disposición Transitoria Primera
dispuso que se modifique para adoptar la nueva modalidad en
el plazo de hasta ciento ochenta días, contados a partir del
veinte y ocho de julio de dos mil diez. UNO PUNTO TRECE.-
Las Partes han' acordado modificar el contrato referido en la
cláusula uno punto dos que antecede para adoptar el modelo
de prestación de servicios para exploración y explotación de
hidrocarburos previsto en el artículo diez y seis de la Ley de
Hidrocarburos, reformado por el artículo siete de la: *Ley-*
Reformatoría a la Ley de Hidrocarburos de veinte y siete* de
julio de dos mil diez. UNO PUNTO CATORCE.- Mediante
escritura pública de veinte y siete de septiembre de dos mil. *
diez se suscribió el contrato de Inicio de la Renegociación del -*

Contrato de Servicios Específicos para las Operaciones “dél””
Campo "Gustavo Galindo Velasco"; Modificación y
Subrogación del Contrato de Consorcio y Terminación por
Mutuo Acuerdo del Contrato de Servicios Específicos Número
nueve cinco cero dos tres (95023), Entre EP Petroecuador,
ESPOL y la Asociación SMC Ecuador Inc; Petróleos del
Pacifico S.A.  Pacifpetrol; Petróleos Andinos S.A.
Andipetroleos; y, Santa Elena Oil and Gas Corp. UNO PUNTO
QUINCE.- El Grupo Negociador designado por el Secretario
de Hidrocarburos, mediante Oficio GN-SH-dos mil once de
veinte de enero de dos mil once, remitió el informe final y el
Acta Resumida de Negociación respectiva, para conocimiento

A

2064.

del Comité de Licitaciones. UNO PUNTO DIEZ Y SEIS.- El
Comité de Licitaciones en sesión de veinte de enero de dos
mil once mediante Resolución número cero diez y seis-COLH-
dos mil once-cero uno-veinte, sobre la base del informe final
del Grupo de Negociación aprobó dicho informe y recomendó
al Ministro de Recursos Naturales No Renovables la
celebración de este Contrato Modificatorio. UNO PUNTO DIEZ
Y SIETE.- El Ministro de Recursos Naturales No Renovables,
mediante Resolución quinientos-MRNNR-dos mil once de
veinte y uno de enero de dos mil once, autorizó al Secretario
de Hidrocarburos la suscripción de este Contrato Modificatorio,
-que modifica el Contrato Original, los Contratos -Modificatorios
Anteriores y cualquier modificación que se hubiese convenido
-con-anterioridad a-la suscripción de este Contrato. CLÁUSULA
SEGUNDA.- DOCUMENTOS DE ESTE CONTRATO
“MODIFICATORIO.- DOS PUNTO  UNO.- Documentos
Habilitantes.- Son documentos habilitantes de este Contrato
Modificatorio y se protocolizan como tales, los siguientes: DOS
PUNTO UNO PUNTO UNO.- El Acuerdo Ministerial doscientos
siete publicado en el Registro Oficial doscientos cincuenta y
ocho de diez y siete de agosto de dos mil diez que contiene el
nombramiento del Secretario de Hidrocarburos; DOS PUNTO
UNO PUNTO DOS.- Copia certificada de los poderes que
acreditan la representación legal de las compañías integrantes
de - la . Contratista; DOS PUNTO -UNO PUNTO -. TRES.-
Certificado que acredita la existencia legal de las compañías
integrantes de la Contratista y su domiciliación en el Ecuador;
DOS PUNTO UNO PUNTO CUATRO.- Acta Resumida de

2085

Negociación suscrita entre los representantes de la Contratista
y el Grupo Negociador designado por el Secretario de
Hidrocarburos; DOS PUNTO UNO PUNTO CINCO.-
Resolución número cero diez y seis-COLH-dos mil once-cero
uno-veinte de veinte enero de dos mil once del Comité de
Licitaciones; DOS PUNTO UNO PUNTO SEIS.- La Resolución
número quinientos-MRNNR-dos mil once de veinte y uno de
enero de dos mil once que autoriza al Secretario de
Hidrocarburos la suscripción de este Contrato Modificatorio.
DOS PUNTO DOS.- Documentos Anexos.- Forman parte
integrante de este Contrato Modificatorio los siguientes
anexos: Anexo A: Especificaciones y delimitaciones del Área
del Contrato. Anexo B: Plan de Actividades. Anexo:
Actividades Adicionales. Anexo D: Fórmula para “correccióniddi :
la calidad del Petróleo Crudo del Área del Contrato. Anexo E::
Reglamento de Contabilidad. Anexo F: Formato de las
Garantías Solidarias de las Casas Matrices. Anexo G: Norag”
para el funcionamiento del Comité de Supervisión. Anexo'H:
Copias de las pólizas de seguros previstas en este Contrato.
Anexo |: Plan de Capacitación. Anexo J: Acta Resumida de
Negociación. Anexo K: Procedimiento de Levantes. Anexo L:

Metodología de cálculo para la Tarifa para Campos Nuevos o
por Producción Incremental fruto de Recuperación Mejorada.
Anexo M: Lista de posibles Consultores. Anexo N:
Pronunciamiento favorable del Procurador General del Estado
mediante el cual se autoriza al Estado Ecuatoriano y a la
Secretaria de Hidrocarburos para someter las controversias
originadas en el presente contrato a arbitraje internacional y

2066

transigir en ellas. CLÁUSULA TERCERA.- MARCO LEGAL DE
LA CONTRATACIÓN (LEGISLACIÓN APLICABLE).- TRES
PUNTO UNO.- La Ley Aplicable .a este Contrato Modificatorio
es la Constitución de la República del Ecuador, cualquier
tratado internacional, ley, reglamento, decreto, ordenanza, así
como cualquier otra .nmorma emitida o que se emita de
conformidad con la ley (en adelante, la “Ley Aplicable”). TRES
PUNTO DOS.- Los derechos y obligaciones de las Partes
según este Contrato Modificatorio, incluyendo cualquier anexo,
se ejecutarán de acuerdo con la Ley Aplicable. TRES PUNTO
TRES.- La Contratista declara expresamente que tiene pleno

conocimiento de la legislación ecuatoriana aplicable: a la *

“contratación petrolera, vigente al momento de:la celebración
de este. Contrato. Modificatorio: [CLÁUSULA CUARTA.-
- INTERPRETACIÓN DE ESTE CONTRATO
“"MODIFICATORIO.- CUATRO PUNTO UNO.- Interpretación.-
Este Contrato Modificatorio es un contrato administrativo,
regulado por la Ley Aplicable. Las Partes convienen en que
interpretarán este Contrato Modificatorio de acuerdo con la
Ley Aplicable, incluyendo las disposiciones del Título Décimo
Tercero, Libro Cuarto, del Código Civil, dejando establecido
que los títulos y el orden de las cláusulas y subcláusulas sólo
tienen propósitos de. identificación y referencia. CUATRO
PUNTO UNO PUNTO UNO.- Cualquier tolerancia de las
Partes referida a. la falta de cumplimiento de las obligaciones
establecidas en este Contrato Modificatorio, en ningún caso
implicará cambio o alteración de sus estipulaciones, y tal
hecho no constituirá precedente para la interpretación de este

e

10 >

2067

Contrato Modificatorio, ni fuente de derechos en favor de la
Parte que incumplió las obligaciones. CUATRO PUNTO UNO
PUNTO DOS.- Las estipulaciones contenidas en este Contrato
Modificatorio prevalecerán, en caso de discrepancia, frente a
las contenidas en cualesquiera otros documentos o convenios
anteriores suscritos por o celebrados entre las Partes.
CUATRO PUNTO UNO PUNTO TRES.- En caso de que
existan contradicciones o conflictos entre las disposiciones de
este Contrato Modificatorio y sus anexos o entre cada uno de
ellos, las Partes acuerdan el siguiente orden de prelación,
siendo el primero de ellos el que prevalecerá sobre los demás
y así sucesivamente: (i) los términos y condiciones:de;este
Contrato Modificatorio; (ii) el Acta Resumida de Negociación
de este Contrato Modificatorio que se acompaña comó;anexo;
y (iii) los demás anexos mencionados en la cláusula dos punto
dos de este Contrato. CUATRO PUNTO “UNO PUNTO
CUATRO.- Las Partes aceptan expresamente que “en*caso
que las estipulaciones contenidas en este Contrato
Modificatorio contravengan las disposiciones legales o
reglamentarias, serán estas últimas las que prevalecerán
sobre este Contrato Modificatorio. CUATRO PUNTO DOS.-
Idioma.- CUATRO PUNTO DOS PUNTO UNO.- Este Contrato
Modificatorio ha sido redactado y suscrito por las Partes en
idioma castellano y dicha versión será considerada para todos
sus efectos como la única válida. CUATRO PUNTO DOS
PUNTO DOS.- Las comunicaciones que se cursaren las
Partes, así como la información requerida por la Ley Aplicable
serán redactadas en idioma castellano, excepto aquellos

$11.

2068

reportes de naturaleza técnica que, por su índole altamente
especializada, deban ser presentados en otro idioma, en cuyo
caso, de considerarse indispensable por la Secretaría,
deberán ser acompañados con una traducción al castellano,
preparada de conformidad con la Ley Aplicable, a costo de la
Contratista. CUATRO PUNTO TRES.- Definiciones.- Salvo que
se estipule lo contrario en este Contrato Modificatorio, los
siguientes términos en mayúscula inicial tendrán el significado
que se indica a continuación. El singular incluirá el plural y
viceversa, en la medida que el contexto de este Contrato
Modificatorio lo requiera. CUATRO PUNTO TRES PUNTO
UNO. Actividades de Exploración Adicional: Son aquellas
actividades de exploración propuestas por la Contratista y
“adordadas cón la Secretaría en el Plan de Actividades

Adicionales, para ser desarrolladas dentro del Área del
Contrato. CUATRO PUNTO TRES PUNTO DOS.- Actividades
de Recuperación Mejorada: Son el conjunto de actividades
(técnicas y planes piloto) propuestas por la Contratista y
acordadas con la Secretaría en el Plan de Actividades
Adicionales, que tienen por objeto el aumento del Factor de

Recobro Primario en los Yacimientos de Hidrocarburos
Comercialmente Explotables del Área del Contrato. CUATRO
PUNTO TRES PUNTO TRES.- Activo Fijo: Es cualquier bien
no fungible de naturaleza mueble o inmueble, adquirido,
construido o suministrado por la Contratista, para las
actividades previstas en este Contrato Modificatorio, con una
vida útil que exceda de un año y mayor a un mil Dólares,
conforme lo establecido en el Reglamento de Contabilidad.

12

“2069

CUATRO PUNTO TRES PUNTO CUATRO.- Agencia de
Regulación y Control Hidrocarburífero (ARCH): Es el
“organismo técnico-administrativo, encargado de regular,
controlar y fiscalizar las actividades técnicas y operacionales
en las diferentes fases de la industria hidrocarburífera, que
realicen las empresas públicas oO privadas, nacionales,
extranjeras, empresas mixtas, consorcios, asociaciones, Uu
otras formas contractuales y demás personas naturales o
jurídicas, nacionales o extranjeras que ejecuten actividades
hidrocarburíferas en el Ecuador. CUATRO PUNTO TRES
PUNTO CINCO.- Año Fiscal: Es el período de doce meses
comprendido entre el primero de enero al treinta y uno: de:
diciembre del mismo año, conforme lo establecido en la
Codificación de la Ley de Régimen Tribútario Interno, :
CUATRO PUNTO TRES PUNTO SEIS.- Área del Contrato: Es
la superficie terrestre y su proyección en el subsuelo, ubicada
dentro del Bloque, en la cual la Contratista se compromete a
prestar los servicios objeto de este Contrato Modificatorio,
conforme el Anexo A. CUATRO PUNTO TRES PUNTO
SIETE.- Auditoría Socio - Ambiental: Conjunto de métodos y
procedimientos que tiene como objetivo la determinación de

cumplimientos o conformidades e incumplimientos o no
conformidades de elementos de la normativa ambiental
aplicable y la respectiva licencia ambiental, en base de
términos de referencia definidos y aprobados previamente,
realizada en el marco de la legislación ambiental aplicable.
' CUATRO PUNTO TRES PUNTO OCHO.- Autoridad
Ambiental: Es el Ministerio del Ambiente o su dependencia

2070

técnico - administrativa que controlará, fiscalizará y auditará la
gestión socio ambiental; realizará la evaluación, aprobación de
los estudios ambientales, licenciamiento y el seguimiento de
las actividades hidrocarburiferas en todo el territorio
ecuatoriano de conformidad con la Ley Aplicable. CUATRO
PUNTO TRES PUNTO NUEVE.- Barril: Es la unidad de
producción de Petróleo Crudo, equivalente en volumen a
cuarenta y dos galones de los Estados Unidos de América,
medido a Condiciones Estándar. CUATRO” PUNTO TRES
PUNTO DIEZ.- Bloque: Es el Bloque Gustavo Galindo
Velascó del Mapa Catastral Petrolero Ecuatoriano. elaborado
por el Instituto Geográfico Militar, cuyas delimitaciones y
coordenadas se detallan en el Anexo A. CUATRO PUNTO
TRES PUNTO” ONCE.- Cambio de Control: Es cualquier
- cambio directo o indirecto en el Control de la Contratista, en el

entendido de que luego de'que opere dicho Cambio: de

Control, (i) no controle a la Contratista y/o (ii) directa o
indirectamente no posea al menos cincuenta por ciento de sus
acciones que conforman su capital u otro tipo de participación
patrimonial. CUATRO PUNTO TRES:PUNTO DOCE.- Casa
Matriz; Las Casas Matrices de las compañías que conforman
la Contratista son: De la compañía SMC Ecuador Inc. sucursal
Ecuador es la compañía SMC Ecuador Inc. organizada bajo
las leyes del estado de Delaware, Estados Unidos de América;
De la compañía Petróleos del Pacífico S.A. Pacifpetrol: cuyas
accionistas son las compañías Petrosynergy Inc. y Santa
Elena Oil 8 Gas Corp., organizadas bajo las leyes de Panamá;
De la compañía Petróleos Andinos S.A. Andipetroleos: cuyas

PT

2071

accionistas son las compañías Petrosynergy Inc. y Santa
Elena Oil 8: Gas Corp., organizadas bajo las leyes de Panamá;

" y, de Santa Elena Oil 8 Gas Corp. Sucursal Ecuador: Santa '
Elena Oil 4 Gas Corp. organizada bajo las leyes de Panamá.
CUATRO PUNTO TRES PUNTO TRECE.- Centro de
Fiscalización y Entrega: Es el o los sitios convenidos por las
Partes y aprobados por la Agencia de Regulación y Control
Hidrocarburífero, donde se mide y entrega la Producción
Fiscalizada de Petróleo Crudo, del Área del Contrato y hasta
donde llega la responsabilidad de la prestación de servicios
por la Contratista según este Contrato Modificatorio. El Centro.
de Fiscalización y Entrega de la Producción Fiscalizada del ES

Área del Contrato estará ubicado en la Refinería de La“,
Libertad. Si como resultado de actividades adicionales se '* ...

requiera la construcción de otro Centro de Fiscalización y *
Entrega, la Contratista someterá a consideración de la.
Secretaría la ubicación del mismo a costo exclusivo de la
Contratista. La aprobación del nuevo Centro de Fiscalización
y Entrega corresponderá a la Agencia de Regulación y Control
Hidrocarburífero, así como la fiscalización de la producción.
CUATRO PUNTO TRES PUNTO CATORCE.- Compañías
Relacionadas: Para efectos de este Contrato, se consideran
como Compañías Relacionadas a: Matriz: Es la compañía o

entidad que directa o indirectamente Controla a la Filial o a la
Subsidiaria; Filial: Es una compañía o entidad que
directamente es Controlada por su Matriz; y, Subsidiaria: Es
una compañía o entidad que es directamente controlada por la
Filial e indirectamente por la Matriz. Esta definición en nada
2072

limitará la aplicación de- la legislación tributaria en lo
relacionado a partes relacionadas y precios de transferencia.
CUATRO PUNTO TRES PUNTO QUINCE.- Condensado de
Gas: Es la mezcla de hidrocarburos provenientes de
Yacimientos de Gas Natural Libre o de Yacimientos de
Condensado de Gas que a condiciones de presión y
temperatura de superficie, pasan al estado líquido. CUATRO
PUNTO TRES PUNTO DIEZ Y SEIS.- Condiciones Estándar:
Corresponden a una presión absoluta de catorce punto siete
libras por pulgadas cuadradas y a una temperatura de sesenta
grados Fahrenheit. CUATRO PUNTO TRES PUNTO DIEZ Y
SIETE.- Consultor: .Son- las: personas naturales o jurídicas,
nacionales o extranjeras, independientes y de reconocido
prestigio respecto al asunto materia-de la consulta, para los
fines previstos en este Contrato Modificatorio, de conformidad
con la cláusula treinta y tres punto tres. CUATRO PUNTO
TRES PUNTO DIEZ Y OCHO.- Consumer Price Index: Es el
índice de precios al consumidor previsto en el “Consumer
Price Index” (CPI) del Bureau of Labor Statistics of the United
States Department of Labor. CUATRO PUNTO TRES PUNTO
DIEZ Y NUEVE.- Contratista: Es el Consorcio integrado por las
compañías SMC Ecuador Inc; Petróleos del Pacifico S.A,
Pacifpetrol; Petróleos Andinos S.A. Andipetroleos; y, Santa

Elena Oil 8 Gas Corp., compañías organizadas y constituidas
de..-acuerdo con las leyes de Estados. Unidos-de-América, la
primera, Ecuador la segunda y la tercera, y Panamá la cuarta
respectivamente, con sede principal en Estados Unidos la
primera. y Panamá la cuarta, y domiciliadas en el Ecuador.

7

2073

CUATRO PUNTO TRES PUNTO VEINTE.- Contrato / Contrato
Modificatorio: Es este Contrato Modificatorio, incluido sus
documentos habilitantes y anexos. CUATRO PUNTO TRES
PUNTO VEINTE Y UNO.- Contratos Modificatorios Anteriores:
Son los contratos a que se hace referencia en las cláusulas
uno punto uno a la uno punto doce de este Contrato
Modificatorio. CUATRO PUNTO TRES PUNTO VEINTE Y
DOS.- Contrato Original: Es el contrato al que se hace

referencia en la cláusula uno punto dos de este Contrato
Modificatorio, en el entendido que ha quedado previamente
modificado por los Contratos Modificatorios Anteriores y: se
modifica conforme a lo estipulado en este Contráto:
Modificatorio. CUATRO PUNTO TRES PUNTO VEINTE *%Y:
TRES.- Control: Significa, cuando es utilizado en relación cóh:
una persona jurídica, la facultad de dirigir la administración+o
las políticas de dicha persona jurídica, directa '%o.
indirectamente, bien sea a través de la propiedad de acciones”
u otros títulos valores. A efectos de este Contrato
Modificatorio, cuando una persona jurídica posee directa o
indirectamente más del cincuenta por ciento de los poderes de
voto de otra persona jurídica, se considera que aquella tiene el
Control de esa persona jurídica. “Que Controla” y “Controlado”
tienen significados correspondientes. CUATRO PUNTO TRES
PUNTO VEINTE Y CUATRO.- Costos y Gastos de la
Contratista: Son los costos no capitalizables, razonables y
necesarios, incurridos directamente por la Contratista o

indirectamente a través de sus Compañías Relacionadas,
dentro o fuera del Ecuador, durante la Fase de Producción,

y.

2074

incluyendo los señalados en los Programas y Presupuestos
Anuales, y contabilizados de acuerdo al Reglamento de
Contabilidad; e incluirán los operacionales de transporte por
ductos secundarios y los realizados en la ejecución de los
programas de capacitación técnica y administrativa efectuados
por la Contratista, durante la Fase de Producción. CUATRO
PUNTO TRES PUNTO VEINTE Y CINCO.- Daño Ambiental:
Es toda pérdida, disminución, detrimento o menoscabo
significativo de las condiciones preexistentes en el medio
ambiente o uno de sus componentes. Afecta al funcionamiento
del ecosistema o a la renovabilidad de sus recursos. CUATRO
PUNTO TRES PUNTO VEINTE Y SEIS.- Daños Sociales: Son
los ocasionados a la salud humana, al paisaje, al sosiego
público y a los bienes públicos o privados, directamente
afeciados por actividad contaminante. CUATRO PUNTO TRES
PUNTO VEINTE Y SIETE.- Dólar: Es la moneda de los
Estados Unidos de América. CUATRO PUNTO TRES PUNTO
VEINTE Y OCHO.- Ductos Principales: Son el Oleoducto

Transecuatoriano, SOTE, el Oleoducto de Crudos Pesados, *

OCP, y otros ductos y facilidades de almacenamiento
concomitantes que sean necesarios para evacuar el Petróleo
Crudo desde los Centros de Fiscalización y Entrega hasta los
terminales de exportación o centros de industrialización en el
Ecuador. CUATRO PUNTO TRES PUNTO: VEINTE Y
NUEVE.- Ductos Secundarios: Son los ductos necesarios para
transportar el Petróleo Crudo desde los campos en
producción, dentro del Área del Contrato, hasta los Centros de
Fiscalización y Entrega. CUATRO PUNTO TRES PUNTO

e

18 -

2075

TREINTA.- Ecuador / Estado: Es la República del Ecuador.
CUATRO PUNTO TRES PUNTO TREINTA Y. UNO.- EP
PETROECUADOR: Es la Empresa Pública de Hidrocarburos
del Ecuador, PETROECUADOR, con personalidad jurídica,
patrimonio propio, autonomía administrativa, económica,
financiera y operativa; con domicilio principal en la ciudad de
Quito, que tiene por objeto el desarrollo de las actividades que
le asigna la Ley Orgánica de Empresas Públicas y el ecreto
Ejecutivo trescientos quince de dos mil diez, publicado en el
Registro Oficial Suplemento Número ciento setenta y. uno de
catorce de abril de dos mil diez.- CUATRO PUNTO TRES
PUNTO TREINTA Y DOS.- Estándares de la Indtistria
Petrolera Internacional: Son aquellas prácticas. y»

procedimientos generalmente utilizados en la industria - +

petrolera, por operadores a nivel mundial, respaldados en
criterios técnicos, en condiciones y circunstancias similares a .
aquellas experimentadas en relación con el o los aspéttos
relevantes del Proyecto. CUATRO PUNTO TRES PUNTO
TREINTA Y TRES.- Estudios Ambientales: Consisten en una
estimación predictiva o una identificación presente tanto de los
Daños Sociales como Daños Ambientales con el fin de
establecer las medidas preventivas, las actividades de
mitigación y las medidas. de rehabilitación de impactos
ambientales producidos por la ejecución de los servicios
objeto de este Contrato Modificatorio. CUATRO PUNTO TRES
PUNTO TREINTA Y CUATRO.- Evento de Insolvencia:
Significa cuando: (a) una Persona comience en forma

voluntaria un estado de quiebra, insolvencia, disolución,

7

2076

liquidación o un procedimiento similar; (b) se haya iniciado
contra ella uno de esos procedimientos, y tal procedimiento
haya dado lugar a una orden o medida que no haya sido
revocada, resuelta, suspendida o apelada dentro de los
sesenta días siguientes a su declaración; o (c) una Persona
efectúe una cesión en beneficio de sus acreedores o admita
por escrito su insolvencia o incapacidad. general para cumplir
con sus obligaciones a medida que se venzan. CUATRO

PUNTO TRES PUNTO TREINTA Y CINCO.- Factor de

Recobro Primario: Es la fracción de reservas extraídas de un
Yacimiento por recuperación primaria y que será aprobada por
la Secretaría. CUATRO PUNTO TRES PUNTO TREINTA Y
SEIS.- Fase de Desarrollo: Es el lapso durante el Período de
Explotación en el cual se efectuarán las Inversiones de
Desarrollo Adicionales y las actividades necesarias para
desarrollar y poner en producción los Yacimientos
descubiertos por Actividades de Exploración Adicional y/o los
Yacimientos existentes por Actividades de Recuperación
Mejorada. Estas Inversiones y actividades se realizarán de
acuerdo al Plan de Desarrollo y se registrarán con relación al
campo correspondiente. Esta Fase de Desarrollo terminará
cuando se complete la ejecución del respectivo Plan de
Desarrollo. CUATRO PUNTO TRES PUNTO TREINTA Y
SIETE.- Fase de Producción: Es el lapso durante el Período
de Explotación comprendido desde la Fecha de Vigencia hasta
la fecha de terminación de este Contrato Modificatorio. La
Fase de Producción podrá coexistir con las Fases de
Desarrollo de los campos descubiertos por Actividades de

20 .

2077

Exploración Adicional. CUATRO PUNTO TRES PUNTO
TREINTA Y OCHO.- Fecha de Vigencia: Es la fecha de la
inscripción de este Contrato Modificatorio en el Registro de
Hidrocarburos de la Secretaría de Hidrocarburos, desde la
cual se inicia la vigencia de este Contrato Modificatorio y
empieza a transcurrir el plazo del mismo. CUATRO PUNTO
TRES PUNTO TREINTA Y NUEVE.- Fecha Efectiva: Es la
fecha desde la cual surtirán efecto todos los derechos y
obligaciones de este Contrato Modificatorio y será la Fecha de
Vigencia. CUATRO PUNTO TRES PUNTO CUARENTA.-

Fuerza Mayor o Caso Fortuito: Para efectos de este Contrato...

Modificatorio, un evento de Fuerza Mayor o Caso Fortuiti

significará cualquier evento o circunstancia, que (i) sea;

imposible de resistir, o de ser controlado por la Parte obligada “ss...

co

a cumplir la obligación de que se trate, (ii) sea imprevisible por“ :
dicha Parte o que aún siendo previsible por ésta, no pueda ser ;

evitada, en todo o en parte, mediante el ejercicio de la debida * : *

diligencia de dicha Parte, (iii) que ocurra después de la Fecha
Efectiva de este Contrato Modificatorio, y (iv) que ocasione la
obstrucción o demora, total o parcial del cumplimiento de las
obligaciones de alguna Parte, según las estipulaciones de este
Contrato Modificatorio. Esta definición abarca, pero no se
limita a, lo establecido en el Código Civil ecuatoriano, e
incluyendo terremotos, maremotos, inundaciones, deslaves,
tormentas, incendios, explosiones, paros, huelgas, disturbios
sociales, actos de guerra (declarada o no), actos de sabotaje,
actos de terrorismo, acciones u omisiones por parte de
cualquier autoridad, dependencia o entidad estatal. Queda

21

2078

entendido y convenido, sin embargo, que la Secretaría podrá
invocar como actos constitutivos de Fuerza Mayor, cualquier
acto.u omisión de cualquier agencia, organismo o autoridad
estatal ecuatoriana, cuando dichos actos úu omisiones sean
causados por otros hechos o circunstancias que, a su vez,
constituyan Fuerza Mayor. Para efectos de este Contrato
Modificatorio el término Caso Fortuito tendrá el mismo
significado que Fuerza Mayor. CUATRO PUNTO TRES
PUNTO CUARENTA Y UNO.- Gas Natural Asociado: Es la
mezcla de hidrocarburos provenientes de Yacimientos de
Petróleo Crudo que a condiciones de presión y temperatura de
superficie: pasan al estado gaseoso: CUATRO PUNTO TRES
PUNTO CUARENTA Y DOS.- Gas Natural Libre: Es la mezcla
.de hidrocarburos provenientes de Yacimientos. de Gas que en
condiciones de presión y .temperatura de superficie se
mantiene en estado gaseoso. CUATRO: PUNTO TRES
PUNTO [CUARENTA Y TRES.- 'Hidrocárburos Líquidos
Condensados del Gas Natural Asociado: Significa etano y
cualesquiera otros hidrocarburos de más alto peso molecular

que el etano, separados del Gas Natural Asociado mediante
compresión, extracción u otros procesos. CUATRO PUNTO
TRES PUNTO CUARENTA Y CUATRO.- Incremento de
Reservas Comercialmente -Explotables: Es el aumento- del

volumen de reservas (recuperables) proveniente: de
- Actividades de Recuperación. Mejorada ---.o. -. nuevos
descubrimientos por Actividades de Exploración Adicional
realizados por la Contratista y aprobados por la Secretaría.
CUATRO PUNTO TRES PUNTO CUARENTA Y CINCO.-

7

2079

Ingreso Bruto del Contrato (YB): Es el valor en Dólares que
resulta de multiplicar la Producción Fiscalizada entregada por |
la Contratista por el Precio Promedio Mensual, corregido de

acuerdo a la calidad equivalente a la producida por la
Contratista en el Área del Contrato. La corrección de la
calidad del Petróleo Crudo se realizará de conformidad con el
Anexo D. El Petróleo Crudo del Área del Contrato destinado
para consumo interno del Estado u otros fines será valorado
con el Precio Promedio Mensual. CUATRO PUNTO TRES
PUNTO CUARENTA Y SEIS.- Ingreso Bruto de la Contratista:
Es el valor en Dólares que recibirá la Contratista pof- la

prestación de sus servicios, sobre la base de la tarifa
correspondiente acordada en este Contrato Modificatorio pot
cada Barril neto producido y entregado al Estado, conforme+lá
fórmula establecida en la cláusula décima quinta. CUATRO
PUNTO TRES PUNTO CUARENTA Y SIETE.- Ingréso
Disponible (YD): Es el valor en Dólares resultante de*i3
diferencia entre el Ingreso Bruto del Contrato y el Margen de
Soberanía; (ii). En vista de que el Área del Contrato se
encuentra en la Provincia de Santa Elena, el Centro de
Fiscalización en la propia Refinería de La Libertad donde se
entrega toda la producción extraida del Área del Contrato y
como consecuencia no se comercializa este Crudo, puesto
que se destina únicamente a refinar en dicho centro industrial,
no se considera para efectos de ingreso disponible, los Costos
de Transporte; y los Tributos establecidos en la Codificación
de la Ley del Fondo para el Ecodesarrollo Regional Amazónico
y la Ley de Creación de Rentas Sustitutivas para las

- 2080

Provincias de Napo, Esmeraldas y Sucumbíos, si los mismos
resultasen aplicables. CUATRO PUNTO TRES PUNTO
CUARENTA Y OCHO.- Inversiones: Son los costos efectuados
directamente por la Contratista o indirectamente, a través de
sus Compañías Relacionadas, dentro o fuera del Ecuador,
acordados con la Secretaría, incluyendo los señalados en los
Planes, Programas y Presupuestos Anuales y sus reformas, y
contabilizados de acuerdo al Reglamento de Contabilidad, que
son: (i) susceptibles de capitalización; y (ii) razonables y
necesarios para explorar, descubrir, desarrollar, producir,
obtener, transportar, mantener e incrementar la producción de
Petróleo Crudo.en. el Área del Contrato. CUATRO PUNTO
TRES PUNTO CUARENTA Y NUEVE.- Inversiones de
- Exploración Adicional: Son todos los costos incurridos
directamente. por la Contratista o indirectamente, a través de
sus Compañías Relacionadas, conforme el Plan de
Actividades Adicionales y sus reformas y contabilizados de
acuerdo al Reglamento de Contabilidad, durante la ejecución
de este Contrato Modificatorio, para explorar, descubrir y
evaluar nuevos Yacimientos en el Área del Contrato. CUATRO
PUNTO TRES PUNTO CINCUENTA.- Inversiones de
Desarrollo Adicional: Son todos los costos incurridos
directamente por la Contratista o indirectamente, a través de
sus Compañías Relacionadas, y llevados a cabo por la
- Contratista conforme a lo establecido en el. Plan de Desarrollo
y sus reformas correspondientes, incluyendo los señalados en
los Programas y Presupuestos Anuales, y contabilizados de
acuerdo al Reglamento de Contabilidad. CUATRO PUNTO

24 »

2081

TRES PUNTO CINCUENTA .Y UNO.- Inversiones de
Recuperación Mejorada: Son todos los costos incurridos
directamente por la Contratista o indirectamente, a través de
sus Compañías Relacionadas, conforme el Plan de
Actividades Adicionales y sus reformas, y contabilizados de
acuerdo al Reglamento de Contabilidad, durante la ejecución
de este Contrato Modificatorio, para desarrollar planes piloto y.
demás actividades que permitan aumentar el Factor de
Recobro Primario en los Yacimientos de Hidrocarburos
Comercialmente Explotables del Área del Contrato. La
producción adicional obtenida como resultado de estas .

Inversiones, será considerada Producciones Incrementalesí:
Adicionales. CUATRO PUNTO TRES PUNTO CINCUENTA Y:
DOS.- Licencia Ambiental: Es la autorización que otorga-láw%.
Autoridad Ambiental a una persona natural o jurídica para la :-
ejecución de un proyecto, obra o actividad de conformidad con:
la Ley Aplicable, en la que se establecen los requisitos,”
obligaciones y condiciones que el beneficiario debe cumplir
para prevenir, mitigar o corregir los efectos imprevistos que el
proyecto, obra o actividad autorizada pueda causar en el
ambiente. CUATRO PUNTO TRES PUNTO CINCUENTA Y
TRES.- Margen de Soberanía: Es el veinte y cinco por ciento
de los ingresos brutos provenientes de la producción
correspondiente al Área del Contrato, que el Estado
ecuatoriano se reserva de conformidad con el artículo diez y
seis de la Ley de Hidrocarburos. CUATRO PUNTO TRES
PUNTO CINCUENTA Y CUATRO.- Ministerio Sectorial /
Ministerio: Es el Ministerio de Recursos Naturales No

25 *

2082

Renovables del Ecuador o aquel que lo sustituya. CUATRO
PUNTO TRES PUNTO CINCUENTA Y CINCO.- Ministro
Sectorial: Es el titular del Ministerio. Sectorial. CUATRO
PUNTO TRES PUNTO CINCUENTA Y -SEIS.- Modelo
Económico: Formulación matemática de variables, que se
aplica para la estimación del Pago a la Contratista. CUATRO
PUNTO TRES PUNTO CINCUENTA Y SIETE.- Operadora: Es
la compañía Petróleos del Pacífico S.A. Pacifpetrol que
ejecutará todas las operaciones objeto de este Contrato
Modificatorio por cuenta de la Contratista. CUATRO PUNTO
TRES PUNTO CINCUENTA Y OCHO.- Pago a la Contratista:
Es el valor que recibe la Contratista, en Dólares o-en Petróleo
Crudo, por sus servicios prestados en el Área del Contrato,
-- conforme a la cláusula décimo quinta. CUATRO-PUNTO.TRES
PUNTO CINCUENTA Y NUEVE.- Parte o Partes: Se.refiere al
Estado- ecuatoriano representado por la Secretaría o a la
Contratista individualmente, según fuere el caso, o se refiere
conjuntamente al Estado ecuatoriano representado por la
Secretaría y a la Contratista. CUATRO PUNTO TRES PUNTO
SESENTA.- Pasivo Ambiental: Constituye el resultado de la
combinación entre un impacto ambiental y el tiempo en que
éste permanece en el ambiente o en la sociedad sin
reparación integral. Los impactos ambientales se convertirán
en Pasivos Ambientales en la medida en que permanezcan
-como-- impactos. no reparados. - CUATRO .PUNTO - TRES
PUNTO SESENTA Y UNO.- Período de Explotación: Es el que
se inicia en la Fecha de Vigencia y concluye cuando termine
este Contrato Modificatorio. El Período de Explotación

26 a

2083

comprende las Fases de Desarrollo y Producción. CUATRO
PUNTO TRES PUNTO SESENTA Y DOS.- Persona: Significa
- una persona natural, corporación, sociedad, consorcio,
fideicomiso o cualquier otra entidad jurídica, Matriz, Filial,
Subsidiaria o cualquier agencia, autoridad o subdivisión

política de la misma o cualquier organización internacional.
CUATRO PUNTO TRES PUNTO SESENTA Y TRES.- Petróleo
Crudo: Es la mezcla de hidrocarburos en estado líquido a
condiciones de presión y temperatura de superficie: CUATRO
PUNTO TRES PUNTO SESENTA Y CUATRO.- Plan: Se
- refiere al Plan de Actividades, Plan de Actividades Adicionales,
Plan de Desarrollo o al Plan Quinquenal. CUATRO PUNTO
TRES PUNTO SESENTA Y CINCO.- Plan de Actividades:
el conjunto de actividades compromastidas, de cumplimiéñto-
obligatorio, e Inversiones estimadas de exploración .'y/o

explotación, a ser ejecutadas por parte de la Contratista, “por
su cuenta y riesgo aportando la tecnología, los capitales, Y'los *
equipos, bienes y maquinarias necesarios, en el Área del
Contrato y durante todo el Plazo de Vigencia, detalladas en el
Anexo B de este Contrato Modificatorio. CUATRO PUNTO
TRES PUNTO SESENTA Y SEIS.- Plan de Actividades
Adicionales: Es el conjunto de actividades de Exploración
Adicional y/o de Recuperación Mejorada e Inversiones
estimadas que podrá realizar la Contratista por su cuenta y
riesgo. Las actividades e Inversiones del Plan de Actividades
Adicionales se podrán realizar de forma secuencial y
dependiente de los resultados obtenidos, con excepción del
programa mínimo de actividades adicionales que será de

7

27

2084

cumplimiento obligatorio. En el Anexo .C de este Contrato
Modificatorio se describen de manera preliminar e ilustrativa
algunas de las actividades adicionales que pudiesen ser
incluidas en este Plan, las cuales se compensarian con: una
Tarifa para Campos Nuevos o por Producción Incremental
fruto de Recuperación Mejorada. CUATRO PUNTO TRES
PUNTO SESENTA Y SIETE.- Plan de Desarrollo: Es el
conjunto de actividades que la Contratista se obliga a realizar
e Inversiones estimadas, para desarrollar y poner en
producción Yacimientos de Petróleo Crudo descubiertos en
virtud de las Actividades de Exploración Adicional, -así como
también para aumentar el factor de recobro de-las reservas
mediante las Actividades de Recuperación * Mejorada,

incluyendo sus reformas. Estos Planes: de Desarrollo serán.

sometidos por la Contratista y aprobados por la Secretaría.
CUATRO PUNTO TRES PUNTO SESENTA Y OCHO.- Plan
“Quinguenal: Es'el conjunto de actividades proyectadas' y de
Inversiones estimadas, incluyendo sus reformas, propuestas
por la Contratista-durante el Periodo de Explotación para los
cinco Años Fiscales siguientes al año de presentación de
dicho Plan, para cumplir con el objeto contractual. Este Plan
Quinquenal: será actualizado anualmente. CUATRO PUNTO
TRES PUNTO SESENTA Y NUEVE.- Plazo: Cuando: este
Contrato Modificatorio se refiera a “plazo”, éstos se
computarán en forma continua y-en días-calendario; y, cuando
se refiera a “término”, se computarán únicamente los días
laborables, excluyendo los días feriados con ámbito nacional o
local, y de descanso obligatorio. En todos los casos en los

ud

28 »

coonconnnnconnccncoV”m”—”——_o cnn... ..2.

2085

que los plazos vencieran en días no laborables, éstos se
entenderán prorrogados hasta el primer día laborable
siguiente. CUATRO PUNTO TRES PUNTO SETENTA.- Plazo
de Vigencia: Es el que se estipula en la cláusula sexta de este
Contrato Modificatorio. CUATRO PUNTO TRES PUNTO
SETENTA Y UNO.- PPI: Es el índice de precios al productor
previsto en el “Producer's Price Index (PPI) for Industrial
Commodities” del “Bureau of Labor Statistics of the United
States Department of Labor” (Código PCU213112213112
“support activities for oil and gas operations”). CUATRO
PUNTO TRES PUNTO SETENTA Y DOS.- Precio Promedio
Mensual: Se refiere al precio promedio ponderado de uni
determinado mes de ventas externas de Petróleo Crude' +
durante - ese mismo periodo, realizadas por: Els
PETROECUADOR. Estos precios se expresarán en términos.
FOB, puerto ecuatoriano (terminal principal de exportación: y. -
en Dólares) por Barril. En caso de qué EP PETROECUADOR-*
no haya realizado ventas externas en dicho mes, el Precio
Promedio Mensual se establecerá conforme a lo estipulado en
la cláusula quince punto nueve punto ocho. CUATRO PUNTO
TRES PUNTO SETENTA Y TRES.- Producción Fiscalizada: Es
el volumen de Petróleo Crudo neto producido en el Área del
Contrato fiscalizado por la Agencia de Regulación y Control
Hidrocarburífero en el Centro de Fiscalización y Entrega.
CUATRO PUNTO TRES PUNTO SETENTA Y CUATRO.-
Producciones Incrementales Adicionales: Es la producción de
Petróleo Crudo del Área del Contrato, proveniente de

Actividades de Exploración Adicional y/o Actividades de

29 *

2086 '

Recuperación Mejorada, contempladas en el Plan de
Desarrollo respectivo y registradas contablemente de forma
separada. CUATRO PUNTO TRES PUNTO SETENTA Y
CINCO.- Programa y Presupuesto Ambiental Anual: Se refiere

al programa anual de actividades ambientales derivado del
respectivo plan de manejo ambiental y el presupuesto
ambiental del año siguiente para su evaluación y aprobación
por parte de la Autoridad Ambiental, que formará parte
integrante de los Programas y Presupuestos Anuales, que
deberá incluir los aspectos de operaciones, de Inversiones en
sus diferentes desagregados conforme a la Ley Aplicable, y,
gastos administrativos, rubros que a su vez deberán estar
claramente identificados. CUATRO PUNTO TRES PUNTO
SETENTA Y SEIS.- Programas y Presupuestos Anuales: Son
el conjunto de actividades que la Contratista se compromete a
realizar en el Año Fiscal respectivo, y los Presupuestos de las
inversiones, Costos y Gastos estimados para la ejecución de
dichas actividades, incluidas sus reformas. Los Programas y
Presupuestos Anuales guardarán relación directa con el Plan
de Actividades, Plan Quinquenal y demás Planes acordados
para el período respectivo, La aprobación de estos Programas
y Presupuestos Anuales se realizará de conformidad con la
cláusula décimo tercera. CUATRO PUNTO TRES PUNTO
SETENTA Y SIETE.- Propiedad Intelectual: Significa la
referencia conjunta. a todos los- derechos, prioridades y
privilegios relacionados con la propiedad intelectual, bien que
surjan de cualquier Ley Aplicable, ley comunitaria o extranjera
o de cualquier otra manera, incluyendo derechos de autor,

30 >

2087;

licencias de autor, patentes, licencias de patentes, marcas,
licencias sobre marcas, tecnología, know-how y
procedimientos, y todos los derechos para intentar alguna
acción bajo derecho o equidad por cualquier violación o
impedimento de los mismos, incluyendo el derecho a recibir
cualquier beneficio, indemnización por daños o similar de
ellos. CUATRO PUNTO TRES PUNTO SETENTA Y OCHO.-
Proyecto: Se referirá a la ejecución de las actividades y
prestación de servicios a cargo.de la Contratista que
constituyen el objeto de este Contrato Modificatorio. CUATRO
PUNTO TRES PUNTO SETENTA Y NUEVE.- Reglamento de
Contabilidad: Es el reglamento aplicable a los Contratos de: ::
Prestación de Servicios para Exploración y Explotación de-*
Hidrocarburos, que regula la contabilidad de los costos, gastos ..
e Inversiones efectuadas por la Contratista para la ejecución . *
de las actividades objeto de este Contrato .Modificatorio, .el ..
cual se incorpora como Anexo E. CUATRO PUNTO-TRES
PUNTO OCHENTA.- Reparación Ambiental: Es el conjunto de
acciones y técnicas con el objetivo de restaurar condiciones
ambientales originales o mejoradas sustancialmente en sitios
contaminados y/o degradados como consecuencia de las
actividades a cargo de la Contratista. CUATRO PUNTO TRES
PUNTO OCHENTA Y UNO.- Reservas Probadas Remanentes:
Es el volumen de hidrocarburos que de acuerdo al análisis de

la información geológica y de reservorios, presenta - una
razonable certeza de ser recuperado durante la vigencia del
Contrato, bajo las condiciones 'económicas y operativas
actuales. Las cifras oficiales de las reservas serán las

7

317

2088

establecidas por la Secretaría. CUATRO PUNTO TRES
PUNTO OCHENTA Y DOS.- Situaciones de Emergencia: Para
efectos de este Contrato Modificatorio un evento que
constituye una situación de emergencia, es aquel que por
razones técnicas, mecánicas o de seguridad, debidamente
justificadas por la Contratista y aceptadas por la Secretaría,
causa que las Partes se vean obligadas a interrumpir total o
parcialmente el cumplimiento de sus actividades u
obligaciones estipuladas en este Contrato Modificatorio, en el
entendido de que dicho evento: (i) no constituye un evento de
Fuerza Mayor; (ii) no fue causado por culpa o dolo de las
Partes; y (iii) obliga a las Partes a adoptar acciones inmediatas
necesarias para evitar perjuicios que afecten o puedan afectar
a- las operaciones de la Contratista según :el. Contrato
Modificatorio o a las Personas que presten servicios a
cualquiera de las Partes o a bienes de cualquiera de las
Partes o a terceros o a sus bienes. CUATRO PUNTO TRES
PUNTO OCHENTA Y TRES.- Subcontratista: -Se refiere a
cualquier Persona que ejecute para la Contratista alguna parte
de las actividades o le provea bienes para el cumplimiento del
objeto del Contrato Modificatorio. CUATRO PUNTO TRES
PUNTO OCHENTA Y CUATRO.- Tarifa para Campos en
Producción: Es el valor. que se paga a la Contratista en
Dólares, por cada Barril de Petróleo Crudo neto, o unidad de
- hidrocarburo correspondiente, producido: y entregado por la
Contratista en el Centro de Fiscalización y Entrega y se paga a
la Contratista de acuerdo a lo establecido en la cláusula
décimo «quinta. CUATRO PUNTO TRES PUNTO OCHENTA Y

32

2089

CINCO.- Tarifa para Campos Nuevos o por Producción
Incrementa! fruto de Recuperación Mejorada: Es el valor que

se pagará.a la Contratista en Dólares, por cada Barril de
Petróleo Crudo neto, o unidad de hidrocarburo
correspondiente, acordada por las Partes para la ejecución de
un Plan de Desarrollo, a fin de impulsar el descubrimiento de
nuevas reservas O la implementación de nuevas técnicas para
la recuperación mejorada de las reservas existentes y se paga
a la Contratista de acuerdo a lo establecido en la cláusula
décima quinta. CUATRO PUNTO TRES PUNTO OCHENTA Y
SEIS.- Tasa Máxima de Producción: Es el máximo volumen de

Petróleo Crudo producido por unidad de tiempo, .:por:
Yacimiento, campo o pozo, de conformidad con la key:
Aplicable, los Estándares de la Industria Internacional .y--Jo -.
previsto en este Contrato Modificatorio. CUATRO PUNTO
TRES PUNTO OCHENTA Y SIETE.- Tasa Prime: Es la tasa de
interés denominada Prime, publicada por el Banco Centrál del
Ecuador en los medios impresos o electrónicos pertinentes,

vigente para cada jornada de valoración. En caso de que el
Banco Central del Ecuador deje de publicar dicha Tasa Prime,
será la tasa anual de interés, en fracción decimal, determinada
sobre la base del promedio del prime rate fijado por los
siguientes bancos de los Estados Unidos de América: Citibank
N.A. y Morgan Guaranty Trust Company of New York, vigente
para cada jornada de valoración. CUATRO PUNTO TRES
PUNTO OCHENTA Y OCHO.- Transferencia o Cesión: Es
cualquier traspaso, delegación u otra forma de disposición,
incluyendo la constitución de una prenda, hipoteca u otro

33*

2090

gravamen similar, que se realice por cualquier medio, bien sea
de manera directa o indirecta, (i) de todo o parte de este
Contrato Modificatorio o de cualquiera de los derechos u
obligaciones establecidas en este Contrato Modificatorio, o.los
intereses en el mismo o (li) como consecuencia de un Cambio
de Control, bien por operación de la ley, o de otro tipo.
CUATRO PUNTO TRES PUNTO OCHENTA Y NUEVE.-
Tributos: Son los impuestos, tasas, contribuciones, derechos
arancelarios y demás derechos y gravámenes que deban ser
pagados a las autoridades nacionales, estatales o cantonales
en virtud de la legislación tributaria aplicable. CUATRO
PUNTO TRES PUNTO NOVENTA.- Trimestre: Es el período
de tres meses consecutivos que comienza el primero de

- enero, primero de abril, primero de julio y primero de octubre, ,

de cada Año Fiscal. CUATRO PUNTO TRES PUNTO
NOVENTA Y UNO.- Yacimiento: Es todo cuerpo de roca, en el
cual se ha acumulado Petróleo Crudo, gas natural o ambos, y
que se comportan como una unidad independiente en cuanto
a mecanismo de producción se refiere. CUATRO PUNTO
TRES PUNTO NOVENTA Y DOS.- Yacimientos de
Condensado de Gas: Son aquellos Yacimientos de Gas que
de ser explotados, producirían gas y líquidos en una relación
que exceda cien mil pies cúbicos estándar. de gas por cada
barril de hidrocarburos líquidos, según mediciones hechas en
-superficie bajo Condiciones -Estándar .de . presión . y
temperatura, CUATRO PUNTO TRES PUNTO NOVENTA Y
TRES.- Yacimientos de Gas: Son aquellos Yacimientos de
hidrocarburos que, a condiciones de presión y temperatura de

7

34

ANAIS
PA

e AA

DANOADOASODAN=

sm

200020000000

2091

reservorio contienen hidrocarburos en estado gaseoso.

* CUATRO PUNTO TRES PUNTO NOVENTA Y CUATRO.-

Yacimientos de Hidrocarburos Comercialmente Explotables:
Son Yacimientos que contienen hidrocarburos (Petróleo
Crudo), que sobre la base de estudios técnico —económicos

realizados por la Contratista y aprobados por la Secretaría, se
demuestre que su explotación resulte conveniente para las
Partes. CUATRO PUNTO CUATRO.- Otras Definiciones.-
Cualquier otra definición necesaria para la aplicación de este
Contrato Modificatorio serán las establecidas en el
Reglamento de Operaciones Hidrocarburíferas. CUATRO.
PUNTO CINCO.- No Discriminación.- La Secretaría enla:
interpretación y ejecución de este Contrato Modificatorio;

considerando las particularidades de cada caso, garantizará:
un tratamiento no discriminatorio a todos los contratistas de
prestación de servicios para la exploración y explotación. «de: :
hidrocarburos que hubieren suscrito sus respectivos contratos:
de conformidad con el artículo diez y seis de la Ley de
Hidrocarburos y al amparo de la Disposición Transitoria
Primera de la Ley Reformatoria a la Ley de Hidrocarburos y
ley de Régimen Tributario Interno, publicada en el Registro
Oficial Suplemento Número doscientos cuarenta y cuatro de
veinte y siete de julio de dos mil diez. CLÁUSULA QUINTA.-
OBJETO.- CINCO PUNTO UNO.- Prestación de Servicios.-
Este Contrato Modificatorio tiene por objeto la prestación de
servicios a la Secretaría por parte de la Contratista, con sus
propios recursos y a su solo riesgo, para la exploración y
explotación de hidrocarburos, incluyendo Petróleo Crudo, en el

7

35 >

2092

Área del Contrato, de conformidad: con los términos y
condiciones estipulados en este Contrato Modificatorio, y los
establecidos .en .la. Ley Aplicable. .CINCO PUNTO UNO
PUNTO UNO.- Para el cumplimiento del objeto contractual la

Contratista se obliga para con la Secretaría a realizar las *

actividades. de exploración, confirmación de reservas,
desarrollo, explotación y producción aportando la tecnología,
los capitales y los equipos, bienes y maquinarias necesarios
para el cumplimiento de las obligaciones establecidas en este
Contrato Modificatorio,: de conformidad. con el Plan: de
Actividades. que . contiene el detalle de actividades
comprometidas e Inversiones estimadas para el Área. del
Contrato. CINCO PUNTO DOS.- Contraprestación por los
Servicios.- Lá Contratista. recibirá a cambio de sus servicios el
pago de una Tarifa en Dólares para. Campos en Producción,
por Barril de Petróleo Crudo neto extraído en el Área- del
Contrato y entregado en el Centro de Fiscalización y Entrega,
pagadera en Dólares o en Petróleo Crudo, conforme a lo
establecido en. el artículo diez y seis: de la Ley. de
Hidrocarburos y la cláusula décima quinta de este Contrato
Modificatorio. La contraprestación que corresponda a la
Contratista por los servicios que -.preste conforme.a este
Contrato Modificatorio se limitará al derecho a recibir el Pago. a
la Contratista, previsto en este Contrato . Modificatorio,
conforme -+a. las -tarifas acordadas:--CINCO. PUNTO 'FRES.-
Servicios Adicionales.- Si como producto de las Actividades de
Exploración Adicional o- Actividades: de Recuperación
Mejorada realizados en el Área del Contrato se demostrare la

7

36 >

2093

existencia de Yacimientos de Hidrocarburos Comercialmente
Explotables o Incremento de Reservas Comercialmente
Explotables, la Contratista y la Secretaría deberán acordar la
Tarifa para Campos Nuevos o por Producción Incremental
fruto de Recuperación Mejorada para el desarrollo de dichos
Yacimientos y acordar el respectivo Plan de Desarrollo, sin
que esto signifique disminuir o suspender sus obligaciones
contenidas en el Plan de Actividades. Si las Partes no
llegaran a ponerse de acuerdo en.la Tarifa para Campos
Nuevos o por Producción Incremental fruto de Recuperación
Mejorada para desarrollar y explotar estos Yacimientos -.o
reservas, la Contratista podrá someter la diferenciamal:
dictamen vinculante de un Consultor, de conformidad consla;.
cláusula treinta y tres punto tres. CINCO PUNTO CUATRO:
Las Partes convienen que, en el caso: de descubrirse Gas
Natural Libre, sustancias asociadas al Petróleo Crudo;:o:
Yacimientos de Petróleo Crudo de gravedad inferior a quiricé"
grados API en el Área del Contrato, se procederá conforme a
lo dispuesto en la Ley de Hidrocarburos y a lo estipulado en
este Contrato Modificatorio. CLÁUSULA SEXTA.- PLAZO DE
VIGENCIA.- El Plazo de Vigencia de este Contrato
Modificatorio es desde la fecha de inscripción de este Contrato

Modificatorio en el Registro de Hidrocarburos hasta el veinte y
siete de mayo de dos mil diez y seis. CLÁUSULA SÉPTIMA.-
ÁREA DEL CONTRATO.- El- Área del Contrato ha: sido
delimitada para determinar la superficie en donde la
Contratista ejecutará las actividades y prestaciones objeto de
este Contrato Modificatorio y «sus especificaciones y

37

2094

delimitaciones se establecen en el Anexo A. CLÁUSULA
OCTAVA.- DERECHOS Y OBLIGACIONES DE LAS PARTES.-
OCHO PUNTO UNO.- Derechos sobre los Hidrocarburos.-
Son de propiedad inalienable, imprescriptible e:inembargable
del Estado ecuatoriano los yacimientos de hidrocarburos - y

substancias que los acompañan, en cualquier estado físico en
que se encuentren situados en el territorio nacional. Por lo
tanto, es también propietario de los Hidrocarburos extraídos
con ocasión de los servicios prestados por la Contratista.
OCHO PUNTO UNO PUNTO UNO.- La celebración de este
Contrato Modificatorio no concede a la Contratista, a más de
los derechos establecidos en este Contrato Modificatorio, otros

derechos de naturaleza alguna sobre el suelo, el subsuelo o.

sobre cualquier recurso natural ono, allí existente, ni sobre las
- áreas que se expropiaren'en favor de la Secretaría para. la
ejecución de este Contrato Modificatorio, ni sobre sus
“servidumbres, ni sobre las obras que allí se realizaren. OCHO
PUNTO UNO PUNTO DOS.- La delimitación del Área del
Contrato tiene por objeto Únicamente determinar la superficie
en la cual la Contratista está obligada. a prestar los servicios
objeto de este Contrato Modificatorio. OCHO PUNTO UNO
PUNTO TRES.- La Contratista tendrá el derecho exclusivo de
ejecutar los servicios objeto de este Contrato Modificatorio,
dentro del Área del Contrato. En ningún caso el ejercicio de
tales.derechos por parte de la Contratista implicará una cesión
de la titularidad de los derechos que corresponden al Estado
sobre los recursos naturales ubicados en el Área del Contrato
por parte de la Secretaría. OCHO PUNTO UNO PUNTO

38 z

“2095

CUATRO.- La Contratista, en virtud de este Contrato
" Modificatorio, no tiene derecho a explotar recursos naturales
distintos del Petróleo Crudo existentes en el Área del Contrato,
aunque esos recursos hubieren sido descubiertos por ella;
excepto en los casos en que celebrare los contratos
adicionales previstos en este Contrato Modificatorio de
acuerdo con la Ley Aplicable y a lo estipulado en este Contrato
Modificatorio. OCHO PUNTO UNO PUNTO CINCO.- La
Contratista podrá ejercer los derechos establecidos en este
Contrato Modificatorio únicamente en relación con las
actividades referidas a los servicios contratados y no podrá
ejercerlos con ningún otro fin, ni tampoco traspasarlos 'o:
disponer de ellos de otra forma, sin el consentimiento previo:
de la Secretaría. OCHO PUNTO UNO PUNTO «SEIS :=».la:
Contratista, cualquiera de sus integrantes o sus Compañías
Relacionadas podrán intervenir en nuevas licitaciones ..o
participar en otros contratos para la exploración y explotación
de hidrocarburos en el Ecuador, de conformidad con la Ley
Aplicable. OCHO PUNTO UNO PUNTO SIETE.- La Contratista
podrá usar, sin costo para ésta, el Petróleo Crudo u otros
hidrocarburos provenientes del Área del Contrato, que sean
necesarios para las operaciones, incluyendo pero no limitando,
la generación de energía eléctrica; y, en el caso del Gas
Natural, previa autorización del Ministerio, la misma que una
vez otorgada sólo podrá ser revocada de forma motivada y
siguiendo el debido proceso. La referida utilización de
hidrocarburos no implicará transferencia de dominio alguna a
favor de la Contratista. La Contratista tenderá a la optimización

39 *

2096

del uso del Gas Natural del Área del Contrato para la
generación de energía eléctrica requerida para el Proyecto.
OCHO PUNTO DOS.- Obligaciones de la Contratista.- Son
obligaciones de la Contratista además de otras obligaciones
estipuladas en este Contrato Modificatorio y en la Ley
Aplicable, las siguientes: OCHO PUNTO DOS PUNTO UNO.-
Cumplir con el objeto de este Contrato Modificatorio. OCHO
PUNTO DOS PUNTO DOS.- Ejecutar las actividades descritas
en el Plan de Actividades y en otros Planes y sus reformas,
acordados por las Partes con sus propios recursos técnicos,
económicos y administrativos, pudiendo subcontratar los
bienes y servicios requeridos, de conformidad con la cláusula
vigésima tercera; para tal efecto invertirá los capitales
requeridos, utilizando los. equipos, maquinarias. y tecnología
que fueren necesarios. OCHO PUNTO DOS PUNTO.TRES.-
Construir las obras civiles y facilidades petroleras de acuerdo
con el Plan de Actividades y otros Planes acordados por las
Partes y sus reformas; y adquirir e instalar, a su costo, los
equipos que servirán para efectuar la medición y las
determinaciones volumétricas, ajustes por temperatura,
contenido de agua y sedimentos .y otras mediciones que
fuesen necesarias a fin de determinar el volumen de la
Producción Fiscalizada. OCHO PUNTO DOS PUNTO
CUATRO.- Construir o ampliar a su costo, todos los ductos y
facilidades de transporte y almacenamiento, desde los campos
del Área del Contrato en explotación o que se incorporen en el
futuro, hasta el o los Centros de Fiscalización y Entrega de
acuerdo con el Plan de Actividades y otros Planes acordados

40 »

2097

por las Partes y sus reformas. OCHO PUNTO DOS PUNTO
CINCO.- Entregar la Producción Fiscalizada en el Centro de
Fiscalización y Entrega, cesando en ese momento la
responsabilidad de prestación de servicios por la Contratista
según este Contrato Modificatorio. OCHO PUNTO DOS
PUNTO SEIS.- Ejecutar las operaciones objeto de este
Contrato Modificatorio de acuerdo con los Estándares de la
Industria Petrolera Internacional. OCHO PUNTO DOS PUNTO
SIETE.- Realizar las actividades técnicas y administrativas
necesarias para las operaciones de evaluación, desarrollo y
producción de los Yacimientos de Hidrocarburos
Comercialmente Explotables. OCHO PUNTO DOS RENTO,
OCHO.- Cumplir con los Planes v Programas y Presupuestos
Anuales y sus reformas. En todos los Planes, Programas: y .
Presupuestos Anuales las actividades son de ejecución
obligatoria pero los montos de las Inversiones: -serán
estimados. OCHO PUNTO DOS PUNTO NUEVE.- Cumplir..a
su costo el programa de capacitación técnica de conformidad
- con la Ley Aplicable y, de acuerdo a lo establecido en el Anexo
Il. El personal técnico y administrativo extranjero” de la
Contratista proporcionará entrenamiento y capacitación al
personal nacional y promoverá la transferencia tecnológica.
OCHO PUNTO DOS PUNTO DIEZ.- Emplear en la ejecución
de los servicios un mínimo de ecuatorianos de: noventa y
cinco por ciento en el personal de obreros, noventa y cinco por
ciento en el personal de empleados administrativos y setenta
y cinco por ciento en el personal técnico, a menos que no
hubiere técnicos nacionales disponibles, de acuerdo a lo

ed

47

2098

previsto en la Ley Aplicable. OCHO PUNTO DOS PUNTO
ONCE.- Mantener informado permanentemente a la Secretaría
sobre el desarrollo de los servicios efectuados durante la
vigencia de este Contrato Modificatorio. OCHO PUNTO DOS
PUNTO DOCE.- Presentar a la ARCH informes diarios de-
perforación y demás reportes requeridos conforme al
Reglamento de Operaciones Hidrocarburíferas así como con
la presentación de un informe completo al término de cada
operación que bajo los Estándares de la Industria Petrolera
Internacional se considere importante o significativa. OCHO
PUNTO DOS PUNTO TRECE.- Inscribir este Contrato
Modificatorio-en el Registro de Hidrocarburos, dentro de los
treinta primeros días contados desde la fecha de su
suscripción. OCHO: PUNTO: DOS: PUNTO-. CATORCE.-
Entregar a la Secretaría y a la Autoridad Ambiental, según su
competencia, copia de la información técnica, ambiental y de
investigación relacionada con las actividades de la Contratista”
referentes a la ejecución de este Contrato Modificatorio, de
conformidad con las disposiciones legales y reglamentarias
vigentes incluyendo datos geológicos, geofísicos, petrofísicos,
de ingeniería, registros e informes de completación de pozos y
cualesquier otros datos que la Contratista hubiese originado y
recopilado durante la vigencia de este Contrato Modificatorio.
OCHO PUNTO DOS PUNTO QUINCE.- Presentar anualmente
a la:Secretaría y a la Autoridad: Ambiental el Programa y
Presupuesto Ambiental Anual, que formarán parte integrante
de los Programas y Presupuestos Anuales. OCHO PUNTO.
DOS PUNTO DIEZ Y SEIS.- Entregar a la Secretaría y al

42 A

2099

Ministerio del Ambiente una copia de los Estudios Ambientales
que se realicen y los documentos que los sustentan. OCHO
PUNTO DOS PUNTO DIEZ Y SIETE.- Presentar en el primer
mes de cada año a la Secretaría y a la Agencia de Regulación
y Control Hidrocarburífero un informe detallado sobre las
Inversiones, Costos y Gastos de la Contratista, y las
actividades ejecutadas en el Área del Contrato. OCHO
PUNTO DOS PUNTO DIEZ Y OCHO.- Presentar hasta el
treinta de abril de cada año a la Secretaría y a la Agencia de
Regulación y Control Hidrocarburifero copia de los estados
financieros. debidamente auditados. OCHO PUNTO .DOS
PUNTO DIEZ Y NUEVE.- Obtener de la Autoridad Ambiental *
competente y de conformidad con la Ley Aplicable la licencia

ambiental respectiva para la ejecución de las actividades '*:.
programadas en el Área del Contrato, la que en copia deberá.
ser entregada a la Secretaría. OCHO PUNTO DOS PUNTO +
VEINTE.- Proporcionar a funcionarios autorizados” “del”
Ministerio, personal de las Fuerzas Armadas relacionados con
asuntos de seguridad y otros funcionarios públicos autorizados
por la Secretaría o la Agencia de Regulación y Control
Hidrocarburífero, la información necesaria para el
cumplimiento de sus deberes y obligaciones que guardaren
relación con este Contrato Modificatorio; y, proveerles
temporal y ocasionalmente, cuando las circunstancias lo
requieran y en un número razonable, en las instalaciones de
Campo, las facilidades de transporte, alojamiento y
alimentación en igualdad de condiciones que las
suministradas al personal de la Contratista de similar

43 *

2100

jerarquía, sin asumir ninguna responsabilidad por los daños y
perjuicios que puedan sufrir tales funcionarios y sus bienes y
equipos al realizar su trabajo. OCHO PUNTO DOS PUNTO
VEINTE Y UNO.- Mantener registros contables de
conformidad con el Reglamento de Contabilidad en idioma
castellano, de todas sus actividades técnicas, administrativas
y ambientales de manera que se puedan constatar en forma
exacta y fidedigna, las Inversiones, ingresos, Costos y Gastos
de la Contratista. Los documentos que por su naturaleza
técnica se presenten en otros idiomas, incluirán las
respectivas, traducciones, si estes fuesen requeridas .por la
Secretaría U otras entidades: de control. OCHO PUNTO.DOS
PUNTO VEINTE Y DOS.- Proveer a la Secretaría y a la ARCH,
dentro del ámbito de sus competencias, trimestralmente o,
cuando fuere requerido, toda la información, datos o
interpretaciones relacionadas con las actividades llevadas a
cabo por la Contratista en la ejecución de este Contrato
Modificatorio, incluyendo las de carácter científico y técnico
obtenidas en razón de sus trabajos, tales como: perfiles
eléctricos, sónicos, radioactivos y otros; cintas y líneas
sísmicas; muestras de pozos; núcleos testigos de formación,
mapas, secciones, informes topográficos, geológicos,
geofísicos, geoquímicos y de perforación; interpretaciones
geológicas y geofísicas; .informes de evaluación de los
“Yacimientos encontrados en el Área, del Contrato y, en
general, cualquier otra información similar relevante. Esta
información será entregada en línea, en formato digital y/o
analógico documental, según lo requiera la Secretaría y la

44

2101

ARCH. OCHO PUNTO DOS PUNTO VEINTE Y TRES.-
Respetar los derechos relativos a la propiedad industrial de
terceros, manteniendo a la Secretaría a salvo de
reclamaciones o pago de indemnizaciones resultantes del
incumplimiento de tal obligación. OCHO PUNTO DOS PUNTO
VEINTE Y CUATRO.- Supervisar y vigilar, en forma
permanente, la ejecución de los servicios que se compromete
a realizar; y celebrar con los Subcontratistas, de acuerdo a la
Ley Aplicable, los contratos que fueren necesarios para el
cumplimiento de sus obligaciones asumiendo el compromiso
de responder por la ejecución de sus operaciones..0CHO
PUNTO DOS PUNTO VEINTE Y CINCO.- Contrátar y
mantener vigentes las garantías y los seguros previstosieñ la
Ley Aplicable y en este Contrato Modificatorio. OCHO PUNTO
DOS PUNTO VEINTE Y SEIS. Recibir estudiantes o
egresados de educación técnica superior relacionada .coh la
industria de hidrocarburos, sin asumir responsabilidad pOr”sus
riesgos, para que realicen prácticas y estudios en los campos
de trabajo del Área del Contrato y/o en las oficinas de la
Contratista en el Ecuador, corriendo por cuenta de la
Contratista los gastos de transporte, alojamiento, alimentación
y atención médica menor y de emergencia. El transporte,
alojamiento, alimentación y atención médica menor y de
emergencia antes indicados serán provistos en igualdad de
condiciones que las - suministradas al personal de la
Contratista en el Ecuador. El tiempo de tales prácticas y
estudios y el número de las personas que los realicen serán
fijados de tal manera que no interfieran con la eficiente

2102

ejecución de los servicios y que represente un tiempo total en
meses de pasantías equivalente al cuatro por ciento del
número total: de empleados por año. La Contratista no tendrá
relación laboral alguna con quienes realicen tales prácticas y
estudios. Copias de los reportes sobre tales prácticas y
estudios, en caso de ser presentados, serán entregados a la
Contratista. OCHO PUNTO DOS PUNTO VEINTE Y SIETE.-
Presentar mensualmente a la Secretaría y a la Agencia de
Regulación y Control Hidrocarburífero, UN informe de
actividades, Inversiones, Costos y Gastos de la Contratista
ejecutados durante el período respectivo. OCHO PUNTO DOS
PUNTO VEINTE Y OCHO.- Incluir en sus presupuestos, las

provisiones necesarias para el cierre, terminación o abandono

parcial o total de operaciones y para la remediación ambiental
de las áreas afectadas por las actividades hidrocarburiferas.
OCHO PUNTO DOS PUNTO VEINTE Y NUEVE.- Presentar al
Comité de Supervisión los Programas --y Presupuestos
“Anuales, elaborados hasta el treinta de septiembre-anterior al
Año Fiscal en que el referido programa deba ser ejecutado y
posteriormente, con la recomendación del Comité de
Supervisión de acuerdo a lo indicado en la cláusula trece
punto tres, tramitar su aprobación por parte de la Secretaría,
de conformidad con lo establecido en la Ley Aplicable. OCHO
PUNTO DOS PUNTO TREINTA.- Presentar al Comité de
Supervisión el: Plan Quinquenal. -y posteriormente. con la
recomendación del Comité de Supervisión de acuerdo a lo
indicado en la cláusula trece punto. tres, tramitar su aprobación

por parte de la Secretaría, de conformidad con lo establecido

7

46 a

7

2103

en la Ley Aplicable. OCHO PUNTO DOS PUNTO TREINTA Y
UNO.- Cumplir con las disposiciones legales y reglamentarias
concordantes, así como con los Estándares de la Industria
Petrolera Internacional, en lo relativo a la seguridad e higiene
ocupacional para el personal a cargo de la Contratista. OCHO
PUNTO DOS PUNTO TREINTA Y DOS.- Aplicar o incorporar
tecnologías aceptadas en la industria petrolera internacional
que sean compatibles con la Península de Santa Elena
ecuatoriana. OCHO PUNTO DOS PUNTO TREINTA Y TRES.-
Cumplir con las disposiciones de la Ley Aplicable y los
compromisos adquiridos existentes a la fecha de suscripción
de este Contrato Modificatorio en cuanto a las relacioneside la+

Contratista y las comunidades vecinas, limitando, su

.intervención a la ejecución de los programas comunitarios :y:

las medidas de compensación e indemnización previstas en la
Ley Aplicable. OCHO PUNTO DOS PUNTO TREINTA Y
CUATRO.- Colaborar con los organismos  estátales”
encargados del desarrollo sustentable de la zona donde opera
la Contratista, en cumplimiento de sus programas comunitarios
y la Ley Aplicable. OCHO PUNTO DOS PUNTO TREINTA Y
CINCO.- Entregar a la Secretaría, a la terminación de este
Contrato Modificatorio por cualquier causa, sin costo y en
buen estado conforme los programas de mantenimiento, salvo
el desgaste normal, los pozos, bienes, instalaciones, equipos y
obras de infraestructura existentes a esa fecha en el Área del
Contrato, en el entendido de que a partir de su entrega, la
Secretaría asumirá en forma exclusiva toda responsabilidad
sobre dichos pozos, bienes, instalaciones, equipos y obras de

47 >

2104

infraestructura. OCHO PUNTO DOS PUNTO TREINTA Y
SEIS.- Proponer para la aprobación de la Secretaría, con la
recomendación del Comité de Supervisión, la Tasa Máxima de
Producción, sobre la base de estudios técnicos
convencionales o estudios de simulación de Yacimientos en
concordancia con lo estipulado en la Ley Aplicable. Las
discrepancias entre la Tasa Máxima de Producción propuesta
y la Tasa Máxima de Producción aprobada por la Secretaría
podrán ser sometidas por la Contratista a un Consultor de
conformidad con la cláusula treinta y tres punto tres.- El
dictamen del Consultor será vinculante. OCHO PUNTO
TRES.- Obligaciones de la Secretaría.- Son obligaciones de la
Secretaría, además de otras obligaciones estipuladas en este
Contrato Modificatorio y en la Ley Aplicable las siguientes:
OCHO PUNTO TRES PUNTO UNO.- Pagar a la Contratista
por sus servicios de exploración y explotación, la tarifa que
“corresponda, conforme se determina en la cláusula” décima
quinta de este Contrato Modificatorio. Cuando se trate de los
servicios descritos en el Plan de Actividades, la Secretaría
estará obligada a pagar a la Contratista la Tarifa para Campos
en Producción. Cuando se trate de los servicios descritos en
un Plan de Desarrollo, la Secretaría estará obligada a pagar a
la Contratista la Tarifa para Campos Nuevos o por Producción
incremental fruto de Recuperación Mejorada que se acuerde.
OCHO PUNTO TRES PUNTO DOS.- Solicitar la declaratoria
de utilidad pública de los bienes necesarios para la ejecución
de las actividades, o la constitución de servidumbres de
cualquier naturaleza, previa solicitud de la Contratista, de

48 A

2105

conformidad con la Ley Aplicable. OCHO PUNTO TRES
PUNTO TRES.- Atender oportunamente las solicitudes,
propuestas o requerimientos que le correspondan. La
Secretaría deberá pronunciarse sobre las solicitudes,
propuestas o requerimientos, dentro de los términos o plazos
establecidos para cada caso en este Contrato Modificatorio y
cuando no se los hubiere especificado, dentro del término de
quince días contados desde que la Secretaría reciba la
respectiva solicitud, propuesta oO requerimiento . de la
Contratista. En el caso de Situaciones de Emergencia, la
Secretaría deberá pronunciarse dentro del término de. dos días
siguientes a la notificación de la Contratista. Si la Segystaría
ho se pronunciare dentro de los respectivos términos o plazos,
se entenderá que la Secretaría ha aprobaro ¿Ja
correspondiente solicitud, propuesta o requerimiento. OCHO
PUNTO TRES PUNTO CUATRO.- Proporcionar la información
y documentación que sea necesaria para la obtención de: "visas
para el personal de nacionalidad extranjera de la Contratista,
que tengan que cumplir actividades en el país relacionadas
con la ejecución de este Contrato Modificatorio, en el
entendido de que la Contratista realizará los trámites
administrativos correspondientes. OCHO PUNTO TRES
PUNTO CINCO.- Conceder a la Contratista la opción
preferente de compra de Petróleo Crudo del Área del
Contrato, en los términos señalados en los artículos diez y
seis inciso cuarto y setenta y uno de la Ley de Hidrocarburos,
así como en este Contrato Modificatorio. OCHO PUNTO TRES
PUNTO SEIS.- Proporcionar a la Contratista, sin costo, nueva

we

49

2106

información y datos técnicos y tecnológicos que fuesen
obtenidos por la Secretaría a partir de la Fecha de Vigencia, si
fuere el caso, que puedan ser usados en apoyo directo de las
Operaciones de exploración y explotación en el Área del
Contrato. OCHO PUNTO TRES PUNTO SIETE.- Comunicar a
la Contratista sobre cualquier reclamo o procedimiento judicial
que pueda afectar los derechos de la Contratista según este
Contrato Modificatorio; a fin de que la Contratista pueda
“adoptar las medidas que estime convenientes para la defensa
de sus intereses. OCHO PUNTO TRES PUNTO OCHO.-
Permitir a la Contratista la utilización, sin costo para ésta, del
Petróleo Crudo y del Gas Asociado, proveniente del Área del
Contrato, necesario para sus operaciones y en los volúmenes
promedio que a la Fecha Efectiva viene requiriendo, conforme
a las normas y procedimientos que al respecto :le sean
notificadas por la Secretaría y a lo estipulado al respecto en
este: Contrato - Modificatorio. -La - referida * utilización - de
hidrocarburos no implicará transferencia alguna a favor de la

Contratista. Cualquier incremento en la utilización de
hidrocarburos para las operaciones por parte de la Contratista
deberá ser aprobada previamente por la Secretaría. La

Contratista tenderá a la optimización del Gas Natural del Área -

del Contrato para la generación de energía eléctrica requerida
para el Proyecto. OCHO PUNTO TRES PUNTO NUEVE.-
Proveer a la Contratista y coordinar con ella las condiciones
razonables de seguridad para la realización de las
operaciones de este Contrato Modificatorio y, en caso de que
sea necesario, por intermedio de la Fuerza Pública. OCHO

50 ,

2107

PUNTO TRES PUNTO DIEZ.- Obtener de las entidades del
sector público la cooperación y ayuda que requiera la
Contratista para la pronta atención de los distintos trámites
que debe realizar ante ellas, así como procurar la obtención
de cualquier licencia o permiso necesario para el cumplimiento
de este Contrato Modificatorio, en especial los relativos a los
predios superficiales, de acuerdo a lo dispuesto por el artículo
noventa y uno de la Ley de Hidrocarburos. OCHO PUNTO
TRES PUNTO ONCE.- Recibir la Producción Fiscalizada del
Área del Contrato, y responsabilizarse de la misma, una vez
que haya sido entregada por la Contratista en el Centro de
Fiscalización y Entrega. OCHO PUNTO TRES PINTO.
DOCE.- Suscribir de ser pertinente, a pedido de la Contratista,..
los contratos adicionales y modificatorios previstos en la Ley ,
de Hidrocarburos y en este Contrato Modificatorio, con
sujeción a lo estipulado en la cláusula trigésimo segunda de
este Contrato Modificatorio. OCHO PUNTO TRES PUNTO,
TRECE.- Solicitar al Ministerio Sectorial, a pedido de la
Contratista, la autorización en favor de la Contratista para la
extracción y transformación del Petróleo Crudo pesado en el
sitio (in situ), mediante una planificación económica integral, si
en el Área del Contrato se hubiere encontrado como producto
de actividades previstas en el Plan de Desarrollo Petróleo
Crudo pesado de quince grados API o menos. OCHO PUNTO
TRES PUNTO CATORCE.- Facilitar a la Contratista, de
acuerdo con la Ley Aplicable y las estipulaciones de este
Contrato Modificatorio, el uso de las vías, medios de
comunicación y transporte existentes o por construirse, así

er

5%

-:2108

como la utilización de materiales naturales de construcción y
combustibles requeridos por las operaciones, así como para la
obtención de cualquier. licencia o permiso necesarios para el
cumplimiento de este Contrato Modificatorio. OCHO PUNTO
TRES PUNTO QUINCE.- El desarrollo sostenible de las
. comunidades será asumido por el Estado. a través de la
Secretaría de Pueblos y sus demás entidades e instituciones
dentro del ámbito de sus competencias. CLÁUSULA
NOVENA.- FUERZA MAYOR O CASO FORTUITO Y
SITUACIONES DE EMERGENCIA.- NUEVE PUNTO UNO.-
En General.- NUEVE PUNTO UNO PUNTO UNO..- Ninguna de
las Partes será responsable por el incumplimiento, suspensión
o retraso en la ejecución de las obligaciones establecidas en
este Contrato Modificatorio, ni estará obligada a indemnizar a
la otra Parte por los perjuicios que pudieren causarse, cuando
el incumplimiento, suspensión o retraso sea consecuencia
directa y necesaria de un evento de Fuerza Mayor-o Caso
Fortuito o Situación de Emergencia debidamente comprobado.
NUEVE PUNTO UNO PUNTO DOS.- La Parte que alegare la
Fuerza Mayor o Caso Fortuito, -deberá notificar con los
justificativos necesarios, a la otra Parte en un plazo máximo
de diez días desde la ocurrencia del evento, en concordancia
con el numeral cuatro del artículo setenta y cuatro de la. Ley de
Hidrocarburos. Esta notificación.contendrá los detalles sobre
la causa y naturaleza del evento,. la duración prevista y el
efecto que pueda tener sobre el cumplimiento de las
obligaciones correspondientes a la Parte según este Contrato
Modificatorio. NUEVE PUNTO UNO PUNTO TRES.- La Parte

7

52 .

2109

afectada continuará ejecutando sin dilación ni modificación
todas las demás obligaciones que no hayan sido afectadas por
el evento de Fuerza Mayor o Caso Fortuito o Situación de
Emergencia. NUEVE PUNTO UNO PUNTO CUATRO.- Si
fuese negada la Fuerza Mayor o Caso Fortuito por parte de la
Secretaría, que la podrá hacer solamente debidamente
motivada, la Contratista tendrá el derecho de impugnar esta
negativa que tendrá que también ser debidamente motivada,
utilizando los recursos previstos en este Contrato Modificatorio
y la Ley Aplicable. NUEVE PUNTO UNO PUNTO CINCO.- La
prueba de la Fuerza Mayor o Caso Fortuito corresponde'a

quien la alega, y de la diligencia y cuidado, a quien ha debidó*
emplearlos. NUEVE PUNTO UNO PUNTO SEIS.- * ka ¿
Contratista está obligada a notificar a la Secretaría: ¿la
ocurrencia de un evento que constituye una Situación «de
Emergencia dentro de los tres días siguientes a la fecha 'en'
que tuvo conocimiento del mismo, debiendo acompañar.
justificativos o prueba suficiente de la ocurrencia del evento.
El incumplimiento de esta obligación causará que el evento no
se considere como una Situación de Emergencia a efectos de
este Contrato Modificatorio. NUEVE PUNTO UNO PUNTO
SIETE.- Si fuese negada la Situación de Emergencia por parte
de la Secretaría, que la podrá hacer solamente debidamente
motivada, la Contratista tendrá el derecho de impugnar esta
negativa que tendrá que también ser debidamente motivada,
utilizando los recursos previstos en este Contrato Modificatorio
y la Ley Aplicable. NUEVE PUNTO DOS.- Medidas
Mitigatorias.- La Parte afectada por el evento de Fuerza Mayor

53 ”

2110

o Caso Fortuito o Situación de Emergencia está obligada a
tomar todas las medidas que se encuentren a su alcance para
mitigar y subsanar sus consecuencias. NUEVE PUNTO DOS
PUNTO UNO.- Si el evento requiere acción inmediata de
parte de la Contratista, ésta deberá tomar todas las acciones y
realizará todos los egresos que resulten necesarios O
adecuados conforme a los Estándares de la Industria
Petrolera Internacional para proteger los intereses de la
Contratista y los de la Secretaría, así como los de sus
respectivos trabajadores, aunque tales egresos no hayan sido
incluidos enel Programa y Presupuesto Anual vigente en el
Año. Fiscal: correspondiente.. Las acciones tomadas deberán
ser notificadas a la Secretaría dentro del término de diez días
siguientes a la. toma de la acción. NUEVE PUNTO DOS
PUNTO DOS.- Si dentro de un período razonable después de
haber sido confirmado el evento de Fuerza Mayor o Caso
Fortuito O Situación de Emergencia que ocasiona la
suspensión o demora en la ejecución de las obligaciones
según este Contrato Modificatorio, la Parte afectada no ha
procedido a adoptar las medidas que razonable y legalmente
podría iniciar para eliminar o mitigar dicho evento de Fuerza
Mayor o Caso Fortuito o Situación de Emergencia o sus
efectos directos o indirectos, la otra Parte podrá, a su
exclusiva discreción y dentro del término de dos días
siguientes a haber enviado-la correspondiente notificación a la
Parte afectada, adoptar e iniciar la ejecución de cualquier
medida razonable que juzgue necesaria o conveniente para
eliminar o mitigar la ocurrencia del evento de Fuerza Mayor o

54 a

2111

Caso Fortuito o Situación de Emergencia en cuestión o sus
efectos directos o indirectos. La Parte afectada será
responsable de todos los costos ocasionados que tengan el
debido sustento por las medidas que tome la otra Parte según
-esta cláusula. A partir de ese momento, la Parte no afectada
podrá exigirle a la Parte afectada que reanude total o
parcialmente la ejecución de los servicios así como el
cumplimiento de cualquier obligación cuyo cumplimiento se
hubiese visto afectado por el evento de Fuerza Mayor:o Caso
Fortuito o Situación de Emergencia. NUEVE PUNTO-TRES.-
Terminación del Evento.- Cuando la Parte afectada. por el

sus obligaciones según este Contrato Modificatorio,+diéha

Parte lo notificará con prontitud a la otra Parte a más“tardar
dentro de los dos días laborales siguientes a la fecha:en que
haya cesado el evento de Fuerza Mayor o Caso Fottúito o
Situación de Emergencia. Si la Parte afectada fuere la
Contratista, una vez recibida esta notificación, la Secretaria
levantará la declaratoria de Fuerza Mayor o Caso Fortuito o
Situación de Emergencia. NUEVE PUNTO  CUATRO.-
Terminación en Caso de Duración Extendida.- Si los efectos
de un evento de Fuerza Mayor o Caso Fortuito o Situación de

Emergencia afectaren a más del cincuenta por ciento de la
producción total de Petróleo Crudo del Área del Contrato y se
prolongaren durante un período superior a seis meses, a la
opción de cualquiera de las Partes, se podrá seguir el
procedimiento para terminación de este Contrato Modificatorio

55*

2112

de mutuo acuerdo. NUEVE PUNTO CINCO.- Pago de Tarifa.-
Aún en el caso de Fuerza Mayor.o Caso Fortulto o Situación
de Emergencia, de existir producción fiscalizada proveniente
del Área del Contrato, la Contratista tendrá derecho a recibir la
tarifa pertinente [conforme a este Contrato Modificatorio,
NUEVE PUNTO SEIS.- Compensación de Plazos.- La
ocurrencia de un evento de Fuerza Mayor o Caso Fortuito o
Situación de Emergencia podrá dar lugar a revisión de los
cronogramas de trabajo propuestos por la Contratista, sin
perjuicio de reiniciar el cumplimiento de sus obligaciones tan
pronto como, sea posible, luego de que el impedimento haya
cesado. A la Contratista se le reconocerá el tiempo que dure
la suspensión de las operaciones debido a evento de Fuerza

Mayor-o-Caso Fortuito o Situación-de Emergencia, siempre y -

cuando éste ocasione la paralización de más del cincuenta por
ciento de las actividades de producción; y, en consecuencia, .la
fecha de terminación del Plazo de Vigencia de este Contrato
Modificatorio será pospuesta por un lapso igual al que dure
dicha paralización. NUEVE PUNTO SIETE.- Los egresos
necesarios para adoptar acciones inmediatas que precautelen
los intereses del Estado o de las Partes, no contemplados en
los Planes, Programas y Presupuestos Anuales y no cubiertos
por las pólizas de seguro previstas en este Contrato
Modificatorio, generados por circunstancias de Fuerza Mayor
o Caso Fortuito debidamente notificadas y aprobadas por la
Secretaría, serán cubiertos por la Secretaría a través de
reembolsos. CLÁUSULA DÉCIMA. GARANTÍAS Y
SEGUROS.- DIEZ PUNTO UNO.- Garantías.- La Contratista

56 A

2113

rendirá a favor de la Secretaría, las garantías previstas en la
Ley Aplicable, así como en este Contrato Modificatorio, las que
se aprobarán y registrarán de acuerdo con las normas y los
procedimientos pertinentes. DIEZ PUNTO UNO PUNTO
UNO.- Garantía de Actividades e Inversiones Comprometidas:
La Contratista garantiza la ejecución de las actividades
comprometidas e Inversiones estimadas en los Planes,
Programas y Presupuestos Anuales, conforme lo previsto en la
cláusula quince punto siete. DIEZ PUNTO UNO PUNTO
DOS.- Garantía Solidaria: Previo a la inscripción de este
Contrato Modificatorio en el Registro de Hidrocarburos;+cada
una de las compañías que integran la Contratista se obligán-a
sustituir la garantía solidaria de sus respectivas Cásas
Matrices, por una que se refiera a este Contrato Mocific=tório,
conforme el formato que consta en: el Anexo F. “En
consecuencia, las garantías de las Casas Matrices
presentadas con anterioridad quedarán sin efecto: “DIEZ
PUNTO UNO PUNTO TRES.- Causas de Ejecución: Sin
perjuicio de los demás derechos y obligaciones previstas en la
Ley Aplicable y en este Contrato Modificatorio, la Secretaría
tendrá el derecho de hacer efectivas las Garantías Solidarias
para cubrir cualquier incumplimiento de las obligaciones de la
Contratista en virtud de este Contrato Modificatorio, quedando
expresamente pactado que no existe prelación alguna para la
ejecución de .las Garantías y que cualquiera de ellas puede
ejecutarse indistintamente. Además de cubrir los
incumplimientos, la Secretaría podrá hacer efectivas las
Garantías Solidarias para cobrar (i) daños y perjuicios

57 *

declarados en laudo arbitral o sentencia ejecutoriada, (ii)
restitución de sumas pagadas por la Secretaría en exceso, así
como cualquier otra obligación de pago o cantidad debida por
la Contratista a la Secretaría por cualquier concepto en
relación a este Contrato Modificatorio e (ii) indemnizaciones
debidas por la Contratista.a la Secretaría de conformidad con
este Contrato Modificatorio, declaradas en laudo arbitral o
sentencia ejecutoriada. Sin perjuicio de lo dicho anteriormente,
para todos estos casos la Secretaría notificará a la Contratista
sobre el incumplimiento respectivo, sobre los daños y
perjuicios o de sumas pagadas en exceso u otras obligaciones
de pago o de indemnizaciones debidas, a favor de la
_Secretaría, otorgándole el plazo de treinta días para justificar
tal evento o adoptar las medidas necesarias para superarlo.
DIEZ PUNTO DOS.- Pólizas de Seguro.- La Contratista será
exclusivamente responsable de contratar todas las pólizas de
seguro requeridas por la Ley Aplicable, así como las indicadas
en la cláusula diez punto dos punto dos, para cumplir con este
Contrato Modificatorio, ya sea que dichas pólizas estén
disponibles en el mercado nacional o internacional o se
obtengan a través de reaseguros. Estas pólizas de seguros
se sujetarán a la legislación ecuatoriana y se basarán en los
Estándares de la Industria Petrolera Internacional. Los
seguros para cubrir bienes localizados en el Ecuador se les
contratará con una compañía de seguros debidamente
autorizada por la Superintendencia de Bancos y Seguros.
DIEZ. PUNTO DOS PUNTO UNO.- En el caso de que la
Contratista o sus Subcontratistas, no hubieren contratado las

58 : a

2115

pólizas de seguro o que la Contratista haya incumplido con el
pago de las primas que correspondan a tales pólizas o fuera
insuficiente la cobertura, los daños y las pérdidas que puedan
producir, serán de su exclusiva responsabilidad y la
Contratista deberá cubrirlos de inmediato, sin que pueda
alegar el derecho para reclamar a la Secretaría ningún tipo de
reembolso. (a) La Contratista designará a la Secretaría como
beneficiario o asegurado adicional y endosará a su favor las
pólizas de seguro que se establecen .en la Ley Aplicable y en
este Contrato Modificatorio. (b) La Contratista mantendrá
asegurados los bienes y demás activos fijos requeridos para la
prestación de los servicios a que se refiere este Contrato
Modificatorio hasta que sean entregados a la Secretaría.
Igualmente la Contratista tendrá asegurado el Petróleo. Grudo. .
que se encuentre en las facilidades de almacenamiento hasta
ser entregado en los Centros de Fiscalización y Entrega.:(c)
En caso de siniestro, las indemnizaciones pagadas por: las
compañías aseguradoras serán recibidas por la Contratista y
servirán como base para reemplazar O reparar
inmediatamente los bienes oO instalaciones dañadas,
destruidas o sustraídas. Si cualquier compañía aseguradora
dejare de pagar cualquier reclamación por pérdida o daño de
bienes asegurados como resultado de daños causados por la
imprudencia, negligencia, o culpa del personal de la
Contratista, los costos de reparación o de reposición serán por
cuenta de la Contratista. (d) La Contratista exigirá a sus
aseguradores incluir una cláusula expresa en todas las
pólizas, en virtud de la cual éstos renuncien a su derecho de

ed

2116

subrogación contra la Secretaría. Asimismo, la Contratista
exigirá a sus aseguradores incluir una cláusula de que las
pólizas no serán modificadas, en la medida que restrinjan,
disminuyan o limiten las coberturas existentes, o canceladas
sin notificación a la Secretaría con treinta días de anticipación.
(e) Si la Contratista no mantiene en vigencia las pólizas de
seguro que está obligada a contratar conforme a este Contrato
Modificatorio, la Secretaría podrá, pero no estará obligada a
ello, contratar las pólizas de seguro y deducir los costos de los
mismos.de cualquier monto debido a la Contratista conforme a
este Contrato Modificatorio; esto sin perjuicio de las demás
disposiciones sobre: daños y perjuicios y consecuencias del
incumplimiento de las obligaciones de la Contratista según
-este-- Contrato -: Medificatorio. (f) La Contratista deberá
proporcionar prueba á la Secretaría de que las compañías de
seguros otorgantes de las pólizas de seguro, se encuentran
suficientemente "respaldadas por' los” reaseguros que' sean
necesarios.(g) La Contratista entregará a la Secretaría copias
certificadas. de las pólizas de seguro contratadas. (h) Las
indemnizaciones y restitución de: bienes derivados de los
siniestros que no estuvieren debidamente asegurados por la
Contratista, serán de su exclusiva responsabilidad y deberán
ser cubiertas de inmediato por ella. DIEZ PUNTO DOS
PUNTO DOS.- A partir de la Fecha de Efectiva, la Contratista
-mantendrá vigentes pólizas de seguro que cubran al menos
los siguientes riesgos: a) Todo Riesgo, excluyendo el petrolero
relacionado con seguro de control de pozo; seguro de gastos
de exploración, perforación, reperforación, restauración

1d

60 *

2117

ampliada, extras; seguro de filtración, polución, limpieza y
contaminación. Esta póliza debe incluir las siguientes
coberturas: - Incendio y líneas aliadas. - Rotura de
maquinaria.- Sabotaje y terrorismo. b) Responsabilidad Civil
General, misma que debe incluir las siguientes coberturas: -
Patronal. - Contaminación y polución súbita y accidental. La
Contratista deberá contratar esta cobertura por riesgos de
contaminación y afectación al ecosistema, durante las
operaciones de la Contratista, de conformidad con los
Estándares de la Industria Petrolera Internacional, los "que
cubrirán los riesgos hasta la suscripción del informe final.de la
auditoría del Área del Contrato. - Responsabilidad Civilide
Vehículos propios y no propios. c) Equipo y Maquinaria,spára
cubrir todos los equipos a ser utilizados en las operaciones"de
la Contratista. d) Transporte Importaciones, que cubrirá: la
mercadería o equipos importados por la Contratista" e)
Transporte Interno, que cubrirá la movilización dentro del país,
de las mercaderías de la Contratista. f) Incendio y Robo. g)
Accidentes Personales, que cubrirá al personal de la
Contratista, y deberá incluir la cobertura amplia de vuelos. h)
Todo Riesgo Construcción - Montaje, la Contratista deberá
presentar, a la Secretaría, estos seguros al inicio de las obras
de construcción o montaje que tenga que realizar durante la
ejecución del Contrato, salvo que optare por una cobertura
permanente. DIEZ PUNTO DOS PUNTO TRES.- Las Partes
podrán convenir en el futuro asegurar otros riesgos que sean
necesarios para la ejecución de este Contrato Modificatorio.
DIEZ PUNTO DOS PUNTO CUATRO.- La Contratista podrá

2118

mantener adicionalmente a su criterio otras pólizas de seguros
que considere convenientes para sus actividades. DIEZ
PUNTO DOS PUNTO CINCO.- La Contratista deberá exigir a
todos sus Subcontratistas o proveedores de bienes y servicios
que contraten las pólizas de seguro que la Contratista
considere necesarias. CLÁUSULA DÉCIMA PRIMERA
PLAN DE ACTIVIDADES. ONCE PUNTO UNO.- La
Contratista se compromete y obliga a dar cumplimiento al Plan
de Actividades, a fin de maximizar la recuperación de reservas
en el Área del Contrato, y el cumplimiento de la producción de
Petróleo Crudo estimada en el referido Plan, conforme a lo
señalado en el Anexo B. En este Plan las actividades son de
ejecución obligatoria, pero los montos de las Inversiones serán
estimativos. ONCE- PUNTO. DOS.- De ser el caso, las
actividades establecidas en el cronograma del Plan de
Actividades podrán ser reprogramadas con el debido sustento
técnico y aceptación de la Secretaría, hasta el siguiente año al
originalmente establecido en el Plan de Actividades que consta
en el Anexo B. En caso de discrepancia entre las Partes, la
Contratista podrá solicitar la intervención de un Consultor de
conformidad con los procedimientos establecidos en la
cláusula treinta y tres punto tres. ONCE PUNTO TRES.- Las
actividades establecidas en el Plan de Actividades podrán,
previa justificación técnica aceptada por la Secretaría, ser
sustituidas por otras dentro del mismo año. - La Secretaría
podrá negar justificadamente la solicitud de reprogramación o
sustitución efectuada por la Contratista. En caso de
discrepancia entre las Partes, la Contratista podrá solicitar la

62. »

2119

intervención de un Consultor de conformidad con los
procedimientos establecidos en la cláusula treinta y tres punto
tres. ONCE PUNTO CUATRO.- A efectos de precisar la
ejecución del Plan de Actividades durante la vigencia de este
Contrato, la Contratista detallará en los Programas y
Presupuestos Anuales y en el Plan Quinquenal, incluyendo
sus reformas, las actividades e Inversiones que proyecta
ejecutar en el período correspondiente. La Contratista
garantiza y se compromete a ejecutar las actividades
comprometidas en dichos Planes y Programas y Presupuestos
Anuales para lo cual realizará las Inversiones estimadas
“correspondientes, una vez que los mismos hayan sido»,
aprobados por la Secretaría. ONCE PUNTO CINCO::- La
Contratista reconoce que la fijación contractual de la Tarifa -
para Campos en Producción y consecuentemente el Pago-a la
Contratista, se sustenta en el compromiso de la Contratista de
ejecutar la totalidad de las actividades previstas en el Plan de*
Actividades, por lo que la no ejecución de una o más de tales
actividades implicará la reliquidación en el Pago a la
Contratista de los valores equivalentes a las Inversiones
estimadas correspondientes a las actividades no ejecutadas,
conforme la cláusula décimo quinta, sin perjuicio de las
garantías y demás acciones por incumplimiento contractual
por parte de la Contratista contempladas en la Ley y este
Contrato Modificatorio, con excepción de las actividades que
hubiesen sido debidamente reprogramadas o sustituidas de
conformidad con las cláusulas once punto dos y once punto
tres y sin perjuicio de la aplicación de la cláusula trece punto

63 .

2120

ocho. ONCE PUNTO SEIS.- La Contratista realizará las
actividades previstas en el Plan de Actividades : bajo su
responsabilidad en forma diligente y oportuna, de conformidad
con los Estándares de la Industria Petrolera Internacional,
sólidos principios de ingeniería y en estricto cumplimiento de
los términos de este Contrato Modificatorio. ONCE PUNTO
- SIETE.- La Secretaría tendrá derecho a recomendar a la
Contratista, sin ser obligatorio para la Contratista aceptar dicha
recomendación, respecto del método para obtener los
resultados deseados, pero queda entendido que la Contratista
tendrá exclusivo y completo control y dirección sobre sus
actividades, así como completo control y dirección sobre las
Inversiones, Costos y Gastos de su operación. Las decisiones
técnico - operativas sobre actividades -aprobadas dentro del
Plan de Actividades, Plan de Actividades Adicionales,. Plan de
Desarrollo, Plan Quinquenal y los Programas y Presupuestos
Anuales serán tomadas por la Contratista de manera
exclusiva, sin perjuicio de que pueda realizar consultas que
estime pertinentes a la Secretaría. CLÁUSULA DÉCIMA
SEGUNDA.- Plan de Actividades Adicionales y Plan de
Desarrollo.- DOCE PUNTO UNO.- La Contratista podrá
presentar para la aprobación de la Secretaría uno o más
Planes de Actividades Adicionales con actividades e
Inversiones adicionales a las previstas en el Plan de
Actividades, a fin de impulsar el descubrimiento de nuevas
reservas O la implementación de nuevas técnicas para la
recuperación mejorada de las reservas existentes. DOCE
PUNTO DOS.- Las actividades e Inversiones del Plan de

54 »

2121

Actividades Adicionales se podrán realizar de forma
secuencial y dependiente de los resultados obtenidos, con
excepción del programa mínimo de actividades adicionales
que será de cumplimiento obligatorio. DOCE PUNTO TRES.-
Si como producto de las Actividades de Exploración Adicional
o Actividades de Recuperación Mejorada realizadas en el Área
del Contrato se demostrare la existencia de Yacimientos de
Hidrocarburos Comercialmente Explotables o Incremento del
factor de recobro de las Reservas Comercialmente
Explotables, la Contratista y la Secretaría deberán acordar la
Tarifa para Campos Nuevos o por Producción Incremental
fruto de Recuperación Mejorada para el desarrollo de dichós
Yacimientos y acordar el respectivo Plan de Desarrollo, “sin
que esto signifique disminuir o suspender sus obligaétones
contenidas en el Plan de Actividades. La Tarifa para Cámpos
Nuevos o por Producción Incremental fruto de Recuperación
Mejorada  privilegiará las producciones  proveñientes
(Producciones  Incrementales Adicionales) de dichas
actividades e Inversiones adicionales, e incluirá” las
inversiones de Exploración Adicional y/o las Inversiones de
Recuperación Mejorada, así como un estimado de las
inversiones, Costos y Gastos para el desarrollo de dichos
Yacimientos, y una utilidad razonable para la Contratista que
tome en cuenta el riesgo incurrido, estimando el veinte y cinco
por ciento de rentabilidad para las Inversiones realizadas.
DOCE PUNTO CUATRO.- Si la Contratista creyere necesario
la realización de pruebas de producción previo a la
presentación de un Plan de Desarrollo pondrá en

65 ”

A

te

2122

consideración de la Secretaría tal hecho, adjuntado todos los
justificativos técnicos que sean del caso. Las pruebas de

producción no podrán exceder de ciento ochenta días. .

Dentro de los treinta días posteriores al inicio de las pruebas
de producción la Secretaría realizará las recomendaciones
que creyere necesarias para la evaluación correspondiente.
DOCE PUNTO CUATRO PUNTO UNO.- Los servicios
relacionados con el Petróleo Crudo proveniente de las
pruebas de producción serán pagados a la Contratista
conforme lo establecido. en la cláusula décimo quinta,
aplicando la: Tarifa para Campos en Producción. DOCE
PUNTO CUATRO PUNTO DOS.- Dentro de noventa días
posteriores a la culminación de la pruebas de producción la
Contratista. presentará a consideración de la Secretaría el
respectivo Plan de Desarrollo y la correspondiente solicitud
para que el Petróleo Crudo proveniente de los nuevos
descubrimientos o del incremento del recobró primario sea
declarado como Comercialmente Explotable. DOCE PUNTO
CINCO.- El Plan de Desarrollo será un plan complementario
al Plan de Actividades, sin que esto signifique disminuir o
suspender las obligaciones de la Contratista contenidas en el
Plan de Actividades. DOCE PUNTO CINCO PUNTO UNO.- El
Plan de Desarrollo deberá contemplar lo siguiente: el área
para la Fase de Explotación, el plazo estimado para el
desarrollo de los Yacimientos, a partir de la declaratoria: de
comercialidad, que no podrá exceder de cinco años,
estimaciones de reservas recuperables y del perfil de
producción considerando una curva base en caso de

66 »

2123

Recuperación Mejorada, estimaciones de las Inversiones,
Costos y Gastos de la Contratista necesarios para producir
Petróleo Crudo en cantidades que permitan asegurar -la
comercialidad, relacionados con dicho Plan de Desarrollo.
DOCE PUNTO CINCO PUNTO DOS.- El Plan de Desarrollo
deberá establecer parámetros de producción, espaciamiento
de pozos, y cualquier otro factor que afectaría necesariamente
la factibilidad económica del desarrollo propuesto. La
evaluación económica del Plan de Desarrollo considerará las
Inversiones de Exploración Adicional y/o las Inversiones de
Recuperación Mejorada, así como un estimado de las
Inversiones, Costos y. Gastos para el desarrollo de dichos:
yacimientos e incluirá una propuesta de la Tarifa para Campos:
Nuevos o por Producción Incremental fruto de Recuperación
Mejorada, conforme la metodología de cálculo que consta en
el Anexo L. DOCE PUNTO SEIS.- La Secretaría conocerá y
aprobará el Plan de Desarrollo dentro del plazo de noventa
días a partir de la fecha de presentación por parte de la
Contratista. DOCE PUNTO SEIS PUNTO UNO.- La Secretaría
podrá proponer reformas a dicho Plan, en los siguientes
casos: a) Cuando el Plan de Desarrollo propuesto considere
tasas de producción que puedan causar una pérdida excesiva
de presión en el Yacimiento y reducir la recuperación última de
reservas del mismo o cuando no se haya observado el
espaciamiento óptimo de pozos, todo ello de acuerdo con las
prácticas internacionales de ingeniería petrolera generalmente
aceptadas; b) Cuando pueda aplicarse un plan específico y
alternativo de desarrollo, que siendo técnicamente tan

67

e

a

2124

eficiente como el propuesto, resulte menos costoso e igual o
más remunerativo,: para las Partes; o, c) Cuando tales
reformas propuestas por la Secretaría incrementen las
reservas recuperables del Yacimiento. DOCE PUNTO SEIS
PUNTO DOS.- Dentro del plazo de treinta días posteriores a
la presentación por parte de la Secretaría de reformas al Plan
de Desarrollo propuesto por la Contratista, las Partes
realizarán sus máximos esfuerzos para llegar a un acuerdo.
DOCE PUNTO SEIS PUNTO TRES.- De no llegarse a un
acuerdo en relación con la aprobación del Plan de Desarrollo o
las reformas propuestas por la Secretaría a este Plan o sobre
la Tarifa para Campos Nuevos o por Producción Incremental

fruto de Recuperación Mejorada para desarrollar y explotar *

estos Yacimientos o reservas, la Contratista, .podrá- solicitar la
intervención de un Consultor, de conformidad con la cláusula
treinta y tres punto tres. El dictamen del Consultor será
vinculante. DOCE PUNTO SIETE.- El Plan de Desarrollo, una
vez aprobado por la Secretaría podrá ser reformado
fundamentadamente solamente por acuerdo de las Partes,
incluyendo la reprogramación de las actividades. DOCE
PUNTO OCHO.- La Contratista. reconoce que la fijación
contractual de la Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada y
consecuentemente el Pago a la Contratista, se sustenta en el
“compromiso de la Contratista: de -ejecutar. la totalidad de las
actividades previstas en el Plan de Desarrollo, por lo que la no
ejecución de una o más de tales actividades implicará, una
reliquidación del Pago a la Contratista de los valores

68 A

“2125

equivalentes a las Inversiones estimadas correspondientes a
las actividades no ejecutadas, conforme la cláusula décimo
quinta, sin perjuicio de las garantías y demás acciones por
incumplimiento contractual por parte de la Contratista
contempladas en la Ley y en este Contrato Modificatorio.
CLÁUSULA DÉCIMA TERCERA. PROGRAMAS Y
PRESUPUESTOS ANUALES.- TRECE PUNTO UNO.- La
Contratista someterá a consideración del Comité :de
Supervisión, los Programas y Presupuestos Anuales, para el
Año Fiscal siguiente, hasta el treinta de septiembre anterior al
Año Fiscal en que los mencionados Programas Anualesde
Actividades y Presupuestos de Inversiones Estimadaseserán
ejecutados. Los Programas y Presupuestos Anuales estarán
directamente relacionados con los Planes respectivos. TRECE
PUNTO DOS.- En el caso del primer año de vigencia de este
Contrato Modificatorio, el Programa y Presupuesto Anual «por
el lapso que resta del Año Fiscal será presentado hasta'dentro
del plazo de treinta días después de la Fecha Efectiva.
TRECE PUNTO TRES.- El Comité de Supervisión conocerá el
Programa y Presupuesto Anual presentado por la Contratista
y, dentro del plazo de treinta días posteriores a su
presentación emitirá su recomendación de conformidad con la
cláusula décimo novena y lo remitirá a la Secretaría para la
aprobación correspondiente. TRECE PUNTO CUATRO.- La
Secretaría conocerá y aprobará el Programa y Presupuesto
dentro del plazo de sesenta días a partir de la fecha de
presentación, caso contrario se procederá conforme a la
cláusula ocho punto tres punto tres. TRECE PUNTO CINCO.-

69 *

2126

Queda entendido que para la recomendación y aprobación de
estos Programas y Presupuestos Anuales, ni el Comité de
Supervisión ni la Secretaría, respectivamente, podrán exigir a
la Contratista más de lo estipulado en los Planes acordados.
TRECE PUNTO SEIS.- La Contratista podrá presentar al
Comité de Supervisión, reformas al Programa y Presupuesto
Anual vigente. Las reformas propuestas por la Contratista
deberán sustentarse en razones técnicas que justifican una
revisión de las actividades incluidas en el Programa y
Presupuesto Anual vigente. Las reformas a un Programa y
Presupuesto Anual podrán presentarse, también, como
consecuencia: de .la: reprogramación y sustitución. de las
actividades o de :actividades adicionales propuestas por. la
Contratista... TRECE PUNTO SIETE.-. El Comité de
Supervisión recomendará las reformas mencionadas en la
cláusula trece punto seis y la Secretaría estudiará y aprobará
dichas reformas dentro del plazo de treinta días siguientes a
la fecha de entrega - recepción de las mismas. Si la
Contratista no está de acuerdo con la decisión de la
Secretaría, adoptada dentro del plazo indicado, el asunto
podrá ser sometido a un Consultor de conformidad con la
cláusula treinta y tres punto tres. El dictamen del Consultor
será vinculante. Si dentro de dicho plazo, la Secretaría no se
pronunciare al respecto, se procederá conforme a la cláusula
ocho punto tres punto tres. TRECE PUNTO OGHO.- Las
reformas, incluyendo reprogramaciones y sustituciones
contempladas en las cláusulas once punto dos y once punto
tres, que contengan una reducción de las actividades previstas

70 a

aa

DAMON
. AD

AD

”m

í

DAMA ANNAN
SEEDS

2127

en el Plan de Actividades o cualquier otro Plan implicarán una
reliquidación del Pago a la Contratista, conforme la cláusula
décima quinta. CLÁUSULA DÉCIMA CUARTA.- Explotación
unificada de yacimientos comunes. CATORCE PUNTO UNO.-
De conformidad con lo que disponen los artículos ochenta y
cinco de la Ley de Hidrocarburos y cincuenta y uno del
Reglamento de Operaciones Hidrocarburiferas, la explotación
de yacimientos comunes a dos o más áreas de contrato hará
obligatorio para las contratistas, en.las áreas de contrato
afectadas, a las Empresas Públicas de Hidrocarburos en sus
áreas asignadas o a la Secretaría de Hidrocarburos; .si. no
hubiese asignado a ningún operador para el área afectada:
celebrar convenios operacionales de explotación unificada: con
el objeto de lograr mavor eficiencia y economía en la
operación. Tales convenios deberán ser aprobados por la
Secretaría y el Ministerio. CATORCE PUNTO DOS.- Serán
considerados comunes y, por lo tanto sujetos al régimén de
explotación unificada, los Yacimientos calificados sobre bases
técnicas como tales, por el Ministerio, a solicitud de la
Secretaría, la Contratista o las operadoras involucradas.
CATORCE PUNTO TRES.- Cualquier Yacimiento localizado
en dos o más áreas de contrato que, según los resultados de
pozos completados, haya sido calificado como común por
parte del Ministerio, deberá ser desarrollado y puesto en
producción en forma unificada. CATORCE PUNTO CUATRO.-
Para tal efecto, las partes a quienes corresponderá de acuerdo
con este Contrato Modificatorio y la Ley Aplicable, la
explotación unificada del Yacimiento común, negociarán con la

71

2128

Secretaría un convenio operacional de explotación unificada,
sujeto al mismo régimen contractual de este Contrato
Modificatorio, .en. el que habrán de establecerse la tarifa y
demás condiciones para el desarrollo de dicho Yacimiento.
CATORCE PUNTO CINCO.- La Contratista tendrá opción
preferente de actuar como. compañía operadora inicial del
Yacimiento común, en los siguientes casos: a) Si hubiere

efectuado el descubrimiento del Yacimiento; b) Si en el Área .

del Contrato hubiere una parte significativa de reservas
recuperables. del Yacimiento común; y, c) Si el plan de
desarrollo para el Yacimiento común demuestra que se puede

desarrollar y poner en producción dicho Yacimiento lo antes”

posible con la mayor eficiencia y economía, en los términos
que -dispone- -el. artículo ochenta y «cinco de. la- Ley- de
Hidrocarburos. CATORCE PUNTO SEIS.- En el plazo de
noventa días contados a partir de la. fecha en que la
Contratista hubiere realizado la declaración de Comercialidad
del Yacimiento o de la fecha en que éste hubiere. sido
declarado común por el Ministerio Sectorial, cualquiera que
ocurra más tarde, las operadoras involucradas, entre sí
deberán ponerse de acuerdo respecto de los términos y
condiciones en los que deberán proceder a realizar la
explotación unificada del Yacimiento común, para lo cual
procederán a redactar y celebrar -el respectivo convenio
operacional de explotación unificada, dentro del- plazo de
treinta días posteriores a la fecha en que llegaron al referido
acuerdo. CATORCE PUNTO SIETE.- Si finalizado el citado
plazo de noventa dias las partes involucradas no se ponen de

72

2129

acuerdo, cualquiera de ellas podrá solicitar que la Secretaría
determine cuál será la operadora del Yacimiento, sobre la
base de las reservas recuperables, de acuerdo a prácticas
petroleras internacionales generalmente aceptadas y
acordarán el Plan de Desarrollo y la tarifa correspondiente.
CATORCE PUNTO OCHO.- Este convenio de operación
unificada contendrá, entre otros aspectos, los siguientes: a)
Espaciamiento de pozos, tasas de producción, frecuencia de
control de presiones y niveles de. producción, y reservas
recuperables estimadas; b) Participación económica de las
partes involucradas para el desarrollo y puesta en producción
del Yacimiento; c) Revisión periódica del comportamierito del
Yacimiento, de las reservas recuperables y demás condigiones
de operación del Yacimiento común; d) Procedimientos de-
ajustes de las Inversiones, y Costos y Gastos, en
consideración a la revisión periódica establecida en el literal c)
que antecede; e) Procedimiento para la opción de cambio de
la compañía operadora del Yacimiento común, siempre que tal
cambio no afecte negativamente la continuidad de las
operaciones con la máxima eficiencia y economía, de acuerdo
con el artículo ochenta y cinco de la Ley de Hidrocarburos; f)
Las obligaciones que serán de responsabilidad de la
compañía operadora del Yacimiento común; g) La constitución
y funciones del comité de unificación que supervise las
operaciones relacionadas con el Yacimiento común, que
estará compuesto por representantes de las partes
involucradas; y, h) Aquellos otros aspectos generalmente
aceptados en prácticas de operaciones petroleras

4

73”?

2130

internacionales que sean aplicables. CATORCE PUNTO
NUEVE.-. Durante el tiempo en que la Contratista no sea
compañía operadora. del Yacimiento común, respecto a este
Yacimiento se observará: a) Que, al amparo de este Contrato
Modificatorio, sus derechos no serán menoscabados; y, b)
Que no. será responsable de las obligaciones que según el
convenio operacional de explotación unificada son de
responsabilidad de quien, en ese entonces, sea el operador
del Yacimiento común. CLÁUSULA DÉCIMA QUINTA.- Pago a
la contratista.- QUINCE PUNTO UNO.- Margen de
Soberanía.- El Estado se reserva el veinte y cinco por ciento
delIngreso Bruto del Contrato como Margen de Soberanía,
antes de cualquier distribución. QUINCE PUNTO DOS.-
Ingreso Disponible.- Del . valor remanente después de
descontar del Ingreso Bruto del Contrato el Margen de
Soberanía, la Secretaría determinará el Ingreso Disponible y
pagará la Tarifa para Campos en Producción y, de ser
aplicable, la Tarifa para Campos Nuevos o por Producción
Incremental fruto de Recuperación Mejorada. La Secretaría
comunicará a la Contratista el Ingreso Disponible para cada
mes, y, de ser el caso, un detalle de los valores que se
acumularían de conformidad con la cláusula quince punto seis.
QUINCE PUNTO DOS PUNTO UNO.- Las Partes dejan
constancia que para la ejecución de este contrato modificatorio
no aplica ningún costo de transporte y/o comercialización por
parte del Estado, así como la Ley del Fondo para el
Ecodesarrollo Regional Amazónico o en la Ley de Creación de
Rentas Sustitutivas para las Provincias de Napo, Esmeraldas y

74 .

2131

Sucumbíos. QUINCE PUNTO DOS PUNTO DOS. De
conformidad con lo previsto en la Ley de Régimen Tributario
Interno los valores correspondientes al Impuesto al Valor
Agregado IVA que deba pagar la Secretaría por la facturación
que realice la Contratista durante la ejecución de este
Contrato Modificatorio, serán reintegrados a la Secretaría por
el Servicio de Rentas Internas, sin que produzca afectación al
Ingreso Disponible. QUINCE PUNTO TRES.- Tarifa para
Campos en Producción.- Las Partes acuerdan que. la
Contratista tendrá derecho al pago de una tarifa para los
campos en producción de cincuenta y ocho Dólares con cero
centavos por cada Barril neto, unidad de hidrocarburo,
producido y entregado al Estado en el Centro de Fiscalización
v Entrega. Esta Tarifa para Campos en Producción toma::en
cuenta un estimado de la amortización de las Inversiones, los
costos y gastos, y una utilidad razonable que toma .en
consideración el riesgo incurrido. QUINCE PUNTO CUATRO.-
Tarifa para Campos Nuevos o por Producción Incremental
fruto de Recuperación Mejorada.- Para la ejecución de un
Plan de Desarrollo, como resultado de un Plan de Actividades

Adicionales, se fijará por acuerdo de las Partes una Tarifa para
Campos Nuevos o por Producción Incremental fruto de
Recuperación Mejorada por cada Barril neto, unidad de
hidrocarburo, proveniente de Producciones Incrementales
Adicionales y entregado al Estado en el Centro: de
Fiscalización y Entrega, de conformidad con la cláusula
décima segunda. En caso de discrepancia entre las Partes, la
Contratista podrá solicitar la intervención de un Consultor de

2132

conformidad con la cláusula treinta y tres punto tres.-
QUINCE PUNTO CINCO.- Pago a la Contratista.- Los valores
correspondientes a la Tarifa para Campos en Producción. y, de
ser aplicable, la Tarifa para Campos Nuevos o por Producción
incremental fruto de Recuperación Mejorada calculados de
conformidad con la cláusula quince punto cinco punto uno y
quince punto cinco punto dos serán los únicos pagos que
efectuará la Secretaría a la Contratista coma contraprestación
por la prestación por los servicios objeto de este Contrato
Modificatorio. QUINCE PUNTO CINCO PUNTO UNO.- El
Pago a la Contratista para Campos en Producción se regirá
por la siguiente fórmula: PC; = [TAR x Qi] x FA; PC; = Pago a
la Contratista en el período t. TAR = $ US 58.00 (Cincuenta y
ocho Dólares. con cero centavos) / Barril (Tarifa para Campos
en Producción). Q; = Producción de los campos en el -período
t, medido en Barriles. FA, = Factor de ajuste por inflación de
los costos operativos, FA¿= FAy1 x [APPI¡x X + ACPI x Y+Z].
A PPI; = Variación del indicador de costos PPI; / PPI;;, (Código
PCU213112213112 “support activities for oil and gas
operations”). X= 0.175. Factor de costos operativos variables
sobre la Tarifa para Campos en Producción. (No se incluye
depreciación ni amortización). A CPI; = Variación del indicador
de costos CPI; / CPl;1. (Consumer Price Index). Y = 0.325,
Factor de costos operativos fijos sobre la Tarifa para Campos
en Producción. (No se incluye depreciación ni amortización).
£=1-X-Y. Los factores X y Y de la fórmula precedente, son
estimaciones promedio de los costos con relación a la tarifa,
durante la vigencia de este Contrato, debiéndose mantener

76 -

2133

inalterables durante la vigencia del mismo. El periodo f para el
pago a la contratista (PCf), tiene una periodicidad mensual; sin
embargo, el factor FAt se ajustará anualmente en el mes de
enero de cada Año Fiscal, considerando los índices a
diciembre del Año Fiscal anterior. El factor de ajuste para el
año dos mil doce, se calculará tomando en cuenta la variación
entre el mes correspondiente a la Fecha de Vigencia y el mes
de diciembre del primer año de vigencia de este Contrato. El
factor de ajuste: para el año dos mil once será uno.- QUINCE
PUNTO CINCO PUNTO DOS.- Pago a la Contratista para
Campos Nuevos o por Producción Incremental fruto“ de
Recuperación Mejorada se regirá por la siguiente fórmula:
PC; = [TAR.CN x Ql] x FA;. PC; = Pago a la Contratista: en. el
período t. TAR.CN = $ US XX Dólares / Barril (Tarifa: para
Campos Nuevos o por Producción incremental fruto de
Recuperación Mejorada). Ql, = Producción de los nuevos
campos o incremental de Recuperación mejorada “en “el
período t, medido en barriles. FA; = Factor de ajuste por
inflación de los costos operativos. FA; = FA1 X [APPIx X +
ACPI¡ xY+Z].- A PPI; = Variación del indicador de costos PPI; /
PPlis. (Código PCU213112213112 “support activities for oil
and gas operations”). X= 0.175. Factor de costos operativos
variables sobre la Tarifa para Campos Nuevos o por
Producción incremental fruto de Recuperación Mejorada. (No
se incluye depreciación ni amortización). A CPI = Variación
del indicador de costos CPI; / CPI. (Consumer Price Index).
Y = 0.325. Factor de costos operativos fijos sobre la Tarifa
para Campos Nuevos o por Producción Incremental fruto de

TT?

2134

Recuperación Mejorada. (No se incluye depreciación ni
amortización). Z = 1 — X - Y.- Los factores X y Y de la fórmula
precedente, son estimaciones promedio de los costos con
relación a la tarifa, durante la vigencia de este Contrato,
debiéndose mantener inalterables durante la vigencia del
mismo. El periodo f para el pago a la contratista (PCf), tiene
una periodicidad mensual; sin embargo, el factor FAt se
ajustará anualmente en el mes de enero de cada Año Fiscal,
considerando los índices a diciembre del Año Fiscal anterior,
El factor de ajuste para el año dos mil doce,.se calculará
tomando en cuenta la variación entre el mes correspondiente
. a la:Fecha de Vigencia y el mes de diciembre del primer año
de vigencia de este Contrato. El factor de ajuste para el año
dos mil once será uno. QUINCE PUNTO SEIS.- Acumulación.-
En caso. que el Ingreso Disponible no sea suficiente para
cubrir el pago de la Tarifa para Campos en Producción y Tarifa
para Campos Nuevos o por Producción Incremental fruto de
Recuperación Mejorada, pertinente, el saldo faltante mensual
se acumulará durante el mes o Año Fiscal pertinente. La
diferencia entre los montos pagados por concepto de las
tarifas y el Ingreso Disponible del mismo mes o Año Fiscal se
trasladará al siguiente mes o Año Fiscal, sin intereses y en
caso de que no hubiese podido ser cubierto durante el
respectivo o subsiguiente mes o Año Fiscal se acumulará
-- Sucesivamente durante el Plazo de Vigencia de este Contrato
Modificatorio. Cualquier diferencia trasladada, originada por
insuficiencia del Ingreso Disponible, que no haya. sido pagada
por la Secretaría a la terminación de. este Contrato

78 a

2135

Modificatorio, se extinguirá y no será pagada a la Contratista,
quedando la Secretaría automáticamente liberada de esta
obligación de pago: en ese momento. QUINCE PUNTO
SIETE.- Garantía de Actividades e Inversiones.- La Contratista
garantiza la realización de las actividades comprometidas e
Inversiones estimadas en el respectivo Plan de Actividades
(Anexo B), y las que pueda comprometer en un Plan de
Actividades Adicionales y el correspondiente Plan de
Desarrollo. QUINCE PUNTO SIETE PUNTO UNO.- Las Partes
reconocen que la Tarifa para Campos en Producción y la Tarifa
para Campos Nuevos o por Producción Incremental fruto: de
Recuperación Mejorada acordadas, se ha fijado y se fijarájide
ser el caso, tomando en consideración las actividades: e
Inversiones estimadas conforme el Anexo B y conforíne' los
respectivos Planes, y que por consiguiente expresamente
reconocen que la falta de realización de las actividades
comprometidas, implicará la reliquidación del Pagó a” la
Contratista de los valores equivalentes a las Inversiones
estimadas correspondientes a las actividades no ejecutadas,
conforme lo previsto en los Planes y Programas y
Presupuestos Anuales, sus reformas, y los respectivos
informes y reportes de ejecución de los mismos. QUINCE
PUNTO SIETE PUNTO DOS.- La falta de ejecución total o
parcial de las actividades comprometidas en los Planes y
Programas Anuales y sus reformas, por dos años
consecutivos o tres años acumulados durante el Periodo de
Vigencia, salvo que éstas hubieren sido técnicamente
justificadas ante la Secretaría, constituirá un incumplimiento

79*

contractual por parte de la Contratista, por lo que la Secretaría
podrá iniciar el procedimiento de terminación de este Contrato
Modificatorio según lo previsto 'en la cláusula treinta y uno
punto uno punto tres. La justificación por la falta de ejecución
de las actividades comprometidas no será aceptada por parte
de la Secretaría si. las mismas hubieren podido ser sustituidas
O reprogramadas conforme la cláusula décimo primera.
QUINCE PUNTO SIETE PUNTO TRES.- En caso de
discrepancia entre las Partes sobre la justificación técnica para
la falta de ejecución total o parcial de las actividades
comprometidas, la Contratista podrá solicitar la intervención de

un Consultor - de conformidad con los procedimientos

establecidos en la cláusula treinta y tres punto tres. QUINCE
PUNTO -SIETE PUNTO CUATRO.- No obstante de que la
justificación referida hubiese sido aceptada por parte de la
Secretaría ante la falta de ejecución total o parcial de
actividades, aplicará la reliquidación prevista en la cláusula
quince punto siete punto uno. QUINCE PUNTO SIETE
PUNTO CINCO.- En el evento de que se hubiere requerido la
intervención de un Consultor conforme las cláusulas once
punto dos, once punto tres y quince punto siete punto tres, la
Secretaría no procederá con la reliquidación prevista en la
cláusula quince punto siete punto uno antes de que se cuente
con el dictamen del Consultor, siempre y cuando dicho
dictamen pueda implicar una diferencia sobre los valores a
reliquidar. QUINCE PUNTO OCHO.- Forma de pago.- La
Contratista emitirá mensualmente y por los servicios prestados
en el mes inmediato anterior una factura en Dólares

80 +

equivalente al Pago a la Contratista, conforme la fórmula
precedente. QUINCE PUNTO OCHO PUNTO UNO.- La
factura deberá agregar al valor del Pago a la Contratista
correspondiente el porcentaje del Impuesto al Valor Agregado
IVA que será pagado por la Secretaría en Dólares o en
Petróleo Crudo. La factura deberá estar conforme a la Ley
Aplicable. QUINCE PUNTO OCHO PUNTO DOS.- La factura
deberá ser emitida a nombre de la Secretaría, la cual podrá
objetar el pago en un plazo de quince días desde que se
presente la factura. La factura podrá ser objetada de forma
motivada únicamente cuando se detecten errores de cálculo.
QUINCE PUNTO OCHO PUNTO TRES.- La Contratista
anulará la factura objetada y presentará una nueva; a la
Secretaría. QUINCE PUNTO OCHO PUNTO CUATRO.- La
objeción hecha por la Secretaría a una factura no impedirá a la
Contratista continuar presentando facturas y cobrar los valores
pertinentes por los servicios prestados. QUINCE PUNTO
OCHO PUNTO CINCO.- Si la Secretaría no hubiese objetado
la factura dentro de los quince días posteriores a la fecha de
su presentación, se entenderá que ésta ha sido aprobada por
lo que la Secretaría deberá pagarla en su totalidad
descontando las correspondientes retenciones en la fuente de
impuestos establecidas en la Ley Aplicable, en un plazo de
cuarenta y cinco días desde la fecha de su presentación,
observando lo previsto en el Reglamento de Contabilidad.
QUINCE PUNTO OCHO PUNTO SEIS.- Si en el plazo de
sesenta días desde la aprobación expresa o tácita de
cualquier factura emitida por la Contratista, la Secretaría no

st >

2136

hubiera realizado' el pago pertinente, la Contratista podrá
utilizar el crédito pendiente de pago por la Secretaría para
cancelar sus obligaciones con la Secretaría. No habrá lugar al
referido crédito por saldos acumulados de conformidad con la
cláusula quince punto seis. QUINCE PUNTO NUEVE.- Pago
en _especie.- Si conviene a los intereses del Estado, y
únicamente después de cubrir las necesidades de consumo
interno del país, el Pago a la Contratista podrá ser realizado
en Petróleo Crudo o Dólares y Petróleo Crudo en forma mixta.
QUINCE PUNTO NUEVE PUNTO UNO.- A falta de
disponibilidad ¡de Petróleo Crudo, el Pago a la Contratista se
hará de forma mixta, es decir con Petróleo Crudo, en cuanto
fuere disponible, y en Dólares la diferencia. En caso de que
no existiere ningún volumen de Petróleo Crudo disponible para
el Pago a la Contratista, por las razones previstas en la
cláusula quince punto nueve, el pago se hará en Dólares.
QUINCE PUNTO NUEVE PUNTO DOS.- El precio de
hidrocarburos para el caso de pago en especie, es decir que
en lugar de Dólares, la Contratista reciba Petróleo Crudo, o en
forma mixta, es decir, una combinación de Dólares y Petróleo
Crudo, se fijará de acuerdo con el último precio promedio
mensual de ventas externas de hidrocarburos de calidad
equivalente, realizadas por EP PETROECUADOR (mes
anterior). QUINCE PUNTO NUEVE PUNTO TRES.- Para
“determinar el- volumen de petróleo crudo que por cada mes
. corresponda al pago en especie, se aplicará la siguiente
fórmula: VL pc = TCn-1 / PM.- Donde: VL pc = Volumen de
barriles de Petróleo Crudo Oriente o Napo: a levantar en el

82 x

2137

mes.- TC n-1 = Saldo en Dólares por Pago a la Contratista al
último día del mes inmediato anterior al levante. PM = Último
precio promedio mensual de ventas externas de hidrocarburos
de calidad equivalente, realizadas por EP PETROECUADOR
(mes anterior), de crudo Oriente o Napo. QUINCE PUNTO.
NUEVE PUNTO CUATRO.- El Estado entregará el Petróleo
Crudo asignado a la Contratista en el terminal de exportación,
FOB puerto ecuatoriano. QUINCE PUNTO NUEVE PUNTO
CINCO.- La propiedad y el riesgo del Petróleo Crudo pasarán
de la Secretaría a la Contratista cuando, en el terminal
principal de exportación, dicho Petróleo Crudo cruce la
conexión entre la manguera de la tubería del puerto de
embarque y el múltiple de entrada ("manifold") del buque
transportador, momento en el cual se opera la tradición de
dominio del Petróleo Crudo a favor de: la Contratista. - Esta
tradición es solo una consecuencia del pago en especie
acordada. QUINCE PUNTO NUEVE PUNTO SEIS.- El
volumen y la calidad del Petróleo Crudo a ser entregado por la
Secretaría a -la Contratista serán determinadas por mutuo
acuerdo de las Partes. A falta de acuerdo será un inspector
independiente nominado por la Contratista y aceptado por la
Secretaría quien, en un plazo no mayor a cinco días, fije el
volumen y calidad. La calidad será determinada en tierra y la
cantidad a ser entregada a la Contratista será determinada a
través del sistema calibrado de medición existente en el
terminal. Sin embargo, cualquier pérdida de Petróleo Crudo
ocurrida entre el sistema de medición y el múltiple de entrada
("manifold") del buque transportador será de exclusiva

83 *

2138

responsabilidad y cuenta de la Secretaría.- QUINCE PUNTO
NUEVE PUNTO SIETE.- En el caso de que el precio del
Petróleo Crudo con el cual la Secretaría efectúe los pagos en
especie a la Contratista sea diferente al Precio de Referencia
. de EP PETROECUADOR vigente en la fecha en la cual la
Secretaría está obligada a efectuar tales pagos, se efectuará
el correspondiente reajuste de la cantidad de Petróleo Crudo
efectivamente entregada a la Contratista, de tal manera que la
Contratista reciba una cantidad de Petróleo Crudo equivalente
al Pago a la Contratista. Se exceptúan de esta norma
aquellos casos en que la Secretaría hubiere puesto a
disposición de la Contratista el Petróleo  Crudo-.en las
cantidades y plazos debidos, y .la Contratista no hubiere
efectuado los levantes correspondientes, de conformidad con
el Procedimiento de Levantes que las Partes- y EP
PETROECUADOR suscribirán, según la cláusula quince punto
diez. QUINCE PUNTO NUEVE PUNTO OCHO.- En caso de
que EP PETROECUADOR no haya realizado ventas externas
en un determinado mes, el precio referencial PM de-la fórmula
precedente se establecerá en base de una canasta
internacional de crudos acordada por las Partes. Los precios
de los componentes de la canasta serán obtenidos de
publicaciones internacionales especializadas de reconocido
prestigio, tales como PLATTS o similares a los dos días de
publicación inmediatamente anteriores a la fecha de entrega
en puerto de Petróleo Crudo y a los dos días inmediatamente
posteriores a la-fecha de la entrega en puerto del Petróleo
Crudo. En-caso de que la entrega se produjera un día

84 >

2139

domingo o un lunes en que no existan publicaciones, las
publicaciones a tomar en cuenta serán las de los dos días de
publicación inmediatamente anteriores y de tres días
inmediatamente posteriores a la fecha de la entrega del
Petróleo Crudo. En caso de que la entrega de Petróleo Crudo
se produjera un sábado o un día en que no hubiera
publicaciones (excepto domingo o lunes), las publicaciones a
tomar en cuenta serán la de los tres días de publicación
inmediatamente anterior y la de los dos días de publicación
inmediatamente posterior a la fecha de la entrega de Petróleo
Crudo. QUINCE PUNTO NUEVE PUNTO NUEVE.- Dada- la
naturaleza de los pagos en especie efectuados al amparorde..”
este Contrato Modificatorio, la Contratista podrá disponer-"
libremente del Petróleo Crudo que le sea asignado como pago
en especie y podrá retener en el exterior las divisas
producidas de su venta correspondiente, sin obligación de
vender o entregar estas divisas al Banco Central del Ecuador.
QUINCE PUNTO DIEZ.- Procedimiento de levantes.- Para el
caso de pagos en especie, las Partes observarán el
Procedimiento de Levantes que consta en el Anexo K.
QUINCE PUNTO DIEZ PUNTO UNO.- Los pagos en especie
serán hechos mediante embarques de Petróleo Crudo que

deberán ser programados de manera que se asegure su
regularidad y la optimización del uso de la capacidad de carga
de los tanqueros, tomando en cuenta la capacidad de
almacenamiento en tierra, la disponibilidad de tanqueros y las
características de los puertos de embarque y destino. Las
Partes procurarán coordinar los embarques de acuerdo, en lo

85 *

2140

posible, al programa de pagos de la Secretaría a-la Contratista
según este Contrato Modificatorio. QUINCE PUNTO DIEZ
PUNTO DOS.- La Secretaría notificará a la Contratista, con
por lo menos noventa días de anticipación, la fecha de
disponibilidad del Petróleo Crudo para el pago en especie, de
acuerdo al Procedimiento de Levantes. QUINCE PUNTO
ONCE.- Revisión de la forma de pago.- En cualquier momento
las Partes podrán revisar y modificar la forma de pago, por
acuerdo mutuo, para lo. cual la Parte interesada notificará a la
otra. Si se llegare a un acuerdo sobre este particular, se
dejará constancia de ello en documento suscrito por las
Partes, estableciendo especificamente la fecha desde la cual
se aplicará la modificación señalada. La revisión de la forma
- de pago no constituirá reforma o modificación de este Contrato
Modificatorio. QUINCE PUNTO ONCE PUNTO  UNO.- La
revisión de la forma de pago en Dólares, en Petróleo Crudo o
en forma mixta, podrá realizarse, además, por motivos de
Fuerza Mayor o Caso Fortuito que hayan modificado la
disponibilidad de Dólares, o de Petróleo Crudo, o de ambos,
respectivamente, y que imposibiliten a la Secretaría realizar
los pagos en la forma convenida originalmente. QUINCE
PUNTO ONCE PUNTO DOS.- En el caso de revisión de la
forma de pago por Fuerza Mayor o Caso Fortuito, la Secretaría
notificará previamente a la Contratista su decisión de modificar
la forma de-pago, justificando los eventos de Fuerza Mayor o
Caso Fortuito que han hecho variar la disponibilidad de
Petróleo Crudo, o de Dólares, y la forma en que se realizarán
los pagos mientras subsista la Fuerza Mayor o Caso Fortuito,

86 A

2141

debiendo las Partes acordar los detalles sobre este particular.
Cuando la Fuerza Mayor o Caso Fortuito hayan sido
superados se volverá a la forma original de pagos. QUINCE
PUNTO ONCE PUNTO TRES.- En el caso de que cualquiera
de los pagos adeudados a la Contratista no se los puedan
realizar en la forma convenida por las Partes, por la falta de
Dólares o por insuficiencia de Petróleo Crudo, dicha falta o
insuficiencia se pagará a la Contratista en la otra forma de
pago; por ejemplo, en Petróleo Crudo si la forma de pago
anteriormente convenida es en Dólares; o, en Dólares si la
forma de pago anteriormente convenida es en Petróleo .Crudo:-
Sin embargo, si la Contratista no recibe dichos pagos'en lali
otra forma de pago, en los plazos y términos convenidos, y la%*
Secretaría entre tanto dispone de Petróleo Crudo o Dólares!
provenientes de la producción del Área del Contrato, según -*
sea el caso, la Secretaría, previa notificación de la Contratista, --
efectuará tales pagos en la forma de pago originalmente *
convenida. QUINCE PUNTO DOCE.- Intereses.- Siempre y
cuando se hubiese generado Ingreso Disponible para el Pago
a la Contratista y que en el plazo de sesenta días desde la
aprobación expresa o tácita de cualquier factura emitida por la
Contratista la Secretaría no hubiera realizado el pago
pertinente, la Secretaría deberá pagar intereses a la
Contratista por el monto no pagado, calculados a la Tasa
Prime y contados a partir del día siguiente del plazo de
sesenta días referido y hasta que el pago sea recibido por la
Contratista. Para el caso de pago en especie los intereses se
calcularán desde la fecha en que deba hacerse la entrega del

87

2142

Petróleo Crudo conforme al Procedimiento de Levantes y
hasta la fecha que el Petróleo Crudo esté disponible para la
Contratista. CLÁUSULA DÉCIMA  SEXTA.- — Tributos,
gravámenes, participación laboral y contribuciones.- DIEZ Y
SEIS PUNTO UNO.- impuesto a la Renta.- La Contratista
. pagará el impuesto a la renta del veinte y cuatro por ciento,
para el año fiscal Año dos mil once, del veinte y tres por
ciento para el año fiscal Año Fiscal dos mil doce, y del veinte y
dos por ciento a partir del año fiscal Año Fiscal dos mil trece,
de conformidad con lo dispuesto en los artículos noventa y
treinta y siete de la Ley de Régimen Tributario: Interno,
reformados, en su orden, mediante la Ley Reformatoria a la
Ley de Hidrocarburos y a la Ley de Régimen Tributario Interno

publicada. en el Suplemento del Registro Oficial Número-.

doscientos cuarenta y cuatro de veinte y siete de julio de dos
mil diez, el* primero, y la Disposición Reformatoria Segunda,

dos punto seis y por la Disposición Transitoria Primera del :

Código Orgánico de la Producción, Comercio e Inversiones,
publicado en el Registro Oficial Suplemento Número
trescientos cincuenta y uno, de veinte y nueve de diciembre de
dos mil diez. DIEZ Y SEIS PUNTO UNO PUNTO UNO..- El
cálculo y liquidación del impuesto a la renta de la Contratista

se efectuará de conformidad con las normas generales de la .

Ley de Régimen Tributario Interno. DIEZ Y SEIS PUNTO UNO
PUNTO DOS.- La Contratista tendrá-derecho a amortizar las
Inversiones y las Inversiones no amortizadas anteriores a la
Fecha Efectiva, según lo establece el Reglamento de
Contabilidad. DIEZ Y SEIS PUNTO DOS.- Participación

88 -

2143

Laboral.- De conformidad con el artículo noventa y cuatro de la
Ley de Hidrocarburos, la Contratista reconocerá en beneficio
de los trabajadores que por la Ley Aplicable les corresponda,
el tres por ciento de las utilidades, y el doce por ciento
restante será entregado al Estado. DIEZ Y SEIS PUNTO
TRES.- Contribución por utilización de aguas y materiales
naturales de construcción.- La Contratista pagará, de
conformidad con el artículo cincuenta y dos de la Ley de

Hidrocarburos, por concepto de utilización de aguas y
materiales naturales de construcción que se encuentren en el
Área del Contrato, pertenecientes al Estado, la cantidad de
sesenta mil Dólares anuales durante el Período ¿de
Explotación. Tales contribuciones se pagarán anticipadamente
en el mes de enero de cada Año Fiscal, mediante depósito en
el Banco Central del Ecuador, para ser acreditadas en. la
cuenta del Ministerio Sectorial. DIEZ Y SEIS PUNTO
CUATRO.- Contribución para la investigación tecnológica:-+La
Contratista pagará, conforme se establece en el artículo
cincuenta y cuatro de la Ley de Hidrocarburos, la contribución
equivalente al uno por ciento del monto de pago por los
servicios previa deducción de la participación laboral y del
impuesto a la renta, destinada a promover la investigación, el
desarrollo y los servicios científicos y tecnológicos por parte
del Ministerio Sectorial. DIEZ Y SEIS PUNTO CINCO.-
Contribución para la Superintendencia de Compañías.- Las
compañías que integran la Contratista pagarán la contribución

anual prevista en el artículo cuatrocientos cincuenta y cinco de
la Ley de Compañias, conforme a las normas que dicte el

89 ,

2144

Superintendente de Compañías. DIEZ Y SEIS PUNTO SEIS.-
Pago proporcional.- En el caso de que el primero o último
pago de las contribuciones determinadas en esta Cláusula no
correspondieren a un Año Fiscal completo, éstas se pagarán
en proporción al número de meses que correspondan a dicho
Año Fiscal, que formen parte del Período de Explotación.
Cuando el Período de Explotación no comience el primero de
enero, los primeros pagos serán efectuados dentro del plazo
de treinta días de la Fecha de Vigencia. DIEZ Y SEIS PUNTO
SIETE.- Impuesto a los Activos Totales.- La Contratista pagará,
en cuanto corresponda, el impuesto destinado a los Municipios
de conformidad con lo previsto en la Ley Aplicable. DIEZ Y
SEIS PUNTO OCHO.- Exenciones.- Según los artículos
cuarenta y nueve y cincuenta y cuatro de la Ley de
Hidrocarburos la Contratista está exenta del pago de primas
- de entrada, derechos superficiarios, regalías y aportes en
obras de compensación. DIEZ Y SEIS PUNTO NUEVE.- Ley
dos mil seis guión cuarenta y dos.- La Contratista no está
sujeta al pago de la participación establecida en la Ley dos mil
seis guión cuarenta y dos publicada en el Registro Oficial
Número doscientos cincuenta y siete - Suplemento del veinte y
cinco de abril de dos mil seis. DIEZ Y SEIS PUNTO DIEZ.-
Ley de Equidad Tributaria.- La Contratista no está sujeta al
pago del tributo previsto en el artículo ciento sesenta y cuatro
de .la Ley. Reformatoria para..la Equidad Tributaria en el
Ecuador publicada en el Registro Oficial Número doscientos
cuarenta y dos - Tercer Suplemento, del veinte y nueve de
diciembre de dos mil siete. DIEZ Y SEIS PUNTO ONCE.- Ley

90

2145

ciento veinte y dos.- El tributo previsto en la Ley ciento veinte y A

e

“dos publicada en el Registro Oficial Número seiscientos
setenta y seis de tres de mayo de mil novecientos noventa y :
uno y sus reformas, no se aplica a este Contrato Modificatorio.
DIEZ Y SEIS PUNTO DOCE. Otras Contribuciones.- La
Contratista pagará todos los impuestos, tasas, aportes y
contribuciones que le corresponda pagar de conformidad con
la Ley Aplicable. DIEZ Y SEIS PUNTO TRECE.- Gastos
Notariales.- La Contratista pagará todos los gastos notariales y

de diez copias certificadas de este Contrato Modificatorio, las
cuales se compromete a entregar a la Secretaría. DIEZ Y
SEIS PUNTO CATORCE.- Impuesto al Valor Agregado !
La Contratista facturará sus servicios a E
agregando el monto que corresponda por IVA. Por el E
al Valor Agregado pagado en sus' compras loéales * e
“importaciones de bienes y servicios, la Contratista tendrá
derecho a crédito tributario; en consecuencia, el valor del “IVA
ho se ha considerado para la definición del valor de las
Inversiones, Costos y Gastos comprendidos en este Contrato,
así como para establecer las tarifas. DIEZ Y SEIS PUNTO
QUINCE.- Agente de Retención.- La Contratista actuará como
agente de retención del impuesto a la renta sobre los pagos
que ésta hiciere a sus Subcontratistas y a sus trabajadores,
así como de cualquier otro impuesto de conformidad con la
Ley Aplicable. CLÁUSULA DÉCIMA  SÉPTIMA.-
CONTABILIDAD, — INSPECCIONES, CONTROLES — Y
AUDITORÍA.- DIEZ Y SIETE PUNTO UNO.- Contabilidad.- La
Contratista llevará la contabilidad de sus Inversiones, Costos y

91
2146

Gastos, y otros conceptos. relacionados .con este. Contrato
Modificatorio, sujetándose a la Ley Aplicable, al Reglamento
de Contabilidad y a. los principios de contabilidad
generalmente aceptados en el Ecuador. La. contabilidad de la
Contratista será en idioma castellano.. DIEZ Y SIETE PUNTO
DOS.- Inspecciones.- Durante la vigencia de este Contrato
Modificatorio, la Secretaría tendrá derecho a inspeccionar las
actividades de la Contratista, con el fin de asegurar el fiel

cumplimiento de las obligaciones asumidas para la ejecución .

-del objeto contractual. Para el efecto. la Secretaría tendrá
acceso a los lugares. de trabajo,.a la información, documentos,

registros" técnicos. y contables, que mantenga: la. Contratista...
DIEZ. Y SIETE PUNTO TRES.- Control, Fiscalización y ..
Auditorías.- Las operaciones que. realice la Contratista serán :

+. objeto de control técnico, fiscalización y auditorías por parte de
la Agencia de Regulación y Control Hidrocarburifero. El
control, fiscalización y auditorías se “ejercerá directamente o
mediante la contratación de empresas auditoras debidamente
calificadas y aprobadas por el Ministerio. DIEZ Y SIETE
PUNTO CUATRO.-. Auditoría y Fiscalizaciones Tributarias.-
Corresponde , al Servicio. de Rentas. Intemas. realizar las
auditorías y fiscalizaciones relacionadas con .el pago: del
impuesto a la renta y otros Tributos. de su competencia.
CLÁUSULA DÉCIMA OCTAVA... FACTORES DE
CORRECCION.- DIEZ Y OCHO PUNTO-UNO.-.En caso de
que se presentare cualquiera de los eventos que se describen

a continuación, con posterioridad a la fecha de suscripción de
este Contrato Modificatorio, a pedido motivado de cualquiera

92 A

DOONDOS205

A

2147

de las Partes se incluirá un factor de corrección que absorba
el incremento o disminución de la carga económica si como
efecto directo de dicho evento se hubiese producido un
desequilibrio económico para la Parte solicitante: DIEZ Y
OCHO PUNTO UNO PUNTO UNO.- Modificación de los
porcentajes de los Tributos aplicables, creación de nuevos
Tributos, eliminación de Tributos. DIEZ Y OCHO PUNTO UNO
PUNTO DOS.- Modificaciones a la base imponible para el
cálculo del impuesto a la renta, como consecuencia de
cambios legales o reglamentarios. 'DIEZ Y OCHO «PUNTO
UNO PUNTO TRES.- Modificación al crédito tributario, previsto
en el artículo sesenta y seis de la Ley de Régimen Tribúteirio
Inte. DIEZ Y OCHO PUNTO UNO PÚNTO CU:
Modificación del porcentaje de participación labora

utilidades líquidas. DIEZ Y OCHO PUNTO: UNO" “PUNTO 0

CINCO.- Modificación a la legislación de hidrocarburos: DIEZ
Y OCHO PUNTO UNO PUNTO SEIS.- Modificación"a la
legislación ambiental. DIEZ Y OCHO PUNTO UNO PUNTO
SIETE.- Imposición, eliminación o modificación de
gravámenes, regalías, primas de entrada, derechos
superficiarios, pagos de compensación y/o cualquier otro tipo
de gravamen, contribuciones o participaciones no tributarias.
DIEZ Y OCHO PUNTO UNO PUNTO OCHO.- En todos los
casos en que el pago a la Contratista de la Tarifa se efectúe en
Dólares, y se causen impuestos por la salida de los Dólares
del Ecuador, se procederá a ajustar la Tarifa para compensar
a la Contratista; y, DIEZ Y OCHO PUNTO UNO PUNTO
NUEVE.- Reducción de la tasa máxima de producción,- Este

93*
2148

factor de corrección tendrá como único propósito compensar
el desequilibrio económico presentado. DIEZ Y OCHO PUNTO
DOS.- El régimen monetario aplicable a este Contrato
Modificatorio está sujeto a lo que dispone la Ley de Régimen
Monetario y Banco del Estado publicada en el Registro Oficial
Suplemento Número novecientos treinta.de siete de mayo de
mil novecientos noventa y dos, reformada por la Ley para la
Transformación Económica del Ecuador, publicada. en el
Registro Oficial Suplemento Número treinta y cuatro de fecha
trece de. marzo de dos. mil, conforme a la cual la Contratista
tiene pleno derecho a: DIEZ. Y OCHO PUNTO DOS PUNTO

- UNO.-Recibir'el Pago a la Contratista en. Dólares.y a disponer--

- de los Dólares recibidos de la Secretaría en concepto de pago
«de la. Tarifa para Campos en Producción y de-ser aplicable la
Tarifa para, Campos Nuevos o por Producción Incremental
“fruto de Recuperación Mejorada. DIEZ Y OCHO PUNTO DOS
“PUNTO DOS.- Mantener, controlar y operar cuentas bancarias
en Dólares, tanto en el Ecuador como en el exterior, y a
mantener en el exterior los fondos depositados en dichas
cuentas sin restricción alguna. DIEZ Y OCHO PUNTO DOS
PUNTO TRES.-. Disponer libremente, distribuir, remesar o
retener en el exterior, sin restricción alguna, sus Utilidades
netas anuales después de todas las deducciones legales y
tributarias establecidas en la Ley Aplicable. DIEZ Y OCHO
PUNTO TRES.- Si se modificare el régimen monetario u otra
ley de manera que se modifique alguno de los derechos de la
Contratista referidos en la cláusula diez y ocho punto dos, la
Contratista tendrá derecho a: DIEZ Y OCHO PUNTO TRES

94

a
y

20900:

2000000

SN
AD

2149

PUNTO UNO.- Si se modificare el régimen cambiario: A seguir
recibiendo el Pago a la Contratista en Dólares. DIEZ-Y OCHO
PUNTO TRES PUNTO DOS.- Si se modificare alguno de los
otros derechos referidos en la cláusula diez y ocho punto dos:
A que se incluya un factor de corrección que absorba el
impacto económico que tal modificación tuviese. DIEZ Y
OCHO PUNTO CUATRO.- De igual forma, si se presentare
una modificación del régimen cambiario u otra ley que resulte
en un desequilibrio económico a favor de la Secretaría, se
incluirá un factor de corrección que absorba. el +impacto
económico que tal modificación tuviese. DIEZ Y: OCHO
PUNTO CINCO.- En el evento que se incremente el Margen
de Soberanía las Partes, de mutuo acuerdo, “debe :
identificar las posibles afectaciones al equilibrio 'conómi

este Contrato Modificatorio, así como las' “modificaciones :
contractuales y/o los factores de corrección que deberán ser
aplicados. DIEZ Y OCHO PUNTO SEIS.- En cáso'-de
discrepancia entre las Partes con respecto al cálculo y/o el
valor del respectivo factor de corrección, la Contratista podrá
solicitar la intervención de un Consultor de conformidad con la
cláusula treinta y tres punto tres. CLÁUSULA DÉCIMA
NOVENA.-" ADMINISTRACIÓN y SUPERVISIÓN. DIEZ Y
NUEVE PUNTO UNO.- Administración.- La administración de
este Contrato Modificatorio será de exclusiva responsabilidad
de la Contratista en cuanto a sus propios derechos y
obligaciones. DIEZ Y NUEVE PUNTO DOS.- Comité de
Supervisión.- Este Contrato Modificatorio contará con un
Comité de Supervisión, el que se regulará de conformidad con

95”

2150

esta cláusula y las normas contenidas en el Anexo G.' DIEZ Y
NUEVE PUNTO  TRES.- «Atribuciones del Comité de
Supervisión.- Son. atribuciones: del Comité de Supervisión,
además de las definidas en el Anexo.G, las siguientes: DIEZ Y.
NUEVE PUNTO TRES PUNTO UNO.- Coordinar las
relaciones. provenientes de. la ejecución de este Contrato
Modificatorio entre las Partes, a fin de lograr mayor eficiencia y
agilidad en la ejecución de este Contrato y en los trámites
administrativos. DIEZ Y NUEVE PUNTO TRES PUNTO DOS.-
Sin perjuicio de las otras aprobaciones requeridas de
conformidad con.la Ley Aplicable y este Contrato Modificatorio,
analizar y recomendar la aprobación de: los. Planes, Programas"
y Presupuestos Anuales y solicitudes de perforación y

reacondicionamiento de pozos: y cualquier otra actividad"

contemplada en .el Reglamento de Operaciones
_ Hidrocarburíferas. DIEZ Y NUEVE PUNTO TRES PUNTO
TRES.- Sin perjuicio de las otras aprobaciones requeridas de
conformidad con la Ley Aplicable y este Contrato Modificatorio,
conocer y recomendar la aprobación las modificaciones,
cambios y/o alternativas presentadas por “la Contratista
respecto de los Planes, Programas y Presupuestos Anuales.
DIEZ Y NUEVE PUNTO TRES. PUNTO CUATRO. Sin
perjuicio de las otras aprobaciones requeridas de conformidad
con la Ley Aplicable y este Contrato. Modificatorio, conocer. y

recomendar- las Tasas Máximas -de- Producción de ' cada -

yacimiento ubicado en el Área del Contrato. DIEZ Y NUEVE
PUNTO-TRES PUNTO CINCO.- Vigilar que la Contratista
cumpla para los subcontratos con la preferencia a la industria

96 >

0000000!

a
ns

o000(

2151

nacional, en los términos de este Contrato Modificatorio. DIEZ
Y NUEVE PUNTO TRES PUNTO SEIS.- Vigilar el
cumplimiento del Plan de Capacitación y recomendar las áreas
de capacitación. CLÁUSULA VIGÉSIMA.- DEL AMBIENTE.-
VEINTE PUNTO UNO.- La Contratista será responsable,
dentro del Área del Contrato, del cumplimiento de las
obligaciones, compromisos y condiciones ambientales
previstas en la Ley Aplicable y los Estándares de la Industria
Petrolera Internacional, y deberá responder, de conformidad
con la Ley Aplicable y este Contrato Modificatorio -por los
Daños tanto Sociales como Daños Ambientales que.-pueda
causar por la, prestación de los servicios objeto dexeste
Contrato Modificatorio. VEINTE PUNTO DOS.- La Contratista
de!

conducirá las operaciones ceñida a los lineamieñto S
desarrollo sostenible, de la conservación y protección del

ambiente, de acuerdo a la Ley Aplicable, particularmente a la
Ley de Gestión Ambiental, Texto Unificado de Legislación
Secundaria del Ministerio del Ambiente y Reglamento
Sustitutivo del Reglamento Ambiental para las Operaciones
Hidrocarburiferas. La Contratista tomará las precauciones
necesarias para minimizar el impacto al ambiente y a la
sociedad. VEINTE PUNTO TRES.- La Contratista utilizará las
técnicas disponibles y económicamente aplicables y los
Estándares de la Industria Petrolera Internacional, aplicando
los principios de prevención, precaución y con observancia de
la Ley Aplicable sobre la prevención y control de la
contaminación ambiental, preservación de la diversidad
biológica, de los recursos naturales y la preservación de la

97 *

2152

seguridad y salud de la población. y de su personal. VEINTE
PUNTO CUATRO.- En los casos. tanto de Daños Sociales
como. Daños Ambientales -que surjan, se originen, o sean
causados por la Contratista y/o sus subcontratistas en la
ejecución de este Contrato Modificatorio, la Contratista deberá
efectuar de inmediato los trabajos para controlar los. efectos
contaminantes, así como para la reparación y restauración de
las áreas afectadas, sin perjuicio de su' responsabilidad frente
a terceros de conformidad con la Ley Aplicable y este Contrato
Modificatorio. VEINTE PUNTO CINCO.- La Contratista deberá
mantener informado, al Comité de Supervisión y a.la Autoridad

Ambiental: del desarrollo de“todas: las. actividades .efectuadas: 7.

durante la vigencia de este Contrato Modificatorio, para lo que: *

deberá. presentar informes anuales y otros que se le requieran, :

de acuerdo .con lo establecido en la Ley Aplicable en materia. .

“ambiental, que rige las operaciones hidrocarburíferas en el -
Ecuador y las estipulaciones de este Contrato Modificatorio. *

VEINTE PUNTO SEIS.- Es responsabilidad de la Contratista
asegurarse que su personal y sus Subcontratistas conozcan y
cumplan con la Ley Aplicable en materia ambiental. VEINTE
PUNTO SIETE.- Para asegurar los compromisos . y
obligaciones de la Contratista en: relación a la protección
ambiental, la Contratista contratará los respectivos. seguros y
garantías. establecidos en este Contrato Modificatorio, a
satisfacción de la Secretaría y--para .conocimiento de- la
Autoridad Ambiental y con sujeción a. las disposiciones legales
y reglamentarias aplicables. VEINTE PUNTO OCHO.- Los
estudios ambientales contratados por la Contratista, con firmas

98 -

2153
especializadas, calificadas por el Ministerio del Ambiente e

inscritas en el correspondiente Registro de Consultores
Ambientales Hidrocarburíferos, serán ejecutados de acuerdo

con la Ley Aplicable en materia ambiental que rige para las

operaciones hidrocarburiferas en el Ecuador. VEINTE PUNTO
NUEVE.- La Contratista cumplirá estrictamente lo establecido
en los planes de manejo ambiental, priorizando su gestión
hacia la prevención, mitigación, minimización y compensación
de los impactos ambientales, culturales, económicos y
sociales en sus áreas de operación. El plan de relaciones
comunitarias y los proyectos comunitarios deben enmarcarse
en los correspondientes planes de desarrollo local contofíne a

la normativa aplicable. VEINTE PUNTO DIEZ.- Los planes de... .
manejo ambiental aprobados servirán de base paré- las eN

Auditorías Socio - Ambientales, que serán dispuestas por el
Ministerio del Ambiente, de conformidad con la normativa
ambiental aplicable para el sector hidrocarburífero, a.fih de
precautelar que las operaciones de la Contratista se realicen
sin «afectar a las poblaciones del área de influencia y al
ambiente. VEINTE PUNTO ONCE.- Auditorías Socio -
Ambientales.- La Contratista realizará una Auditoría Socio -
Ambiental del Área del Contrato, durante el primer año
contado a partir de la Fecha Efectiva, la que deberá ser
conocida y aceptada por el Ministerio del Ambiente, en su
calidad de Autoridad Ambiental y que será de cumplimiento
obligatorio para la Contratista. Esta Auditoría Socio -
Ambiental, entre otros aspectos, establecerá la situación
ambiental en que se encuentre el Área del Contrato,

99 *

NN

2154

- identificará, evaluará técnicamente y establecerá la existencia
o no de pasivos ambientales. En su ejecución habrá la
supervisión concurrente de la Secretaría. Los resultados de
dicha Auditoría Socio — Ambiental serán comunicados a la
Secretaría. VEINTE PUNTO DOCE.- De conformidad con el
Reglamento Sustitutivo ' del Reglamento Ambiental de
Operaciones. Hidrocarburíferas, la Contratista. realizará, al
menos cada dos años a partir de la fecha de terminación de la
Auditoría Socio - Ambiental mencionada en la cláusula veinte
punto once, Auditorías Socio - Ambientales, previa aprobación
de los correspondientes Términos. de Referencia por el
Ministerio del Ambiente y - presentará el correspondiente
informe de auditoría a dicho Ministerio para su aceptación. En
su - ejecución Habrá la supervisión concurrente de la
Secretaría. Los resultados de dicha Auditoría Socio —
Ambiental serán comunicados a la Secretaría. VEINTE
PUNTO TRECE.- En caso de que esté Contrato Modificatorio
termine por cualquier causa antes del plazo estipulado en la
cláusula sexta, y antes de la finalización de este Contrato
Modificatorio, de ser el caso, la Contratista, bajo la supervisión
de la Secretaría, contratará una Auditoría Socio - Ambiental del
Área del Contrato, a fin de que proceda a aplicar los
correspondientes planes de manejo para la reparación,
rehabilitación o abandono del Área del Contrato, cuyo costo

- será asumido por la Contratista. El informe de esta Auditoría
Socio — Ambiental será presentado al Ministerio del Ambiente
para su aceptación. En su ejecución habrá la supervisión
concurrente de la Secretaría. Los resultados de dicha Auditoría

100 -

2155

Socio — Ambiental serán comunicados a la Secretaría. VEINTE
PUNTO CATORCE.- En el caso de cambio: de Operadora, la
Contratista está obligada previamente a realizar una Auditoría
Socio - Ambiental, la que servirá también para establecer
eventuales  responsabilidades y/o pasivos ambientales.
VEINTE PUNTO QUINCE.- Dos años antes de la finalización
de este Contrato Modificatorio, la Contratista deberá contratar
una Auditoría Socio - Ambiental integral del Área del Contrato,
que deberá estar concluida seis meses antes de la
terminación de este Contrato Modificatorio, y servirá para que
la Contratista, a su costo ejecute todas las acciones
correctivas que sean pertinentes, elabore y ejecuteylos:

programas para la reparación , rehabilitación del Áre:
Contrato, de conformidad con lo establecido en lá Ley
Aplicable y en este Contrato Modificatorio. El informe de ésta
. Auditoría Socio - Ambiental será presentado al Ministerio del
Ambiente para su aceptación. Los resultados de- dicha
Auditoría Socio - Ambiental serán comunicados a la
Secretaría. VEINTE PUNTO DIEZ Y SEIS.- Las empresas
consultoras que realicen las Auditorías Socio - Ambientales
serán distintas a aquellas que hayan realizado los Estudios
Ambientales del Área del Contrato o trabajos asociados
directamente al estudio de impacto ambiental del Área del
Contrato. VEINTE PUNTO DIEZ Y SEIS PUNTO UNO.- Los
costos de las Auditorías Socio - Ambientales contempladas en
los numerales anteriores serán asumidos por la Contratista.
VEINTE PUNTO DIEZ Y SIETE.- La Contratista realizará el
monitoreo ambiental interno de sus operaciones, conforme lo

101,

2156

dispuesto en la Ley Aplicable en materia ambiental que rige
para las operaciones: hidrocarburíferas en el Ecuador.
VEINTE Y OCHO PUNTO DIEZ Y OCHO.- Remediación
Ambiental.- De existir pasivos ambientales la Contratista se
responsabilizará de elaborar el Programa de Remediación
Ambiental en el que se determinará el alcance y contenido de
los trabajos y acciones de reparación que fueren necesarios,
así como el costo de estos trabajos, que serán por cuenta de
la Contratista, lo cual se remitirá al Ministerio del Ambiente
para su aprobación. El incumplimiento de esta obligación,
será sancionado de conformidad con lo dispuesto en la Ley
Aplicable. Se deja constancia y.las Partes así lo aceptan y
' acuerdan que los pasivos ambientales preexistentes: a la firma
Gel Contrato, Original, no serán de responsabilidad de la
Contratista. A este efecto se incorpora el estudio de línea
“- base efectuado para el Contrato Original, así como en los que
- le. corresponden.a la ESPOL, cuya “subrogación ha sido
asumida por EP Petroecuador. VEINTE PUNTO -DIEZ Y
NUEVE.- La Contratista deberá cumplir con los compromisos
adquiridos, existentes a la fecha de suscripción de este
Contrato Modificatorio, en cuanto a las relaciones de la
Contratista y las comunidades. VEINTE PUNTO VEINTE.- El
Estado a través de la Secretaría de Pueblos o de los entes
competentes asumirá la implementación de los programas de
desarrollo sostenible de responsabilidad del Estado
ecuatoriano. CLÁUSULA VIGÉSIMA PRIMERA. DE LOS
BIENES.- VEINTE Y UNO PUNTO UNO.- La Contratista se
obliga para con la Secretaría a adquirir y preservar los

102

2157

materiales, equipos y demás bienes, adicionales a:los que ya
están ubicados en el Área del Contrato que sean requeridos
para la prestación de servicios objeto de este Contrato .
Modificatorio, acorde con los Planes y los Programas y
Presupuestos Anuales aprobados, y de conformidad con la
Ley Aplicable. Se aclara que para efectos de este Contrato
Modificatorio y a partir de la Fecha Efectiva, la Contratista ha
recibido los bienes, activos, pozos y demás que constan en el
acta  entrega-recepción y quedan en custodia y
responsabilidad de la Contratista, exceptuando aquellos que
han sido devueltos a EP Petroecuador o que se,.encuentran
bajo custodia o responsabilidad de la ESPGL;* cuyo
tratamiento debe ser definido entre ésta última” y EP
Petroecuador, de conformidad con la escritura pública referida
en el numeral uno punto catorce. VEINTE Y UNO PUNTO
UNO PUNTO UNO.- En caso de disponibilidad de los mismos

---en el mercado nacional, se dará preferencia a la pfoducción

nacional y se observará lo que al respecto se establezca en la
Ley Aplicable. Siempre y cuando la industria nacional ofrezca
bienes de producción nacional en condiciones de calidad,
oportunidad y disponibilidad comparables con las ofrecidas por
compañías extranjeras, se dará preferencia a la misma, aún
cuando los precios sean superiores hasta en un quince por
ciento. Para los fines de este Contrato Modificatorio, la
Secretaría, en coordinación con las entidades competentes,
establecerá los criterios de producción nacional. VEINTE Y
UNO PUNTO DOS. Las importaciones de los bienes
Necesarios para la ejecución de este Contrato Modificatorio se

103

2158

realizarán de acuerdo con la Ley Aplicable, VEINTE Y UNO
PUNTO TRES.- La Contratista no podrá enajenar, gravar o
retirar, durante la vigencia de este Contrato Modificatorio, los
equipos, herramientas, maquinarias, instalaciones y demás
muebles e inmuebles destinados exclusivamente para ser
usados en la prestación de servicios objeto de este Contrato
Modificatorio, sin autorización expresa y por escrito de la
Secretaría. Quedan exceptuados de esta prohibición de
enajenar y gravar aquellos bienes que la Secretaría
expresamente y por escrito haya autorizado a la Contratista a
importarlos bajo el régimen arancelario. de importación
temporal conforme a la Ley Aplicable. VEINTE Y UNO PUNTO
CUATRO.- Al término de este Contrato Modificatorio, por
vencimiento del Plazo de Vigencia o por cualquier otra causa,
la Contratista deberá entregar a la Secretaría, sin costo y en
buen estado, salvo el desgaste normal, los pozos que
estuvieren en producción; y, en buenas condiciones, salvo el

desgaste normal, todos los equipos, herramientas,

maquinarias, instalaciones y demás muebles.e inmuebles que
hubieren sido destinados para los fines de este Contrato

Modificatorio, ubicados en el Área del Contrato. VEINTE Y

UNO PUNTO CINCO.- Ciento ochenta días antes de la

terminación de este Contrato Modificatorio, o antes de ser el

caso, se conformará una comisión integrada por funcionarios

de la Secretaría y por representantes de la Contratista, para la
entrega - recepción Única de los bienes a los que se refiere la
cláusula veinte y uno punto uno de este. Contrato
Modificatorio, de acuerdo con la Ley Aplicable, así como para

104 .

9)
O

200

0000000000000 00000000000000000000000000

O

2159

verificar el cumplimiento de las obligaciones contractuales,
comisión que deberá suscribir el Acta de Entrega Recepción
Única en la fecha 'de finalización de este Contrato
Modificatorio. Si de la inspección resultaren observaciones
por parte de la Secretaría que demuestren la existencia de
deficiencias imputables a la Contratista, se hará constar esas
deficiencias en el Acta y se prorrogará la recepción única por
el tiempo que la Secretaría otorgue, para que la Contratista
solucione los defectos observados. VEINTE Y UNO PUNTO
SEIS.- A la terminación de este Contrato Modificatorio, en
caso de que los activos o equipos utilizados por la Contratista
para prestar sus servicios hayan sido arrendados, es decir,

que los mismos sean objeto de un arrendamiento financiero o
“Leasing” se procederá de la siguiente manera: VEINTE Y
UNO PUNTO SEIS PUNTO UNO.- La- Contratista hará su
mejor esfuerzo para incluir en estos contratos la opción de **
ceder a la Secretaría los derechos de tales contratos. Para*”
ello, la Contratista deberá comunicar a la Secretaría, con la
antelación apropiada, los términos para llevar a cabo la cesión
de derechos, y se debe conceder a la Secretaría el derecho a
ejercer tal opción en forma unilateral, en el caso de haberse
logrado estipular la indicada opción. VEINTE Y UNO PUNTO
SEIS PUNTO DOS.- Cuando se trate de equipos
indispensables para mantener operativa el Área del Contrato,
en los contratos de arrendamiento mercantil o leasing se
estipulará que la Secretaría podrá ejercer en nombre de la
Contratista, la opción de compra a la finalización del
respectivo contrato o a la terminación de este Contrato

105 *

2160

Modificatorio. En ambos supuestos la Contratista será la única
responsable de pagar al arrendador cualquier suma que le
pudiese corresponder con ocasión del ejercicio de la opción de
compra. VEINTE Y UNO PUNTO SIETE.- En aquellos
contratos para el uso de equipos de perforación, la Contratista
deberá hacer su mejor esfuerzo para negociar una opción de
renovar o extender el periodo .de contratación, así como el
derecho de ceder dicha opción a la Secretaría bajo los mismos
términos y condiciones que le aplican a la Contratista.
VEINTE Y UNO PUNTO OCHO.- . Durante la vigencia de este
Contrato Modificatorio, la Contratista mantendrá. todos los
materiales, los activos fijos y las instalaciones, utilizadas .en la
prestación de los servicios, en buen estado de funcionamiento:
de acuerdo con los Estándares de la Industria. Petrolera
Internacional y las recomendaciones de los fabricantes de los
equipos. VEINTE Y UNO PUNTO NUEVE.- Los bienes

ingresados al Ecuador por la Contratista, bajo el régimen de *

admisión temporal, no estarán sujetos a la entrega a la
Secretaría y podrán ser reexportados, previa notificación al
Comité de Supervisión y el cumplimiento de lo que dispone la
Ley Aplicable. VEINTE Y UNO PUNTO DIEZ.- De conformidad
con la Ley Aplicable, la autoridad competente, previo informe
favorable de la Secretaría, concederá las liberaciones de los
impuestos aduaneros correspondientes a la importación de los
bienes necesarios para la ejecución. de este Contrato
Modificatorio, de conformidad con el artículo ochenta y siete
de la Ley de Hidrocarburos. VEINTE Y UNO PUNTO ONCE.-
Los bienes de los subcontratistas de obras y servicios

106 A

, 2161

específicos, de conformidad con la disposición contenida en el
último inciso del artículo veinte y nueve de la Ley de
Hidrocarburos, no estarán sujetos a las disposiciones
constantes en ese artículo. CLÁUSULA VIGÉSIMA
SEGUNDA.- PERSONAL DE LA CONTRATISTA.- VEINTE Y
DOS PUNTO UNO.- La Contratista contratará al personal
nacional y extranjero que considere necesario para el
cumplimiento del objeto de este Contrato Modificatorio, de
acuerdo con los Estándares de .la Industria Petrolera
Internacional y con sujeción a lo prescrito en la Ley de.
Hidrocarburos y en la Ley Aplicable. VEINTE Y DOS PUNTO +
DOS.- La Contratista y sus Subcontratistas, como persónas :%

naturales o jurídicas autónomas contratarán a su personal por “4%

su exclusiva cuenta y riesgo, siendo las Únicas responsables +

por el cumplimiento de las obligaciones laborales, por tanto, la :+.

Secretaría no será responsable ni a título de solidaridad. :*
VEINTE Y DOS PUNTO TRES.- La Contratista tendrá a su-”
cargo la dirección, supervisión, control y responsabilidad única
y exclusiva de su personal. Ni la Contratista ni alguna persona
contratada o utilizada por ella como consecuencia de este
Contrato Modificatorio será considerada como agente,
trabajador o dependiente de la Secretaría. En tal virtud, la
Contratista será quien única y exclusivamente responderá por
las obligaciones que le impone la Ley Aplicable, especialmente
aquellas disposiciones legales o contractuales de carácter
laboral relacionadas con los servicios y/o con el personal que
se utilice en cumplimiento de este Contrato Modificatorio.
VEINTE Y DOS PUNTO CUATRO.- La Contratista será. la

107

2162

única responsable y salvaguardará: e indemnizará a la

Secretaría por cualquier reclamo que pudiere surgir por tales:

motivos. contra. la Secretaría. En especial, .la Contratista
indemnizará, protegerá, defenderá y mantendrá indemne a la
Secretaría, al Ministerio, al Ecuador y a entes relacionados,
así como a sus respectivos funcionarios, empleados, agentes
y demás representantes, frente a cualquier reclamo laboral
que pueda ser intentado por cualquier empleado, trabajador,
representante o Subcontratistas de la Contratista,. y frente a
cualquier lesión, fallecimiento, daño o. pérdida de. cualquier
clase O carácter que surja, relacionado . directa O
indirectamente con la ejecución de los servicios “o que sea
causado por violación de ¿la Contratista de. cualquiera de.las
obligaciones que asume según este Contrato Modificatorio.
CLÁUSULA VIGÉSIMA TERCERA.- SUBCONTRATOS.-
VEINTE Y TRES PUNTO UNO.- Subcontratación.- La
Contratista puede subcontratar, bajo su” responsabilidad ' y
riesgo, las obras o servicios específicos,. necesarios para
cumplir con el objeto de este Contrato Modificatorio. Tales
obras y servicios serán ejecutados a nombre de la Contratista,
la cual mantendrá su responsabilidad directa por todas las
obligaciones establecidas .en el subcontrato y derivadas. del
mismo, de las cuales no puede exonerarse. en. razón de las
subcontrataciones. La Secretaría no asumirá responsabilidad
alguna por este concepto, ni aún -a- título. de solidaridad.
VEINTE Y TRES PUNTO DOS.- Responsabilidad por Pagos.-
Con respecto a cualquier subcontrato celebrado, queda
entendido que (i) la Contratista será la única responsable por

108 A

2163

el pago a todos sus Subcontratistas; (ii) la Contratista será
exclusivamente responsable ante la Secretaría por todos los
actos, errores, omisiones y pasivos de sus Subcontratistas de
cualquier grado. La Contratista deberá incluir una cláusula en
este sentido en cada subcontrato. Ningún Subcontratista se
considerará un tercero beneficiario de este Contrato
Modificatorio o de los derechos originados en el mismo. La
Contratista será la única responsable por el pago de cada
Subcontratista por los servicios, equipos, materiales o
suministros en relación con el Proyecto. La Contratista será
responsable por las actividades realizadas en su totalidad.o.en::
parte por cualquier o todos sus Subcontratistas y nada en Ester;
Contrato Modificatorio exime a la Contratista de cualquiér:

todas las obligaciones, independientemente de que“ dais
Contratista haya delegado esa obligación:a un Subcontratista. **
VEINTE Y TRES PUNTO TRES.- Empresas Ecuatorianas.- La ';>
Contratista se obliga a seleccionar a sus Subcontratistas «de *
entre empresas idóneas, dando preferencia a la industria
ecuatoriana, con el objeto de estimular a las compañías
nacionales, siempre y cuando ofrezcan condiciones de
calidad, oportunidad y disponibilidad comparables con las
ofrecidas por compañías extranjeras. Se dará preferencia a
las empresas ecuatorianas de conformidad con la Ley
Aplicable, aún cuando los precios sean superiores a los de
empresas extranjeras hasta en un quince por ciento. Para los
fines de este Contrato Modificatorio, la Secretaría, en
coordinación con las entidades competentes, establecerá los
criterios de empresa nacional. VEINTE Y TRES PUNTO

109

2164

CUATRO.- Selección y Negociación de Contratos.- La

selección de los Subcontratistas, la negociación de los

términos y condiciones de los subcontratos, su adjudicación y .

suscripción serán de exclusiva decisión y responsabilidad. de
la Contratista. VEINTE Y TRES PUNTO CINCO.- Los
subcontratos que celebre la Contratista con cualquier
Subcontratista no deberán incluir términos y condiciones
incompatibles con lo pactado en este Contrato Modificatorio.
CLÁUSULA . VIGÉSIMA CUARTA.- CONFIDENCIALIDAD.-
VEINTE Y. CUATRO PUNTO UNO.- Información Confidencial.-
Para efectos de este Contrato Modificatorio, el término
“Información Confidencial” significa (1) la.Información Protegida

definida en. la cláusula veinte y cinco punto uno y (ii) cualquier .

otra clase de información relativa a las operaciones y servicios
contratados, o sobre asuntos o materias relacionados con este
Contrato Modificatorio, que haya sido identificada por la Parte
que lo reveló como confidencial. Información Confidencial
será considerada y tratada como información confidencial por
la parte que recibe tal información (en adelante la "Parte
Receptora”), y no podrá revelarla a ningún tercero, a menos
que la parte que haya divulgado tal información, datos o
materiales (la "Parte Reveladora") haya otorgado al respecto.
su consentimiento previo por escrito. VEINTE Y CUATRO
PUNTO DOS.- Revelación Interna por Parte Receptora.- Cada
Parte Receptora podrá revelar la Información Confidencial a
cualquiera de sus funcionarios, directores, empleados, o sus
Compañías Relacionadas, agentes, Subcontratistas y
asesores, quienes: (i) tengan la necesidad de conocerla en

110

2165

relación con la ejecución de sus obligaciones según este
Contrato Modificatorio o el ejercicio de sus derechos según
este Contrato Modificatorio; (ii) hayan sido advertidos y
acuerden cumplir con las respectivas restricciones sobre tal
Información Confidencial según se indica en este Contrato
Modificatorio, de la misma manera como si fuera una Parte
Receptora. La Contratista tomará todas las medidas *
necesarias para asegurar que sus trabajadores, agentes,

representantes, mandatarios y Subcontratistas cumplan con-la

obligación de confidencialidad y será responsablé : por

cualquier incumplimiento con los requisitos de esta cláusula *
cometido por ellos. VEINTE Y CUATRO PUNTO TRÉS/%es
Revelación por Parte Receptora a Terceros.- No obstenté lo":

antes expresado, la Parte Receptora podrá “revelar” la**::

Información Confidencial a un tercero, sin requerir- la'*:
autorización previa y por escrito de la Parte Reveladora* :
siempre que tal información: VEINTE Y CUATRO PUNTO:
TRES PUNTO UNO.- Ya sea del conocimiento de la Parté
Receptora para la fecha en que le fue revelada, siempre que
ese conocimiento no hubiese derivado de un incumplimiento
de esta cláusula de confidencialidad; VEINTE Y CUATRO
PUNTO TRES PUNTO DOS.- Ya sea del dominio público
para la fecha en que le fue revelada, o se haga disponible al
público mediante un hecho distinto a un acto u omisión de ta
Parte Receptora; y/o sus funcionarios, directores, empleados,
agentes, Subcontratistas y asesores; VEINTE Y CUATRO
PUNTO TRES PUNTO  TRES.- Sea desarrollada
independientemente por la Parte Receptora, sin uso de parte

411

2168

alguna de la Información Confidencial; VEINTE Y CUATRO
PUNTO TRES PUNTO  CUATRO.- Sea adquirida
independientemente por un tercero, quien, hasta donde
conozca la Parte Receptora,. no se encuentre bajo obligación
legal alguna que prohíba tal revelación; o, VEINTE Y CUATRO
PUNTO TRES PUNTO CINCO.- Sujeto a las condiciones de la
cláusula siguiente, cuya divulgación sea requerida conforme a
cualquier Ley Aplicable u orden de cualquier autoridad
competente, o como parte de un proceso arbitral. VEINTE Y
CUATRO PUNTO TRES PUNTO SEIS.- La Contratista no
tendrá que pedir autorización previa a la Secretaría: para
revelar información a: los - auditores de reservas previa
suscripción. de ..los correspondientes acuerdos de
confidencialidad. VEINTE Y CUATRO PUNTO CUATRO.-
Revelación Obligatoria.- En caso de que cualquier Parte
Receptora:sea requerida por mandato de la Ley Aplicable u
orden emanada de alguna autoridad competente o como parte

de un proceso arbitral, para revelar la Información Confidencial
suministrada por cualquier Parte Reveladora, la Parte
Receptora deberá inmediatamente notificar por escrito a la

Parte Reveladora, de manera que ésta pueda tomar las.

medidas judiciales apropiadas y/o relevar a la Parte Receptora
del cumplimiento de los. requerimientos de confidencialidad.
En el caso de que tal medida judicial de protección u otra
acción similar no pueda obtenerse, la. Parte Receptora
suministrará solamente aquella porción de dicha Información
Confidencial que legalmente esté obligada a revelar. VEINTE
Y CUATRO PUNTO CINCO.- Revelación por la Secretaría

112 >

2167

según Ley Aplicable.- Estas disposiciones no se aplicarán a la
información que la Secretaría deba proporcionar de acuerdo
con la Ley Aplicable. VEINTE Y CUATRO PUNTO SEIS.-
Sobrevivencia de la Confidencialidad.- Los efectos de esta
cláusula continuarán vigentes dentro de cinco años
posteriores de la terminación de este Contrato Modificatorio.
CLÁUSULA VIGÉSIMA QUINTA.- PROPIEDAD DE- LA
INFORMACIÓN.- VEINTE Y CINCO PUNTO .UNO.-
Información Protegida.- Toda la .información adquirida o

desarrollada durante la ejecución de actividades relacionadas
con los servicios objeto de este Contrato Modificatorio; «así
como todos los borradores y la versión final de cualesqúiera
dibujos, diseños, planos de ingeniería y otros planos, informes
técnicos 'o científicos, modelos, datos, resultados: “dé
perforación, núcleos, registros, reportes, archivos, estudios u
otra información, materiales y documentos elaborados' :u
obtenidos durante el transcurso de operaciones relacionadas
«con este Contrato Modificatorio, serán propiedad de' la
Secretaría (“Información Protegida”). . Se exceptúa de esta
Información . Protegida, aquella que la Contratista o sus
Compañías Relacionadas o sus Subcontratistas hayan
obtenido protección intelectual registrada. La Contratista
mantendrá tal información protegida y tales materiales y
documentos en buen orden y, previo requerimiento,
suministrará prontamente a la Secretaría copia de toda la
información en su posesión. VEINTE Y CINCO PUNTO DOS..-
Titularidad y Derechos de Propiedad Intelectual e Industrial.-

La Contratista garantiza a la Secretaría que es titular o

113*

2168

licenciataria autorizada de los derechos de Propiedad
Intelectual e industrial sobre cualquier trabajo, documento e
información que sea.utilizado por ella para la prestación de sus
servicios según. este Contrato Modificatorio. El derecho de
autor respecto a todos los planos, dibujos, especificaciones,
cálculos, anexos, informes, software (generado o no por
computadora) y otros trabajos preparados por la Contratista, o
en su nombre, en relación con la ejecución de este Contrato
Modificatorio pertenecen a la Contratista. No obstante, a la
terminación de este Contrato Modificatorio, la Contratista
otorgará a la Secretaría una licencia. irrevocable, libre de
regalías, para usar y reproducir el material antes mencionado,
para su uso exclusivo, -excepto en los casos en que la
- Contratista sea únicamente licenciataria autorizada. VEINTE Y
CINCO PUNTO TRES.- Derechos de Utilizar Información
Exclusiva de la Contratista.- La Secretaría en todo: momento,
“incluyendo” después” de' la terminación de este Contrato
Modificatorio, tiene el derecho de conservar y utilizar copias de
detalles de dibujo, diseños, especificaciones, bases de datos,
y cualquier otra información de la Contratista que atañe al
Proyecto. A la terminación de este Contrato Modificatorio la
Contratista otorgará a la Secretaría: una licencia irrevocable,
libre de regalías, para usar y reproducir el material antes
mencionado para su uso exclusivo. La licencia concedida a la
Secretaría se limitará al desarrollo, uso, operación, reparación,
mantenimiento, modificación, expansión (pero no duplicación)
y, si es necesario, reconstrucción de la instalación y la
Secretaría no utilizará ninguna Información Exclusiva de la

114 >

2169

Contratista para otros fines a menos que se encuentre
autorizada por la Contratista por escrito. VEINTE Y CINCO
PUNTO CUATRO.- Propiedad Intelectual Desarrollada.-
Cualesquiera invenciones, mejoras, tecnologías, y/o

descubrimientos, patentables o no, protegidos o no por el
derecho de autor, creados, concebidos, desarrollados por la
_ Contratista en el desempeño de sus actividades para la
prestación de servicios objeto de este Contrato Modificatorio
(Propiedad Intelectual Desarrollada”), pasarán a ser
propiedad conjunta de la Secretaría y la Contratista. Se
exceptúa aquella Propiedad Intelectual registrada por: Aa
Contratista o sus Compañías Relacionadas. En consecuencia je:
cada Parte tendrá la mitad de la participación indivisible, ens.
dicha Propiedad Intelectual Desarrollada y estará autorizadaz, .,
para utilizar tal Propiedad Intelectual Desarrollada para sus:

propios fines comerciales sin tener que solicitar autorizaci
para ello a la otra Parte, en el entendido, además que cada*=-
una de las Partes reconoce y acuerda que no deberá utilizar,
revelar, vender u ofrecer en venta, o para el beneficio de
cualquier tercero, la Propiedad Intelectual Desarrollada.
CLÁUSULA VIGÉSIMA SEXTA.- DECLARACIONES DE LA
CONTRATISTA.- VEINTE Y SEIS PUNTO  UNO.-
Autorización.- La Contratista declara y garantiza que está
debidamente autorizada para celebrar este Contrato
Modificatorio. VEINTE Y SEIS PUNTO DOS.- Conocimiento
de la Legislación Ecuatoriana.- La Contratista declara,

expresamente, que a la Fecha de Vigencia de este Contrato
Modificatorio tiene pleno conocimiento de la legislación

115,

2170

ecuatoriana aplicable a los contratos de prestación de
servicios para la exploración y explotación de hidrocarburos.
VEINTE Y SEIS PUNTO TRES.- Calificación y Conformidad
con Requerimientos y Prácticas.- La Contratista garantiza y se
obliga a mantenerse permanentemente calificada y en
capacidad de ejecutar los servicios objeto de este Contrato
Modificatorio, de forma de cumplir con sus obligaciones de
acuerdo con los términos y condiciones de este Contrato

Modificatorio. La Contratista garantiza y se compromete a.

prestar todos los servicios .requeridos conforme a este
Contrato Modificatorio de conformidad con los Estándares de
la Industria Petrolera Internacional. VEINTE Y SEIS PUNTO
CUATRO.- Conocimiento de este Contrato.- La Contratista
declara y garantiza que ha examinado. a cabalidad este
Contrato Modificatorio, incluyendo todos los anexos del
mismo, y que conoce bien sus términos y disposiciones y que
por tanto, -renuncia a reclamos alegando desconocimiento o
falta de comprensión de los mismos. VEINTE Y SEIS PUNTO
CINCO.- Experiencia y Calificaciones.- La Contratista declara
y garantiza que, por sí misma y a través de sus
Subcontratistas, posee toda la experiencia y calificaciones
adecuadas y necesarias para ejecutar sus obligaciones según
este Contrato Modificatorio, de conformidad con los términos y
condiciones estipulados en el mismo.- VEINTE Y SEIS
PUNTO SEIS.- Declaración sobre Propiedad Intelectual.- La
Contratista declara y garantiza que es propietaria, o cuenta
con el derecho de uso, de todas las patentes, marcas
comerciales, marcas de servicio, denominaciones

s
116 2

2171

comerciales, derechos de autor, licencias, franquicias,
permisos y derechos de propiedad intelectual necesarios para
cumplir con sus obligaciones contractuales, y que no vulneran
derechos de terceros respecto de los mismos. VEINTE Y SEIS
PUNTO SIETE.- Declaración de Solvencia.- La Contratista
declara y garantiza que está financieramente solvente, en

capacidad de pagar sus deudas según su plazo de
vencimiento y que posee suficiente capital de trabajo para
cumplir las obligaciones previstas en este Contrato
Modificatorio. VEINTE Y SEIS PUNTO OCHO.- Declaración

Sobre Certificaciones Comerciales y Profesionales.-”
Contratista declara y asegura que todas las personas qué*

llevarán a cabo los trabajos contemplados por este Contrats
Modificatorio cuentan y contarán con todas las certificacione:
comerciales y profesionales requeridas -por la Ley Aplicable:
para la prestación de sus respectivos servicios según este*:
Contrato” Modificatorio. VEINTE Y SEIS PUNTO NUEVE:
Cumplimiento de Ley.- Las Partes expresamente declaran que
la celebración y ejecución de este Contrato Modificatorio no
resultará en una violación o incumplimiento de sus estatutos o
de lo dispuesto en cualquier ley, reglamento o sentencia a la
que estuviesen sujetas, incluyendo la Ley Aplicable.
CLÁUSULA VIGÉSIMA SÉPTIMA.- RESPONSABILIDAD DE
LA CONTRATISTA.- VEINTE Y SIETE PUNTO UNO.- Riesgos
de Daño o Pérdida.- VEINTE Y SIETE PUNTO UNO PUNTO
UNO.- La Contratista será responsable de la conservación del
Área del Contrato durante la ejecución de los servicios, así
como de la seguridad de su personal y del de sus

117 >

2172

Subcontratistas, y de los materiales, equipos y bienes
propiedad de la Contratista y de sus Subcontratistas ubicados
en el Área del Contrato o'para la ejecución de los servicios.
VEINTE Y SIETE PUNTO UNO PUNTO DOS.- La Contratista
resguardará y mantendrá a.salvo a la Secretaría de cualquier
daño o pérdida que ésta pudiere sufrir y se viere obligada a
pagar en virtud de sentencia ejecutoriada de autoridad
competente, y que se derive del incumplimiento por parte de la
Contratista de cualquier obligación contenida en este Contrato
Modificatorio, como - consecuencia «de . actos U omisiones
dolosos o culposos imputables al. personal de. la Contratista. o
de cualesquiera Subcontratistas. VEINTE Y SIETE PUNTO
DOS.- Obligación de Resguardar a la Secretaría.- La
«Contratista se obliga. a. resguardar y mantener a la Secretaría a
salvo de y a responder económicamente por cualquier
perjuicio, acción, procedimiento judicial, indemnización, costos
y gastos, de cualquier naturaleza o especie, que pudiera sufrir
o ser obligada a pagar, en virtud de sentencia ejecutoriada de
autoridad competente, como consecuencia de actos dolosos o
culposos imputables a la Contratista o a su personal o al de
sus Subcontratistas, incluyendo los siguientes: VEINTE Y
SIETE PUNTO DOS PUNTO UNO.- Cualesquiera pérdidas o
daños a los materiales, equipos y bienes; VEINTE Y SIETE
PUNTO DOS PUNTO DOS.- Cualesquiera ..lesiones
personales, enfermedad o muerte; VEINTE Y SIETE PUNTO
DOS PUNTO TRES.- El incumplimiento por la Contratista o
de sus Subcontratistas de la Ley Aplicable o cualesquier
permisos requeridos; VEINTE Y SIETE PUNTO DOS PUNTO

118 »

2173

CUATRO.- El incumplimiento por la Contratista de cualquier
obligación que hubiese asumido respecto de terceros,
incluyendo cualquier Subcontratista, con ocasión a la
ejecución de este Contrato Modificatorio; VEINTE Y SIETE
PUNTO DOS PUNTO CINCO.- Cualquier reclamación,
procedimiento, demanda o acción, por uso o divulgación no
autorizados de secretos comerciales, derechos de propiedad,
derechos de autor, derechos sujetos a privilegio, marcas

comerciales o cualquier otro derecho de propiedad intelectual,
que fuere atribuible bien sea directa o indirectamente a: (1) el
diseño, construcción, Uso, operación o propiedad: de
cualesquier materiales, equipos y bienes de la Contratista “0%:
Subcontratistas; o (ii) la ejecución de este Coñtrata:::
Modificatorio por la Contratista o Subcontratistas, incluyende eltó

uso de cualquier herramienta, implemento o construcción por
la Contratista o cualquiera de sus Subcontratistas; VEINTE Y:
SIETE PUNTO DOS PUNTO SEIS.- Cualquier contaminación
o daños al medio ambiente causados por la Contratista*o
Subcontratistas, incluyendo la descarga de desechos tóxicos y
sustancias susceptibles de degradar el ambiente; VEINTE Y
SIETE PUNTO DOS PUNTO SIETE.- Cualquier gravamen de
la Contratista; VEINTE Y SIETE PUNTO DOS PUNTO
OCHO.- Cualquier invalidación de pólizas de seguro, debido a
incumplimientos por parte de la Contratista de alguno de los
requerimientos establecidos en la póliza respectiva; VEINTE Y
SIETE PUNTO DOS PUNTO NUEVE.- El reclamo por una
autoridad competente de cualquier Tributo, incluyendo todos
los Tributos (i) cuya obligación de pago recaiga en la

19 *

2174

Contratista según este Contrato Modificatorio, o (li) que estén
relacionados con ingresos recibidos de las actividades
-ejecutadas o por el cual se deba pagar a la Contratista o a sus
Subcontratistas o a cualquiera.de sus respectivos asesores,
agentes, empleados. o representantes. VEINTE Y SIETE
PUNTO TRES.- Deber de Informar. La Contratista
comunicará oportunamente a la Secretaría sobre cualquier
procedimiento judicial relacionado :.con este Contrato
Modificatorio en el que la Contratista intervenga o deba
intervenir, o en el que la Secretaría deba intervenir, a fin de
que. la Secretaría pueda adoptar las medidas que estime
convenientes para la defensa de sus intereses. A su vez, la.
Secretaría participará a la Procuraduría General del Estado
sobre tales particulares para los efectos pertinentes. VEINTE Y
SIETE PUNTO CUATRO.- Costas Procesales.- Los costos
indemnizables conforme a esta cláusula incluirán cualesquier
gastos de litigio y abogados en que incurriere la Secretaría
con. ocasión de los reclamos, demandas y acciones
previamente indicadas. VEINTE Y SIETE PUNTO CINCO.-
Defensa.- Sin menoscabo del derecho de liberación de
responsabilidad aquí previsto, la Contratista tendrá la
obligación de. asumir la defensa de cualquier . reclamo,
demanda o acción en virtud de los cuales. se-les solicite
indemnización, y la Secretaría no podrá transar tales
reclamos, requerimientos o acciones sin el consentimiento
- previo de la Contratista por escrito. VEINTE Y SIETE PUNTO
SEIS.- Supervivencia de las Obligaciones de Resguardo.- Las
obligaciones establecidas en esta cláusula sobrevivirán hasta

120 »

2175

el vencimiento del período de prescripción prevista en la Ley
Aplicable. CLÁUSULA VIGÉSIMA OCTAVA.-
NOTIFICACIONES Y COMUNICACIONES.- VEINTE Y OCHO
PUNTO UNO.- Todas las comunicaciones y notificaciones que
las Partes deban cursarse entre sí, con relación a este

Contrato Modificatorio, incluyendo: las que contengan
solicitudes, dictámenes, opiniones, aceptaciones, renuncias,
consentimientos, instrucciones, autorizaciones, informes,
estudios, balances, inventarios y más documentos, o que
éstas presenten a alguna autoridad competente, por-igual
razón, serán por escrito en castellano y deberán ser enviadas::.
mediante entrega personal, correo especial (courier), portax y:
por correo electrónico. VEINTE Y OCHO PUNTO DOS.s Las:
Partes señalan como direcciones para efectos, de! las:

comunicaciones indicadas en esta cláusula las siguientes: La
Secretaría de Hidrocarburos.- Amazonas y Juan Pablo Sanz.-*:
Edificio Amazonas Cuatro Mil.- Teléfono: dos cuatro tres tres”*
dos cinco cinco, extensión cuatro cero cero cero. Correo

electrónico:  rcazarGamrnnr.gob.ec.- Quito —  Ecuador.-
CONTRATISTA.- Avenida Amazonas n cuarenta y cuatro guión
ciento cinco y Río Coca, Edificio Eteco, piso segundo.-

Teléfono: tres nueve seis cuatro seis cero cero.- Fax: tres
nueve seis cuatro seis cero cero extensiones veinte y dos
noventa y uno / veinte y dos noventa y dos / veinte y dos
noventa y tres. Correo electrónico:
raul.dubief)pacifpetrol.com.- Quito — Ecuador.- Con copia a:

control. documentos(Dpacifpetrol.com. VEINTE Y OCHO
PUNTO TRES.- Para todos los efectos de este Contrato

121 *

2176

Modificatorio se entenderá que una comunicación fue recibida
por la otra Parte, cuando sea recibida por entrega personal o
cuando exista una constancia de. recepción de-la Parte
notificada. VEINTE Y OCHO PUNTO. CUATRO.- Las Partes
pueden designar nuevas direcciones, notificándose de este
particular oportunamente, conforme al procedimiento previsto
en esta cláusula. VEINTE Y OCHO PUNTO CINCO.- Los
documentos que la Contratista presente en virtud de este
Contrato Modificatorio a la Secretaría, se sujetarán a lo
dispuesto en la Ley Aplicable. . CLÁUSULA VIGÉSIMA
"NOVENA.- EFECTO MODIFICATORIO.- VEINTE Y NUEVE
PUNTO UNO.-.. Efecto Modificatorio.-- VEINTE Y NUEVE
PUNTO ,UNO PUNTO -UNO.- Este Contrato modifica. al
Contrato Original,-los Contratos Modificatorios Anteriores y
cualquier modificación que se hubiese convenido con
anterioridad a la suscripción de este Contrato Modificatorio.
VEINTE Y NUEVE PUNTO: UNO PUNTO DOS.- Queda
entendido que con la celebración de este Contrato
Modificatorio, la Contratista renuncia en forma irrevocable a
cualquier reclamo o demanda o indemnización que pudiese
plantear contra el Ecuador, la Secretaría, EP
PETROECUADOR y/o sus antecesoras, bajo cualquier
legislación, con ocasión o- como consecuencia: del Contrato
Original, los Contratos Modificatorios Anteriores y la
«celebración y entrada en vigencia de este Contrato
Modificatorio. Se exceptúa de esta renuncia el derecho a la
defensa y reacción de la Contratista contra todos aquellos
actos del Ecuador, la Secretaría, EP PETROECUADOR y/o

122 y

a

2177

sus antecesoras, que se produzcan con posterioridad ala
Fecha Efectiva y que sean derivados del Contrato Original o
de los Contratos Modificatorios Anteriores, así como la
obligación de los pasivos preexistentes al Contrato Original y

aquellos cuya responsabilidad le correspondía a la ESPOL,

según el Contrato de Servicios Específicos cuya terminación
se dio mediante escritura pública de veinte y siete de
septiembre de dos mil diez, cuya subrogación le corresponde
a EP Petroecuador. Amparada en el derecho de defensa, la
Contratista podrá ejercer todas las acciones administrativas,
judiciales y/o arbitrales, incluyendo los reclamos o demandas

o indemnizaciones como consecuencia directa de dichos actós::
posteriores a la Fecha Efectiva que sean derivados del.

po

Contrato Original o de los Contratos Modificatorios Anteriores. +:

Se exceptúan también las acciones judiciales y administrativas -

iniciadas antes de la Fecha Efectiva de este Contrato...
VEINTE Y NUEVE PUNTO UNO PUNTO TRES.- La”

Contratista reconoce que el Ecuador, la Secretaría, EP
PETROECUADOR y/o sus antecesoras, salvo los valores que
como consecuencia de los procesos judiciales y
administrativos se vuelvan exigibles a favor de la Contratista, y
aquellos valores que consten en contratos, convenios O
acuerdos suscritos entre la Contratista y cualquier entidad del
Estado que se encuentren vigentes a la Fecha de Vigencia,
nada le adeudan, ni nada tiene la Contratista ni sus
Compañías Relacionadas que reclamarles a aquellos por
ningún concepto, directa o indirectamente relacionado con el
Contrato Original y cualquiera de sus Contratos Modificatorios

123 *

2178

Anteriores, ya sea por pérdida de oportunidad, daño
emergente o lucro cesante. VEINTE Y NUEVE PUNTO UNO
PUNTO CUATRO.- En consecuencia, la Contratista libera de
cualquier reclamo, demanda o causa derivada de cualquier
posible perjuicio o daño que pudiese - derivar directa O
indirectamente de. la entrada en: vigencia de este Contrato
Modificatorio o de cualesquiera condiciones en él contenidas
al Ecuador, la Secretaría, EP PETROECUADOR y/o sus
antecesoras, sin perjuicio de lo establecido en las cláusulas
veinte y nueve punto uno punto dos. y. veinte y nueve punto
uno punto tres. CLÁUSULA TRIGÉSIMA.- TRANSFERENCIA
O:CESIÓN! DE ESTE CONTRATO.- TREINTA.PUNTO. UNO.-
Contratista no podrá transferir o ceder. los derechos y
obligaciones derivados de este Contrato. Modificatorio, total o
_ parcialmente a favor de cualquier Persona, sin previa
autorización del Ministerio. Cualquier Transferencia o Cesión
realizada en contravención a esta cláusula será considerada
nula y dicho acto constituirá una causal de caducidad, de
conformidad con lo previsto en la Ley Aplicable y en este
Contrato Modificatorio. TREINTA PUNTO DOS.- Queda
expresamente entendido y convenido que en caso de
Transferencia o Cesión regirán las condiciones y requisitos.
establecidos en el Reglamento para la Transferencia o Cesión
de “Derechos y Obligaciones de los Contratos de
Hidrocarburos, expedida en el Decreto Ejecutivo Número mil
trescientos sesenta y tres publicado en el Registro Oficial
Número doscientos noventa y tres de veinte y siete de marzo

124

2179

del dos mil uno, que reglamenta al artículo setenta y nueve de
la Ley de Hidrocarburos. TREINTA PUNTO  TRES.-
Responsabilidad.- En caso de que la Transferencia o Cesión
fuere parcial, la cedente seguirá siendo responsable ante la
Secretaría de las obligaciones, garantias y compromisos
transferidos luego de cualquier Transferencia o Cesión parcial
permitida según esta cláusula. TREINTA PUNTO CUATRO.-
Solvencia y Capacidad.- En ningún caso la Transferencia total
O parcial, de los derechos y obligaciones derivadas de este
Contrato Modificatorio, podrá originar el deterioro. de: la
solvencia financiera y capacidad operativa, administrativa,
financiera y técnica de la Contratista, ni podrá áfectar'
negativamente los Planes contemplados en este Contrato:
Modificatorio. TREINTA PUNTO  CINCO.- Obligaciones:
Laborales y Tributarias.- Si la Transferencia o Cesión.fuere.

total, la responsabilidad de quien transfiere o del cedente: .
subsistirán respecto de las obligaciones de carácter laboral.y”
tributario que hubieren contraído antes de la Transferencia so
Cesión, con sujeción a la Ley Aplicable. También será
responsabilidad del cedente el Impuesto a la Renta a que
hubiere lugar como consecuencia de la utilidad obtenida en
dicha Transferencia o Cesión. TREINTA Y UNO PUNTO
SEIS.- Cambio de Control.- En la medida de lo posible, la
Contratista y su Casa Matriz se asegurarán de no ser objeto
de un Cambio de Control, durante la vigencia del Contrato
Modificatorio, sin el consentimiento previo de la Secretaría.
Cualquier cambio de control registrado deberá ser notificado a
la Secretaría dentro del plazo máximo de sesenta días de

125 *

2180

producido... Lo previsto en este punto será aplicable a la
Contratista y a su Casa.Matriz con independencia de. la forma
en que esté organizada, ya sea a través de la constitución de
personas morales, de consorcios, contratos o asociaciones sin
personalidad jurídica propia. CLÁUSULA TRIGÉSIMA
PRIMERA.- TERMINACIÓN Y CADUCIDAD DE ESTE
CONTRATO.- TREINTA Y UNO PUNTO UNO.- Terminación.-
Este Contrato Modificatorio terminará a más de las causales
previstas en la Ley de Hidrocarburos y en este Contrato
Modificatorio, por las siguientes causas: TREINTA. Y UNO
PUNTO UNO PUNTO UNO.- Por vencimiento del Plazo de
Vigencia o por cumplimiento. del objeto. .de este: Contrato
Modificatorio. TREINTA. Y: UNO.PUNTO UNO PUNTO DOS.-
Por acuerdo entre las Partes. TREINTA Y UNO PUNTO UNO
PUNTO TRES.- Por declaratoria de caducidad emitida por el
Ministerio conforme a la Ley de Hidrocarburos. TREINTA Y
UNO PUNTO UNO PUNTO CUATRO.- Por declaratoria
judicial de quiebra de la Contratista. TREINTA Y UNO PUNTO
UNO PUNTO CINCO.- Por Evento de Insolvencia de la.
Contratista o de su Casa Matriz, declarada por autoridad
competente, a opción de la Secretaría. TREINTA Y UNO
PUNTO PUNO PUNTO SEIS.- Por extinción de la
personalidad jurídica. de. la: Contratista o. de su Casa Matriz.
TREINTA Y UNO PUNTO UNO PUNTO SIETE.- Por cesión de
bienes de la Contratista o de su Casa-Matriz en beneficio de
sus acreedores por haber sido privada del control de sus
propios asuntos debido a una orden de autoridad competente.
TREINTA Y UNO PUNTO UNO PUNTO OCHO.- Por

126 ,

2181

sentencia ejecutoriada o por laudo arbitral que declare la
terminación de este Contrato Modificatorio. TREINTA Y UNO
PUNTO UNO PUNTO NUEVE.- Por opción de cualquiera de
las Partes, cuando la otra Parte hubiese incumplido sus
principales obligaciones contractuales estipuladas en este
Contrato Modificatorio, incluyendo el derecho de terminación
de este Contrato Modificatorio por parte de la Secretaría por el
incumplimiento por parte de la Contratista de las actividades
contempladas en el Plan de Actividades y Plan de Desarrollo.
TREINTA Y UNO PUNTO UNO PUNTO DIEZ.- En caso de
que cualquiera de las Partes deseare terminar este Contrato
Modificatorio por incumplimiento de alguna de las obligáciories
estipuladas en este Contrato Modificatorio que no constituyan
causa de caducidad, la Parte que se creyere perjtidicada
recurrirá al procedimiento de solución de controversias
previsto en la cláusula trigésima tercera de este Contrato
Modificatorio, TREINTA Y UNO PUNTO UNO PUNTO OÓNCE.-
Terminación Anticipada por pedido de la Contratista.- Una vez
ejecutadas las actividades comprometidas y previstas en el
Plan de Actividades, Plan de Actividades Adicionales y/o Plan
de Desarrollo, o en su defecto con la liquidación, a favor de la
Secretaría, del valor estimado para las actividades
comprometidas no ejecutadas; de ser el caso, la Contratista
podrá solicitar, en cualquier momento, la terminación
anticipada del Contrato.- Notificación previa.- La Contratista
deberá notificar por escrito a la Secretaría su intención de dar
por terminado este Contrato Modificatorio de forma anticipada,
con al menos noventa días de anticipación a la fecha esperada

127 -

Jr gr

En
2182

de terminación. Al efecto, la Secretaría constatará el
cumplimiento de las actividades comprometidas por la

Contratista en los Planes, la Secretaría con el pedido de.

terminación anticipada, dispondrá:se proceda de: conformidad
con lo previsto en las cláusulas vigésima, vigésima primera y
demás disposiciones contractuales y legales aplicables para la
terminación de este Contrato Modificatorio.- Efectos de la
terminación anticipada.- La terminación anticipada de este
Contrato Modificatorio operará de conformidad con. lo previsto
en el artículo veinte y nueve de la Ley de Hidrocarburos.
TREINTA Y UNO PUNTO DOS.- Procedimiento de
Caducidad.- Previo a la declaratoria de caducidad: de este
Contrato Modificatorio, se seguirá el siguiente procedimiento:
(a) La Secretaría o la ARCH notificará a la Contratista con el o
los incumplimientos a la Ley Aplicable, a los Reglamentos o a
este Contrato Modificatorio, concediéndole un plazo de treinta
días caleridário; contados desde la fecha de notificación, para
que conteste, remedie, corrija, rectifique o desvanezca los
cargos. Sin embargo, si habiendo tomado tales acciones este
plazo resultare insuficiente para que la Contratista pueda
remediar, corregir o rectificar tal falta o incumplimiento y ésta

así lo demuestra, la Secretaría o la ARCH podrá concederle:

un plazo adicional que, según cada caso, sea el necesario
para cumplir con lo dispuesto en esta cláusula; (b) Una vez
concluido el plazo, con la contestación o sin ella, en los casos
que corresponda, la Secretaría o la ARCH solicitará en forma
motivada la caducidad de este Contrato :Modificatorio al
Ministro, quien lo tramitará y resolverá de conformidad con la

128 -

2183

Ley Aplicable; (c) El Ministro abrirá un expediente de
caducidad, y notificará a la Contratista con los
incumplimientos, concediéndole el plazo de sesenta días
calendario, para que conteste, remedie, corrija o rectifique los
incumplimientos, que originó el reclamo; (d) Agotado el
procedimiento referido en el literal anterior, el Ministro emitirá
la resolución que corresponda, que deberá estar debidamente
motivada en informes legales, técnicos y económicos. La
declaratoria de caducidad deberá estar debidamente motivada
utilizando criterios de valoración objetivos, como: gravedad de
la infracción, negligencia, daño producido, perjuicio al, Estado,
y otros que se consideren pertinentes.- TREINTA A ¿UNO
PUNTO DOS PUNTO UNO.- Para el caso de la causal
prevista en el numeral catorce del artículo setenta y cuatro de
la Ley de Hidrocarburos, el incumplimiento se generará
cuando como resultado de un Estudio Ambiental realizado de
conformidad con la Ley Aplicable, se detectaren daños al
medio ambiente (pasivos ambientales) imputables a la
Contratista, y ésta no  iniciare 0 interrumpiere
injustificadamente, en cualquier momento, la remediación
dispuesta por el Ministerio del Ambiente y/o el Estudio
Ambiental respectivo. En el Estudio Ambiental constarán
especificados los Daños Ambientales, así como el programa y
plazo para la remediación respectiva, que se ejecutará por
cuenta de la Contratista. En todo lo demás, se observará el
procedimiento establecido en la cláusula treinta y uno punto
dos. TREINTA Y UNO PUNTO TRES.- Efectos de la
Declaratoria de Caducidad.- La caducidad de este Contrato

1429 ,

aso dle abr dae ase

- 2184

Modificatorio, implica la inmediata terminación de este
Contrato y la restitución al Estado del Área del Contrato y la
, entrega de todos los equipos, herramientas, maquinarias,
información — técnica actualizada y otros elementos,
instalaciones industriales o de transporte y comercialización y
demás muebles e inmuebles, adquiridos con destino a su uso
en las actividades objeto. de este Contrato Modificatorio, sin
costo alguno para la Secretaría y el Estado ecuatoriano, y
conlleva además la ejecución automática de las garantías
otorgadas conforme a este Contrato Modificatorio. TREINTA Y
UNO PUNTO  CUATRO.- Sanciones. para otros
Incumplimientos e Infracciones.- El incumplimiento de las
obligaciones estipuladas en este Contrato Modificatorio o la
infracción de la Ley de Hidrocarburos o sus Reglamentos que
no produzcan efectos de caducidad, se sancionará de. acuerdo

. con lo establecido en la referida Ley, sus reglamentos y este
Contrato Modificatorio, según sea el caso. CLÁUSULA
TRIGÉSIMA SEGUNDA.- .CONTRATOS ADICIONALES Y
MODIFICATORIOS.- TREINTA Y DOS PUNTO UNO.-
Yacimientos de Gas Natural Libre y Yacimientos de
Condensado de Gas.- En el caso de que la Contratista durante
la ejecución de este Contrato Modificatorio, descubriere
Yacimientos de Gas Natural Libre comercialmente explotables
localizados en el Área del Contrato, podrá suscribir contratos
adicionales para su explotación, de conformidad con lo
previsto en el artículo treinta y dos de la Ley de Hidrocarburos.
Igualmente, si se descubrieren Yacimientos de Condensado
de Gas cuya sola producción de. líquidos resulte

130

2185

antieconómica las Partes podrán celebrar un contrato
adicional para la explotación de los mismos. TREINTA Y DOS
PUNTO DOS.- Reinyección y Quema de Gas Natural
Asociado.- Sin perjuicio de lo estipulado en la cláusula
anterior, la Contratista podrá reinyectar a los Yacimientos o
utilizar para sus operaciones el Gas Natural Asociado y el gas
natural proveniente de Yacimientos de Condensado de Gas en
las cantidades que sean necesarias para las operaciones de
explotación y transporte de Petróleo Crudo. Para tales
efectos, así como para quemar o arrojar a la atmósfera el gas
natural, la Contratista deberá contar con la aprobáción de la
Secretaría o el Ministerio, según se establece en la' ey de
Hidrocarburos, la cual podrá ser negada justificadamente.' La
utilización de estos gases no tendrá costo alguno “pera la
Contratista. TREINTA Y DOS PUNTO-TRES.- Gas Natural
Asociado.- El Gas Natural Asociado que se obtengá en la
explotación de Yacimientos, que no sea explotado y útilizado
por la Contratista según se establece en la cláusula treinta y
dos punto dos será utilizado por la Secretaría para su
industrialización y comercialización, previo acuerdo de las
Partes. TREINTA Y DOS PUNTO TRES PUNTO UNO.- En los
casos en que el Gas Natural Asociado no pueda ser utilizado
por la Contratista, o no sea conveniente la industrialización y/o
comercialización por parte de la Secretaría, la Secretaría
podrá--autorizar su "quema, previa justificación técnica y
económica. TREINTA Y DOS PUNTO TRES PUNTO DOS.-
Considerando la existencia de gas natural libre y asociado que
ha sido recuperado por la Contratista para operaciones de

131*

"+08

campo y particularmente como combustible de los vehículos
utilizados en la operación y, existiendo la posibilidad de que
con nuevas inversiones se recupere mayor volumen de gas
para fines de comercialización, las Partes acuerdan que
dentro .del plazo de ciento -ochenta dias a partir de la
suscripción de este Contrato Modificatorio, negociarán un

Contrato que permita la recuperación adicional de nuevos
volúmenes del mencionado hidrocarburo y su
comercialización. TREINTA Y DOS PUNTO 'CUATRO.-
Autorizaciones.- Para la celebración de los contratos
adicionales referidos en las cláusulas treinta y dos punto uno y
treinta y dos punto dos se requerirá del acuerdo de las Partes,
en el entendido de que ellas no podrán negarse a llegar a un
acuerdo sin justa causa. Además, para que estos contratos
sean válidos se requerirán los informes necesarios de
conformidad con la Ley Aplicable. TREINTA Y DOS PUNTO
CINCO.- De la Recuperación de Hidrocarburos Líquidos
Condensados del Gas Natural Asociado.- Cuando mediante la

instalación de una planta procesadora de campo fuere factible
la recuperación de los Hidrocarburos Líquidos Condensados
del Gas Natural Asociado producido por la Contratista,
obtenidos después de. los. separadores convencionales de
campo, la Secretaría dispondrá. de dichos Hidrocarburos
Líquidos Condensados del Gas Natural Asociado.recobrados,
para-lo cual realizará todas las inversiones necesarias y
pagará todos los gastos a partir de los separadores
convencionales de campo. La Secretaría podrá solicitara la
Contratista la instalación y operación de equipos que permitan

132

UY

200000000

2187

la recuperación de Hidrocarburos Líquidos Condensados del
Gas Natural Asociado después de los separadores
convencionales de campo, debiendo la Secretaría realizar los
respectivos reembolsos o pagos que se convengan. TREINTA
Y DOS PUNTO SEIS.- Contratos Modificatorios.-. Habrá lugar
a la negociación y suscripción de contratos modificatorios a

este Contrato Modificatorio previo acuerdo de las Partes,
conforme lo previsto en la Ley Aplicable. TREINTA Y DOS
PUNTO SEIS PUNTO UNO.- En caso de celebración de
contratos modificatorios a este Contrato Modificatorio en. los
cuales se varie por circunstancias técnicas o económicas; en.

un porcentaje igual o superior al veinte y cinco por ciento: dels:
total de las inversiones estimadas para el Plan de Actividades:::
(Anexo B) las actividades e Inversiones corainrometidas, «seis
deberá modificar proporcionalmente la tarifa correspondiente. *.
CLÁUSULA TRIGÉSIMA TERCERA.- SOLUCIÓN: . DE:
CONTROVERSIAS.- TREINTA Y TRES PUNTO UNO.-”
Negociaciones Directas Obligatorias.- En todos los conflictos
relacionados con la aplicación, interpretación, ejecución,
incumplimiento, así 'como los efectos de una terminación
anticipada o cualquier otra circunstancia relacionada con este
Contrato Modificatorio, las Partes deberán intentar un arreglo
directo entre ellas. Para ello la Parte afectada deberá
presentar una solicitud de negociaciones directas. Para este
efecto, la Parte afectada someterá el desacuerdo al
representante legal de la otra Parte. Si dentro del plazo de
treinta días de haberse referido el desacuerdo, o aquel plazo
que acuerden las Partes, éste no hubiere sido resuelto, se

133”

2188

observará el procedimiento previsto en la cláusula treinta y
tres punto dos, treinta y tres punto tres: o en la cláusula treinta
y tres punto cuatro, según fuese el caso. TREINTA Y TRES
PUNTO DOS.- Mediación Facultativa.- Á falta de alcanzar un
arreglo directo de las Partes según la cláusula treinta y tres
punto uno, cualquiera de las: Partes podrá. someter las
diferencias al proceso de. mediación (i) a cualquier centro de
mediación registrado por el Consejo de la Judicatura o (ii) al
procedimiento arbitral previsto en. la cláusula treinta y tres
punto cuatro. TREINTA Y TRES PUNTO. TRES.- Consultoría.-
En caso de discrepancias técnicas o económicas. previstas en
las cláusulas cinco punto tres, ocho punto: dos punto treinta y
seis, once punto dos, once punto tres, doce punto seis punto
tres, trece punto siete, quince punto cuatro, quince punto siete
punto tres y diez y ocho punto seis de este Contrato
Modificatorio, que no hayan sido resueltas amigablemente
entre las Partes según la cláusula treinta y tres punto uno, la
Contratista de manera facultativa podrá referir las diferencias a
un Consultor. El Consultor no podrá pronunciarse sobre la
aplicación de la ley tributaria. TREINTA Y TRES PUNTO TRES
PUNTO UNO.- Para estos efectos, la Parte afectada deberá
notificar a la Secretaría su decisión de someter el desacuerdo
al dictamen de un Consultor. TREINTA Y TRES PUNTO TRES
PUNTO DOS.- Para la elección del Consultor, cada Parte
presentará a la otra una lista de tres-nombres-de candidatos
dentro del plazo de quince días contados a partir de la
presentación de la solicitud de la Contratista. Si uno o más de
los Consultores propuestos aparecieren en ambas listas, el

134 .

2189

Consultor será seleccionado de entre aquellos que figuren en
ambas listas. Si no hubiese candidatos coincidentes o no
existiere acuerdo en caso de ser dos o más los candidatos
coincidentes, las Partes harán sus mejores esfuerzos para
designar al Consultor. Si no hubiese acuerdo entre ellas para
la designación dentro del plazo de siete días, el Consultor
será designado, considerando la materia a tratar, por sorteo de
entre los que constan en el Anexo M. El sorteo se realizará
por pedido de cualquiera de las Partes ante un notario público,
debiendo notificar el Notario a la otra parte con al: menos
cuarenta y ocho horas de anticipación a la fecha del*sorteo.
TREINTA Y TRES PUNTO TRES PUNTO TRES.- El Consultor
deberá ser nominado y designado sobre la base de criterios:
de imparcialidad y conocimiento técnico sobre la materia:
objeto de la Consultoría. TREINTA Y TRES PUNTO TRES.
PUNTO CUATRO.- Una vez iniciado el procedimiento,.:no.
podrán existir reuniones directas entre una de las Partés con
“el Consultor sin la autorización de la otra. Las Partes
presentarán sus argumentos al Consultor dentro de los treinta
días calendario a partir de la fecha de su designación. Las
Partes proporcionarán al Consultor toda la información, por
escrito o en audiencia oral con la evidencia que consideren
que razonablemente requiere para llegar a su dictamen.
TREINTA Y TRES PUNTO TRES PUNTO CINCO.- El
- Consultor designado elaborará y entregará el dictamen a las
Partes en el plazo de sesenta días desde la fecha de su
designación. TREINTA Y TRES PUNTO TRES PUNTO-SEIS.-
Si surgiere una diferencia entre las Partes acerca del sentido,

135*

2190

interpretación o alcance del dictamen, cualquiera de ellas
podrá solicitar su corrección oO aclaración mediante
comunicación dirigida al Consultor y a la otra Parte, dentro del
plazo de quince días. de notificado el dictamen. TREINTA Y
TRES PUNTO TRES PUNTO SIETE.- El dictamen - del
Consultor tendrá efecto vinculante y será definitivo para las
Partes. TREINTA Y TRES PUNTO TRES PUNTO OCHO.- Sin
embargo, dentro del plazo de quince: días de notificado el
dictamen o la corrección o aclaración, las Partes podrán
solicitar la revisión de la decisión conforme el procedimiento
de arbitraje previsto en la cláusula treinta y tres punto cuatro,
únicamente. en. los siguientes: casos: (a) Si el Consultor: se
hubiere extralimitado en- el mandato otorgado; (b) Si se
demuestra corrupción, vinculación o conflicto de interés del
Consultor en la materia objeto de la controversia; y, (c) En
caso que a alguna de las. Partes se le hubiese negado el
derecho a la defensa, conforme los plazos previstos en esta
cláusula. TREINTA Y TRES PUNTO TRES PUNTO NUEVE.-
El inicio del arbitraje suspenderá la decisión del Consultar.
TREINTA Y TRES PUNTO TRES PUNTO DIEZ.- Los gastos y
honorarios que demande la intervención del Consultor serán
por cuenta de la Parte solicitante, a menos-que la Secretaría
decidiese que sean por cuenta de las dos Partes, en
proporciones iguales. Para estos efectos la. Contratista
solicitará el pronunciamiento respectivo a la Secretaría--al
momento de notificar la intención de contar con un consultor
conforme la cláusula treinta y tres punto tres punto uno.
TREINTA Y TRES PUNTO CUATRO.- Arbitraje.- En todos los

136 a

2191

conflictos relacionados con la aplicación, interpretación,
ejecución, incumplimiento, así como los efectos de una
terminación anticipada del contrato o cualquier violación de la
Ley Aplicable u otra circunstancia relacionada con este
Contrato Modificatorio, que no hayan sido solucionadas por
negociaciones directas según la cláusula treinta y tres punto
uno, o en virtud de la mediación según la cláusula treinta y
tres punto dos, o que no hayan sido sometidas a dictamen de
un Consultor según la cláusula treinta y tres punto tres serán
resueltas definitivamente mediante un arbitraje ad-hoc. al
amparo del Reglamento de Arbitraje de la Comisión:*de .las:
Naciones Unidas para el Derecho Mercantil Internacionálz.

UNCITRAL del año mil novecientos setenta y seis. El arbitraje: «s

será administrado según su cuantía por (i). la Corte'.*

Permanente de Arbitraje con sede en La-Haya, en casos. cuya

cuantía sea indeterminada o supere los dos millones de :

Dólares; y (ii) el Centro dé Arbitraje y Mediación de la Cámara.

de Comercio de Quito en los demás casos. TREINTA Y TRES
PUNTO CUATRO PUNTO UNO.- El lugar del arbitraje será:
(a) Santiago de Chile, Chile, en el caso de la cláusula treinta y
tres punto cuatro (i) y (b) Quito, Ecuador en el caso de la
cláusula treinta y tres punto cuatro (ii). TREINTA Y TRES
PUNTO CUATRO PUNTO DOS.- El idioma del procedimiento
será el castellano. Cualquiera de las Partes podrá presentar
pruebas testimoniales o documentales en un idioma distinto al
castellano, siempre que esa Parte le provea a la otra Parte
una traducción escrita al castellano de dicha prueba
testimonial o documental.- TREINTA Y TRES PUNTO

137 *

2492.

CUATRO PUNTO TRES.- El arbitraje será en Derecho y la
normativa aplicable al fondo de la controversia“será el derecho
ecuatoriano. TREINTA Y TRES PUNTO CINCO.- Constitución
del Tribunal Arbitral.- El Tribunal Arbitral estará compuesto por
tres miembros. Cada una de las Partes designará a un
árbitro, y el tercero, que actuará como Presidente del Tribunal
Arbitral, será designado de común acuerdo por los dos árbitros
designados. Si una Parte se abstiene de designar a un árbitro
dentro de los cuarenta y cinco días calendario contados a
partir de la notificación del inicio:del procedimiento, o si los dos
árbitros no se ponen de acuerdo en cuanto-a la designación
del Presidente del Tribunal Arbitral dentro de los cuarenta y
cinco días contados a partir de la fecha de designación de los
primeros dos árbitros, cualquiera de las Partes -podrá solicitar
su designación (a) al Secretario de la Corte Permanente de
Arbitraje con sede en La Haya en el caso de la cláusula treinta
y tres punto cuatro (1), o (b) al Dir8ctor del Centro de Arbitraje y
Mediación de la Cámara de Comercio de Quito en el caso de
la cláusula treinta y tres punto cuatro (ii). Los árbitros para los
arbitrajes administrados por la Corte Permanente de Arbitraje
con sede en La Haya no deberán tener la misma nacionalidad
de las Partes, salvo pacto en contrario. TREINTA Y TRES
PUNTO SEIS.- Elección.- El arbitraje previsto en esta cláusula
valdrá como elección de vía para la resolución de las
desavenencias - derivadas de este Contrato: Modificatorio así
como también será la vía para la resolución de controversias
derivadas de cualquier Tratado sobre Promoción y Protección
de Inversiones que pudiera ser invocado por la Contratista.

138

2193

TREINTA Y TRES PUNTO SIETE.- Exclusión de ciertas

materias del ámbito del arbitraje y atribución de jurisdicción a
tribunales y cortes nacionales.- Todas las controversias que se

deriven de una declaratoria de caducidad o guarden relación
con sus efectos, no podrán ser resueltas mediante arbitraje y
deberán ser resueltas por los tribunales competentes del
Ecuador. Las controversias sobre actos de la administración
tributaria serán resueltas por los tribunales competentes: del
Ecuador. TREINTA Y TRES PUNTO OCHO.- Costos.- El
costo del procedimiento será cubierto en partes iguales, a-no
ser que el Tribunal, en su laudo, decida lo contrario. TREINTA:
Y TRES PUNTO NUEVE.- Ejecución del Laudo.- El Laudó qliex
dicte el Tribunal Arbitral será de cumplimiento obligatorio: para +
las Partes, sin perjuicio de los recursos previstos por la ley del +
lugar del arbitraje (lex arbitr). CLÁUSULA TRIGÉSIMA
CUARTA.- COMPROMISOS Y DECLARACIONES +
ADICIONALES.- TREINTA Y CUATRO PUNTO ..UNO.-'
Transferencia de Tecnología.- La Contratista se compromete
a propiciar, facilitar y permitir en términos razonables sus
experticias técnicas y tecnologías apropiadas para que sean

usadas para la prestación de los servicios, incluyendo aquellas
tecnologías que mejor puedan incrementar el rendimiento
económico o los resultados de los Yacimientos desarrollados y
operados según este Contrato Modificatorio. La Contratista se
compromete también a esforzarse para que el personal
ecuatoriano que sea contratado o asignado a posiciones
gerenciales o técnicas dentro de la organización de la
Contratista, reciba adiestramiento en el uso de tales

139

2194

tecnologías cuando la Contratista las utilicen en el Proyecto.
TREINTA Y CUATRO PUNTO UNO PUNTO UNO.- La
Contratista se compromete a propiciar, facilitar y permitir la
transferencia de tecnología a la Secretaría, a las empresas
nacionales que participen en la ejecución del Proyecto.
TREINTA Y CUATRO PUNTO DOS.- Renuncia de Derechos.-
El hecho de que las Partes se abstengan de ejercer todos O
cualesquiera de sus derechos según este Contrato

Modificatorio o conforme a cualesquiera Ley Aplicable, O
incurra en cualquier demora en-ejercerlos, no constituye ni se
podrá interpretar como una renuncia a esos derechos. Si
cualquiera de las Partes omite notificarle a la otra un
incumplimiento de los términos y condiciones de este
- Contrato Modificatorio, dicha omisión no constituirá una
dispensa de dicho incumplimiento. TREINTA Y CUATRO
PUNTO TRES.- Partes Independientes.- Las Partes declaran
que a través de este Contrato Modificatorio; no se constituye
una asociación O sociedad entre ellas. Ninguna Parte tendrá la
autoridad o el derecho, o presentarse como si los tuviese, de
asumir, crear, modificar O extinguir cualquier obligación de
cualquier tipo, expresa o implícita, en nombre o por cuenta de
cualquier otra Parte. La Contratista será considerada en todo
momento como una contratista independiente de servicios y
será responsable de sus propias acciones. TREINTA Y
- CUATRO PUNTO CUATRO.- Terceros Beneficiarios.- Salvo
en la medida en que se haya acordado expresamente lo
contrario dentro de este Contrato Modificatorio, este Contrato
Modificatorio y todas y cada una de sus estipulaciones son

140 .

2195

del beneficio exclusivo de las Partes y sus cesionarios
autorizados. Por tanto se entiende que este Contrato
Modificatorio tiene un carácter intuitu personae. TREINTA Y
CUATRO PUNTO CINCO.- Divisibilidad.- Si algún tribunal,
tribunal arbitral, árbitro o jurisdicción competente considera
ilegal, inválida o inejecutable alguna de las disposiciones o
partes de este Contrato Modificatorio o su aplicación: (1) esas
disposiciones o partes podrán ser totalmente separadas del
resto de las disposiciones contractuales; (ii) este Contrato
Modificatorio se interpretará y hará valer como «si dicha
disposición o parte ilegal, inválida o inejecutable jamás «hubiere
formado parte del mismo; y (iii) las demás disposiciones. de
este Contrato Modificatorio continuarán en pleno vigor «y
efecto, y no se verán afectadas por la disposición o. parte
ilegal, inválida o inejecutable o por su separación de este
Contrato  Modificatorio, Asimismo, en lugar de + dicha
disposición o parte ilegal, inválida o inejecutable, las+Partes
negociarán de buena fe el reemplazo de la misma, con
términos tan similares a ella como sea posible, y que tengan
carácter legal, válido y ejecutable. TREINTA Y CUATRO
PUNTO SEIS.- Compromiso contra la Corrupción.- La
Contratista declara y asegura que no ha hecho ni ofrecido y

que se compromete a no hacer ni ofrecer pagos, préstamos u
obsequios de dinero u objetos de valor, directa o
indirectamente a (i) un funcionario de autoridad pública
competente alguna ni a empleados de la Secretaría o del
Ministerio; (ii) un movimiento o partido político o miembro del
mismo; (tii) cualquier otra persona, cuando la Parte sepa o

141.

2196

haya tenido motivos para saber que cualquier parte
de dicho pago, préstamo Uu obsequio será entregada
oO pagada directa o indirectamente a cualquier funcionario o
empleado público, candidato, partido político o miembro

de éste; o (iv) a cualquier otra Persona o ente, cuando ese *

pago pudiere violar las leyes de cualquier jurisdicción
pertinente. La Secretaría podrá dar por terminado este
Contrato Modificatorio en caso que se comprobase
a través del debido proceso que la Contratista ha incumplido
la legislación aplicable en materia de prácticas de
corrupción. La Contratista se obliga a tomar todas las
medidas necesarias. y razonables para: garantizar que sus
Subcontratistas, agentes o representantes” involucrados
en la ejecución de este Contrato Modificatorio cumplan
con todas las Leyes Aplicables, incluyendo especialmente
aquellas normas que regulan la corrupción administrativa.
TREINTA Y CUATRO PUNTO  SIETE.- Negociación
de este Contrato Modificatorio.- Las Partes declaran y

reconocen que todas las cláusulas, anexos, términos,
condiciones y, en general, todo el contenido de este
Contrato Modificatorio han sido totalmente negociados,
redactados y aceptados por ambas Partes de buena
fe y, en consecuencia, ninguna Parte puede alegar en
beneficio propio el desconocimiento de este Contrato
Modificatorio o la autoría de ciertos términos y condiciones de
este Contrato Modificatorio a la otra Parte. Asimismo, las
Partes específicamente declaran y garantizan haber contado
con la representación legal apropiada, en el curso de la

142

2197

negociación y redacción de este Contrato Modificatorio.-
CLÁUSULA TRIGÉSIMA QUINTA.- REGISTROS, CUANTÍA Y
GASTOS.- TREINTA Y CINCO PUNTO UNO.- Gastos.- Los
gastos que ocasione la celebración de este Contrato
Modificatorio y su registro serán cubiertos por la Contratista.-
TREINTA Y CINCO PUNTO DOS.- Cuantía.- Por su
naturaleza, este Contrato Modificatorio es de cuantía
indeterminada.- TREINTA Y CINCO PUNTO TRES.- Registro
de este Contrato.- Dentro del plazo de treinta (30) días
siguientes contados desde la fecha de suscripción de este
Contrato Modificatorio, la Contratista deberá *ifscribirlo
en el Registro de Hidrocarburos.- TREINTA Y CINCO*PUNTO
CUATRO.- Ejemplares.- La Contratista entregará diez (10)
copias certificadas de este Contrato Modificatorió a la
Secretaría, la que dentro del término de treinta (30) días,
contados a partir de la Fecha de Vigencia, entregará a la
Contraloría General del Estado, Procuraduría General del
Estado, al Ministerio de Finanzas, al Ministerio del
Ambiente, Servicio de Rentas Internas y Banco Central del
Ecuador.- Usted señor Notario, se servirá agregar las demás
cláusulas de rigor para la plena validez de este Contrato
Modificatorio.- (HASTA AQUI LA MINUTA).- Los
comparecientes ratifican la minuta inserta la misma que se
halla firmada por el abogado Andrés Donoso F., con matricula
profesional número ocho mil cincuenta del Colegio de
Abogados de Quito.- Para el otorgamiento de la presente
escritura, se observaron los preceptos legales del caso y leída
que les fue a los comparecientes por mí el Notario en unidad

da

143

de acto, se ratifican y firman conmigo el Notario de todo lo cual

doy fe.-

ING. RAMIRO CAZAR AYALA
CO. ¿203 ZA (de
Cc.v.

7

"ING, JORGE EDUARDO BRITO
co /05125004,

cv. 204-0003,

) ,, .
ING. " ¡ALFREDO DUBIE

PASAPORTE 11.462.338

f

2198

Lolas,

5000

OOO

,

Soo

pa
O

4d

— ió
Ministerio de

Recursos Naturales

No Renovables

República é

GOBIERNO NACIONAL.DE
LA REPÚBLICA DEL ECUADOR

MINISTERIO DE RECURSOS NATURALES NO
RENOVABLES

SECRETARÍA DE HIDROCARBUROS
REGISTRO DE HIDROCARBUROS

En cumplimiento a lo dispuesto en el artículo 12 de la Ley de Hidrocarburos, en
concordancia con el Acuerdo Ministerial Nro. 11549 de 3 de agosto de 1973,
INSCRIBO en el Registro de Hidrocarburos el Contrato Modificatorio a Contrato
de Prestación de Servicios para la Exploración y Explotación de Hidrocarburos
(PETROLEO CRUDO), en el Bloque GUSTAVO GALINDO VELASCO de la
Península de Santa Elena, suscrito el 22 de enero del 2011 entre el Estado
ecuatoriano a través de la Secretaría de Hidrocarburos y las Compañías SMC
ECUADOR INC., PETROLEOS DEL PACIFICO S.A., (PACIFPETROL),
PETROLEOS ANDINOS S.A., (ANDIPETROLEOS) y SANTA ELENA OIL 8.
GAS CORP., el que se registra a folios 2057 al 2540.- Quito, a veintiuno de
febrero de dos mil once.

Ing. Rami
SECRETARIO DE HIDROCARBURO Secretaria DE «

HIDROCARBUROS
